Exhibit 10.1







$1,250,000,000
REVOLVING CREDIT AGREEMENT
among
BUNGE LIMITED FINANCE CORP.,
as Borrower,
The Several Lenders from Time to Time Parties Hereto,
JPMORGAN CHASE BANK, N.A.,
as Syndication Agent
BNP Paribas,
CITIBANK, N.A.,
Natixis, NEW YORK BRANCH,
Sumitomo Mitsui Banking Corporation
and
U.S. Bank National Association,
as Co-Documentation Agents
and
COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH,
as Administrative Agent
Dated as of October 22, 2020





Coöperatieve Rabobank U.A., New York Branch and JPMorgan Chase Bank, N.A.,
as Lead Arrangers and Bookrunners,
and


BNP Paribas Securities Corp., Citibank, N.A., Natixis, New York Branch, Sumitomo
Mitsui Banking Corporation and U.S. Bank National Association,
as Joint Lead Arrangers and Bookrunners








--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page
SECTION 1.    DEFINITIONS
1
1.1    Defined Terms.
1
1.2    Other Definitional Provisions.
27
1.3    Interest Rates; LIBOR Notification.
29
1.4    Divisions.
30
SECTION 2.    AMOUNT AND TERMS OF COMMITMENTS
30
2.1    Revolving Credit Loans.
30
2.2    Procedure for Loan Borrowing.
33
2.3    Commitment Fees, etc.
34
2.4    Termination or Reduction of Tranche B Commitments and Tranche A
Participations.
34
2.5    Prepayments.
35
2.6    Conversion and Continuation Options.
36
2.7    Limitations on Eurocurrency Borrowings.
36
2.8    Interest Rates and Payment Dates.
37
2.9    Computation of Interest and Fees.
37
2.10    Inability to Determine Interest Rate; Effect of Benchmark Transition
Event.
38
2.11    Pro Rata Treatment and Payments.
39
2.12    Requirements of Law.
41
2.13    Taxes.
42
2.14    Indemnity.
46
2.15    Change of Lending Office.
47
2.16    Illegality.
47
2.17    Replacement of Lenders.
47
2.18    Judgment Currency
48
2.19    Election of Approving Tranche A Lenders to Continue Funding.
49
SECTION 3.    REPRESENTATIONS AND WARRANTIES
49
3.1    No Change.
50
3.2    Existence; Compliance with Law.
50
3.3    Power; Authorization; Enforceable Obligations.
50
3.4    No Legal Bar.
50
3.5    Litigation.
50
3.6    No Default.
51
3.7    Ownership of Property; Liens.
51
3.8    Taxes.
51
3.9    Federal Regulations.
51
3.10    Investment Company Act; Other Regulations.
51
3.11    No Subsidiaries.
51
3.12    Use of Proceeds.
51

    1

--------------------------------------------------------------------------------

        Page
3.13    Solvency.
51
3.14    Limited Purpose.
51
3.15    Financial Condition; Beneficial Ownership Certification.
52
3.16    Financial Institutions.
52
3.17    Sanctions.
52
SECTION 4.    CONDITIONS PRECEDENT
53
4.1    Conditions to Effectiveness.
53
4.2    Conditions to Each Loan.
54
SECTION 5.    COVENANTS
55
5.1    Affirmative Covenants.
55
5.2    Negative Covenants.
58
5.3    Use of Websites.
61
SECTION 6.    EVENTS OF DEFAULT
62
SECTION 7.    THE AGENTS
65
7.1    Appointment.
65
7.2    Delegation of Duties.
65
7.3    Exculpatory Provisions.
65
7.4    Reliance by Administrative Agent.
66
7.5    Notice of Default.
66
7.6    Non-Reliance on Agents and Other Lenders.
66
7.7    Indemnification.
67
7.8    Agent in Its Individual Capacity.
67
7.9    Successor Administrative Agent.
67
7.10    Syndication Agent, Lead Arrangers, Bookrunners and Documentation Agents.
68
7.11    Agent Communications.
68
7.12    Certain ERISA Matters
68
SECTION 8.    MISCELLANEOUS
70
8.1    Amendments and Waivers.
70
8.2    Notices.
71
8.3    No Waiver; Cumulative Remedies.
72
8.4    Survival of Representations and Warranties.
72
8.5    Payment of Expenses and Taxes.
72
8.6    Successors and Assigns; Participations and Assignments.
73
8.7    Adjustments; Setoff.
77
8.8    Counterparts; Electronic Signatures.
77
8.9    Severability.
78
8.10    Integration.
78
8.11    Governing Law.
78
8.12    Submission To Jurisdiction; Waivers.
78
8.13    Acknowledgements.
79
8.14    Confidentiality.
79

    2

--------------------------------------------------------------------------------

        Page
8.15    WAIVERS OF JURY TRIAL.
80
8.16    No Bankruptcy Petition Against the Borrower; Liability of the Borrower.
80
8.17    Conversion of Approved Currencies into Dollars.
81
8.18    U.S.A. Patriot Act.
81
8.19    Acknowledgment and Consent to Bail-In of Affected Financial Institution.
81



    3


--------------------------------------------------------------------------------



SCHEDULES:
1.1    Tranche A Participations; Tranche B Commitments
3.3    Consents, Authorizations, Filings and Notices
EXHIBITS:
A    Form of Guaranty Agreement
B-1    Form of Borrower Responsible Officer’s Certificate
B-2    Form of Borrower Secretary Certificate
B-3    Form of Guarantor Responsible Officer’s Certificate
B-4    Form of Guarantor Secretary Certificate
C    Form of Assignment and Acceptance
D-1    Form of Legal Opinion of Reed Smith LLP
D-2    Form of Legal Opinion of Conyers Dill & Pearman Limited
E    Form of Exemption Certificate
F    Form of Tranche A Participation/Tranche B Commitment Increase Supplement
G    Form of Additional Lender Supplement
H    Form of Declining Lender Notice
    4    


--------------------------------------------------------------------------------



REVOLVING CREDIT AGREEMENT (as amended, supplemented or otherwise modified in
accordance with the terms hereof and in effect from time to time, this
“Agreement”), dated as of October 22, 2020, among BUNGE LIMITED FINANCE CORP., a
Delaware corporation (the “Borrower”), the several banks and other financial
institutions or entities from time to time parties to this Agreement (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as syndication agent (the “Syndication
Agent”), BNP Paribas, CITIBANK, N.A., Natixis, NEW YORK BRANCH, Sumitomo Mitsui
Banking Corporation and U.S. BANK NATIONAL ASSOCIATION, each as a documentation
agent (each, a “Documentation Agent” and collectively, the “Documentation
Agents”), and Coöperatieve Rabobank U.A., New York Branch, as administrative
agent.
The parties hereto hereby agree as follows:
SECTION 1.DEFINITIONS
a.Defined Terms.

As used in this Agreement, the terms listed in this Section 1.1 shall have the
respective meanings set forth in this Section 1.1.
“ABR”: for any day, a rate per annum equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the NYFRB Rate in effect on such day plus ½ of 1% and
(c) the Adjusted LIBO Rate for a one month Interest Period on such day (or if
such day is not a Business Day, the immediately preceding Business Day) plus 1%;
provided that for the purpose of this definition, the Adjusted LIBO Rate for any
day shall be based on the LIBO Screen Rate (or if the LIBO Screen Rate is not
available for such one month Interest Period, the Interpolated Rate) at
approximately 11:00 a.m. London time on such day. Any change in the ABR due to a
change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate, respectively. If the ABR is
being used as an alternate rate of interest pursuant to Section 2.10, then the
ABR shall be the greater of clauses (a) and (b) above and shall be determined
without reference to clause (c) above. For the avoidance of doubt, if the ABR as
determined pursuant to the foregoing would be less than 1.00%, such rate shall
be deemed to be 1.00% for purposes of this Agreement.
“ABR Conversion Date”: as defined in Section 2.6(a).
“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.
“Act”: as defined in Section 8.18.
“Additional Lender”: as defined in Section 2.1(c)(ii).
“Additional Lender Supplement”: as defined in Section 2.1(c)(ii).



--------------------------------------------------------------------------------





“Adjusted LIBO Rate”: with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Adjusted Total Tranche A Participations”: as of any date, the sum of (i) the
Total Tranche A Participations plus (ii) the aggregate sum of all then
outstanding Tranche A Loans of all Declining Lenders as of such date.
SECTION 1.“Adjusted Tranche A Percentage”: with respect to any Tranche A Lender
as of any date, the Tranche A Percentage of such Tranche A Lender adjusted for
the aggregate Tranche A Loans of all Declining Lenders as of such date, if any,
as determined below:
a.prior to the first Conversion to Approving Lenders Date, with respect to any
Tranche A Lender as of any date, such Tranche A Lender’s Tranche A Percentage as
of such date, and
b.thereafter, the percentage equivalent of the quotient (rounded to the ninth
decimal place) obtained by dividing the aggregate principal amount of such
Tranche A Lender’s Tranche A Loans by the Total Tranche A Loans (or, if no
Tranche A Loans are then outstanding, such Tranche A Lender’s Tranche A
Percentage).
“Administrative Agent”: Coöperatieve Rabobank U.A., New York Branch, together
with its Affiliates, as the arranger of the Tranche A Participations and the
Tranche B Commitments and as the administrative agent for the Lenders under this
Agreement and the other Loan Documents, together with any of its successors.
“Affected Financial Institution”: (a) any EEA Financial Institution or (b) any
UK Financial Institution.
“Affiliate”: with respect to any specified Person, any other Person which,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such specified Person. For purposes of this definition “control”
of a Person means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of such Person, whether
through the ownership of voting securities or otherwise, and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.
“Agents”: the collective reference to the Syndication Agent, the Documentation
Agents and the Administrative Agent.
“Agreement”: as defined in the preamble hereto.
“Agreement Currency”: as defined in Section 2.18(b).
“Annex X”: Annex X (as amended, supplemented or otherwise modified and in effect
from time to time) attached to the Pooling Agreement.
2
        

--------------------------------------------------------------------------------





“Applicable Creditor”: as defined in Section 2.18(b).
“Applicable Margin”: the per annum rate set forth in the applicable row of the
table below:

RatingSpread (Tranche A)


Spread (Tranche B)
Level I0.65%1.25%Level II0.75%1.50%Level III0.85%1.75%Level IV1.00%2.25%

“Applicable Moody’s Rating”: the senior long-term unsecured debt rating that
Moody’s provides of (i) the Guarantor or (ii) if Moody’s does not provide such a
rating of the Guarantor, then the Master Trust or (iii) if Moody’s does not
provide such a rating of the Guarantor or the Master Trust, then the Borrower.
“Applicable S&P Rating”: the senior long-term unsecured debt rating that S&P
provides of (i) the Guarantor or (ii) if S&P does not provide such a rating of
the Guarantor, then the Master Trust or (iii) if S&P does not provide such a
rating of the Guarantor or the Master Trust, then the Borrower.
“Approving Tranche A Lender”: as defined in Section 2.19.
“Assignee”: as defined in Section 8.6(c).
“Assignment and Acceptance”: an Assignment and Acceptance, substantially in the
form of Exhibit C.
“Assignor”: as defined in Section 8.6(c).
“BAFC”: Bunge Asset Funding Corp., a Delaware corporation, and its successors
and permitted assigns.
“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
“Bail-In Legislation”: (a) with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law, regulation, rule or requirement for
such EEA Member Country from time to time which is described in the EU Bail-In
Legislation Schedule and (b) with respect to the United Kingdom, Part I of the
United Kingdom Banking Act 2009 (as amended from time to time) and any other
law, regulation or rule applicable in the United Kingdom relating to the
resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
3
        

--------------------------------------------------------------------------------





“Basel III”: (a) the agreements on capital requirements, a leverage ratio and
liquidity standards contained in “Basel III: A global regulatory framework for
more resilient banks and banking systems”, “Basel III: International framework
for liquidity risk measurement, standards and monitoring” and “Guidance for
national authorities operating the countercyclical capital buffer” published by
the Basel Committee on Banking Supervision on December 16, 2010, each as
amended, supplemented or restated; (b) the rules for systemically important
banks contained in “Global systemically important banks: assessment methodology
and the additional loss absorbency requirement – Rules text” published by the
Basel Committee on Banking Supervision in November 2011, as amended,
supplemented or restated; and (c) any further guidance or standards published by
the Basel Committee on Banking Supervision relating to “Basel III.”
“Benchmark Replacement”: the sum of: (a) the alternate benchmark rate (which may
include Term SOFR) that has been selected by the Administrative Agent and the
Borrower giving due consideration to (i) any selection or recommendation of a
replacement rate or the mechanism for determining such a rate by the Relevant
Governmental Body or (ii) any evolving or then-prevailing market convention for
determining a rate of interest as a replacement to the LIBO Rate for U.S.
dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement.
“Benchmark Replacement Adjustment”: with respect to any replacement of the LIBO
Rate with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the LIBO Rate with the applicable Unadjusted Benchmark Replacement for U.S.
dollar- denominated syndicated credit facilities at such time.
“Benchmark Replacement Conforming Changes”: with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “ABR,” the definition of “Interest Period,” timing
and frequency of determining rates and making payments of interest and other
administrative matters) that the Administrative Agent decides may be appropriate
to reflect the adoption and implementation of such Benchmark Replacement and to
permit the administration thereof by the Administrative Agent in a manner
substantially consistent with market practice (or, if the Administrative Agent
decides that adoption of any portion of such market practice is not
administratively feasible or if the Administrative Agent determines that no
market practice for the administration of the Benchmark Replacement exists, in
such other manner of administration as the Administrative Agent decides is
reasonably necessary in connection with the administration of this Agreement).
4
        

--------------------------------------------------------------------------------





“Benchmark Replacement Date”: the earlier to occur of the following events with
respect to the LIBO Rate:
(1)    in the case of clause (1) or (2) of the definition of “Benchmark
Transition Event,” the later of (a) the date of the public statement or
publication of information referenced therein and (b) the date on which the
administrator of the LIBO Screen Rate permanently or indefinitely ceases to
provide the LIBO Screen Rate; or
(2)     in the case of clause (3) of the definition of “Benchmark Transition
Event,” the date of the public statement or publication of information
referenced therein.
“Benchmark Transition Event”: the occurrence of one or more of the following
events with respect to the LIBO Rate:
(1)     a public statement or publication of information by or on behalf of the
administrator of the LIBO Screen Rate announcing that such administrator has
ceased or will cease to provide the LIBO Screen Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate;
(2)     a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the LIBO Screen Rate, a resolution authority with jurisdiction over the
administrator for the LIBO Screen Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the LIBO Screen
Rate, which states that the administrator of the LIBO Screen Rate has ceased or
will cease to provide the LIBO Screen Rate permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBO Screen Rate; or
(3)     a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate announcing that the
LIBO Screen Rate is no longer representative.
“Benchmark Transition Start Date”: (a) in the case of a Benchmark Transition
Event, the earlier of (i) the applicable Benchmark Replacement Date and (ii) if
such Benchmark Transition Event is a public statement or publication of
information of a prospective event, the ninetieth (90th) day prior to the
expected date of such event as of such public statement or publication of
information (or if the expected date of such prospective event is fewer than
ninety (90) days after such statement or publication, the date of such statement
or publication) and (b) in the case of an Early Opt-in Election, the date
specified by the Administrative Agent or the Required Lenders, as applicable, by
notice to the Borrower, the Administrative Agent (in the case of such notice by
the Required Lenders) and the Lenders.
“Benchmark Unavailability Period”: if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to
5
        

--------------------------------------------------------------------------------





the extent that the LIBO Rate has not been replaced with a Benchmark
Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with Section
2.10 and (y) ending at the time that a Benchmark Replacement has replaced the
LIBO Rate for all purposes hereunder pursuant to Section 2.10.
“Beneficial Ownership Certification”: a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation”: 31 C.F.R. § 1010.230.
“Benefit Plan”: any of (a) an “employee benefit plan” (as defined in Section
3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in
Section 4975 of the Code to which Section 4975 of the Code applies, and (c) any
Person whose assets include (for purposes of the Plan Asset Regulations or
otherwise for purposes of Title I of ERISA or Section 4975 of the Code) the
assets of any such “employee benefit plan” or “plan”.
“Benefitted Lender”: as defined in Section 8.7(a).
“BFE”: Bunge Finance Europe B.V., a company organized under the laws of The
Netherlands, and its successors and permitted assigns.
“Board of Directors”: with respect to any Person, the board of directors of such
Person or any duly authorized committee thereof.
“Borrower”: as defined in the preamble hereto.
“Borrower Account”: any account established by or for the Borrower, other than
the Series 2002-1 Collection Subaccount (or any sub-subaccount thereof), for the
purpose of depositing funds borrowed hereunder or under any Pari Passu
Indebtedness, any amounts paid pursuant to the Series 2002-1 VFC and all amounts
received with respect to Hedge Agreements.
“Borrower Permitted Lien”: Liens for current taxes, assessments or other
governmental charges which are not delinquent or remain payable without any
penalty, or the validity of which is contested in good faith by appropriate
proceedings upon stay of execution of the enforcement thereof or upon posting a
bond in connection therewith and reserves to the extent required by GAAP with
respect thereto have been provided on the books of the Borrower.
“Borrowing”: Loans of the same Type and currency, made, converted or continued
on the same date to the Borrower and, in the case of Eurocurrency Loans, as to
which a single Interest Period is in effect.
“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the Lenders to make Loans hereunder.
“Borrowing Notice”: as defined in Section 2.2(a).
6
        

--------------------------------------------------------------------------------





“Borrowing Time”: as defined in Section 2.2(c).
“Bunge Funding”: Bunge Funding, Inc., a Delaware corporation, and its successors
and permitted assigns.
“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurocurrency Loans, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in deposits in the currency in which such Eurocurrency Loan is
denominated in the London interbank market.
“Capital Stock”: with respect to any Person, any and all shares, interests,
rights to purchase, warrants, options (whether or not currently exercisable),
participations or other equivalents of or interests in (however designated) the
equity (which includes, but is not limited to, common stock or shares, preferred
stock or shares and partnership and joint venture interests) of such Person
(excluding any debt securities convertible into, or exchangeable for, such
equity).
“Change in Control”: the occurrence of any of the following:
(1)    the Guarantor becomes aware (by way of a report or any other filing
pursuant to Section 13(d) of the Exchange Act, proxy, vote, written notice or
otherwise) of the acquisition by any Person or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor
provision), including any group acting for the purpose of acquiring, holding or
disposing of securities (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act), in a single transaction or in a related series of transactions,
by way of merger, consolidation or other business combination, of 50% or more of
the total voting power of the Voting Stock of the Guarantor then outstanding;
(2)    the sale, lease or transfer, in one or a series of related transactions,
of all or substantially all of the assets of the Guarantor and its Subsidiaries,
taken as a whole, to any Person that is not a Subsidiary of the Guarantor; or
(3)    the first day on which a majority of the members of the Guarantor’s Board
of Directors are not Continuing Directors.
“Change in Law”: as defined in Section 2.12(a).     
“Closing Date”: the date on which the conditions precedent set forth in Section
4.1 shall have been satisfied, which date is October 22, 2020.
“Code”: the United States Internal Revenue Code of 1986, as amended from time to
time, and the rules and regulations promulgated thereunder from time to time.
SECTION 2.“Conduit Lender”: any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the
7
        

--------------------------------------------------------------------------------





designation by any Lender of a Conduit Lender shall not relieve the designating
Lender of any of its obligations to fund a Loan under this Agreement if, for any
reason, its Conduit Lender fails to fund any such Loan, and the designating
Lender (and not the Conduit Lender) shall have the sole right and responsibility
to deliver all consents and waivers required or requested under this Agreement
with respect to its Conduit Lender, and provided, further, that no Conduit
Lender shall (a) be entitled to receive any greater amount pursuant to Section
2.12, 2.13, 2.14 or 8.5 than the designating Lender would have been entitled to
receive in respect of the extensions of credit made by such Conduit Lender or
(b) be deemed to have any Tranche A Participation or Tranche B Commitment.
“Connection Income Taxes”: Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Continuing Directors”: as of any date of determination, any member of the Board
of Directors of the Guarantor who (a) was a member of such Board of Directors on
the Closing Date; or (b) was nominated for election, appointed or elected to
such Board of Directors with the approval of a majority of the Continuing
Directors who were members of such Board of Directors at the time of such
nomination or election (either by a specific vote or by approval of the
Guarantor’s proxy statement in which such member was named as a nominee for
election as a director).
“Continuation Date”: as defined in Section 2.6(b).
“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.
“Conversion to Approving Lenders Date”: with respect to any Declining Lender
Notice, the Business Day on which the Administrative Agent receives such
Declining Lender Notice; provided that if the Administrative Agent receives a
Declining Lender Notice (x) after the time specified in Section 2.19 or (y) on
any day that is not a Business Day, in the case of each clause (x) and (y), the
“Conversion to Approving Lenders Date” for such Declining Lender Notice shall be
deemed to be the immediately succeeding Business Day.
“Daily Report”: a report prepared by the Servicer on each Business Day required
pursuant to Section 4.01 of the Servicing Agreement or Section 5.1(o) of this
Agreement, in substantially the form of Exhibit B attached to the Series 2002-1
Supplement.
“Declining Lender” and “Declining Lenders”: as defined in Section 2.19(a).
“Declining Lender Notice”: a notice substantially in the form of Exhibit H.
“Default”: any of the events specified in Section 6, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
8
        

--------------------------------------------------------------------------------





“Defaulted Loan”: any Purchased Loan with respect to which the related Obligor
or the Guarantor has failed to make any payment due and owing (whether at the
stated maturity, by acceleration or otherwise) for a period of at least eight
(8) days or more.
“Defaulting Lender”: any Lender that (a) has failed to fund any portion of its
Loans required to be funded by it hereunder within three (3) Business Days of
the date required to be funded by it hereunder (unless such Lender has indicated
in writing to the Borrower or by public statement that such position is based on
such Lender’s good faith determination that a condition precedent to funding a
Loan under this Agreement cannot be satisfied), (b) has notified the Borrower or
the Administrative Agent in writing that it does not intend to comply with any
of its funding obligations under this Agreement or has made a public statement
to the effect that it does not intend to comply with its funding obligations
under this Agreement (unless such writing or public statement indicates that
such position is based on such Lender’s good faith determination that a
condition precedent to funding a Loan under this Agreement cannot be satisfied),
(c) has otherwise failed to pay over to the Administrative Agent any other
amount required to be paid by it hereunder within three (3) Business Days of the
date when due, unless the subject of a good faith dispute, or (d) has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has indicated its consent
to, approval of or acquiescence in any such proceeding or appointment or has
become the subject of a Bail-In Action; provided, that a Lender shall not become
a “Defaulting Lender” solely as a result of the acquisition or maintenance of an
ownership interest in such Lender or Person controlling such Lender or the
exercise of control over a Lender or Person controlling such Lender by a
Governmental Authority or instrumentality thereof.
“Delinquent Loan”: any Purchased Loan (a) with respect to which the related
Obligor or the Guarantor has failed to make any payment due and owing (whether
at the stated maturity, by acceleration or otherwise) for a period of at least
one (1) day but not greater than seven (7) days or (b) as to which an Insolvency
Event has occurred with respect to the related Obligor.
“Designated Obligors”: the Guarantor and the Subsidiaries of the Guarantor set
forth on Schedule IV to the Guaranty Agreement hereto (and their successors) and
any other Subsidiaries of the Guarantor designated by the Guarantor from time to
time that satisfy the conditions set forth in the definition of “Eligible
Obligor” in Annex X to the Pooling Agreement. Notwithstanding the immediately
preceding sentence, with the prior written consent of the Required Lenders
(which consent shall not be unreasonably withheld), the Guarantor may from time
to time identify the Guarantor and certain Subsidiaries that shall not be
classified as Designated Obligors.
“Designated Website”: as defined in Section 5.3(a).
“Dollar Equivalent”: on any date of determination (a) with respect to any amount
denominated in Dollars, such amount and (b) with respect to any amount
denominated in any Master Trust Approved Currency other than Dollars, the
equivalent in Dollars of such amount, determined by the Administrative Agent
pursuant to Section 1.2(e) using the Rate of Exchange with respect to such
currency on such date in effect under the provisions of such Section.
9
        

--------------------------------------------------------------------------------





“Dollars” and “$”: dollars in lawful currency of the United States.
“Early Opt-in Election”: the occurrence of:
(1)      (i) a determination by the Administrative Agent or (ii) a notification
by the Required Lenders to the Administrative Agent (with a copy to the
Borrower) that the Required Lenders have determined that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in Section 2.10, are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace the LIBO Rate, and
(2)      (i) the election by the Administrative Agent or (ii) the election by
the Required Lenders to declare that an Early Opt-in Election has occurred and
the provision, as applicable, by the Administrative Agent of written notice of
such election to the Borrower and the Lenders or by the Required Lenders of
written notice of such election to the Administrative Agent (with a copy to the
Borrower).
“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein and Norway.
“EEA Resolution Authority”: any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
SECTION 3.“Electronic Signature”: an electronic sound, symbol, or process
attached to, or associated with, a contract or other record and adopted by a
Person with the intent to sign, authenticate or accept such contract or record.
SECTION 4.“EMU Legislation”: the legislative measures of the European Council
for the introduction of, change over to or operation of a single unified
European currency.
SECTION 5.“Environmental Laws”: any and all foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.
10
        

--------------------------------------------------------------------------------





SECTION 6.“ERISA”: the Employee Retirement Income Security Act of 1974, as
amended from time to time.
SECTION 7.“ERISA Affiliate”: with respect to any Person, any trade or business
(whether or not incorporated) that is a member of a group of which such Person
is a member and which is treated as a single employer under Section 414 of the
Code.
SECTION 8.“ERISA Event”: (a) (i) the occurrence of a reportable event, within
the meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC or
(ii) the requirements of Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c)
of ERISA is reasonably expected to occur with respect to such Plan within the
following thirty (30) days; (b) any failure by any Plan to satisfy the minimum
funding standards (within the meaning of Section 412 of the Code or Section 302
of ERISA) applicable to such Plan, whether or not waived, the filing of an
application for a minimum funding waiver with respect to a Plan, or the failure
to make by its due date a required installment under Section 430(j) of the Code
with respect to any Plan or the failure by the Borrower or any of its ERISA
Affiliates to make any required contribution to a Multiemployer Plan; (c) the
provision by the administrator of any Plan of a notice of intent to terminate
such Plan, pursuant to Section 4041(a)(2) of ERISA (including any such notice
with respect to a plan amendment referred to in Section 4041(e) of ERISA) or the
incurrence of any liability under Title IV of ERISA with respect to the
termination of any Plan; (d) the cessation of operations at a facility of the
Borrower or any of its ERISA Affiliates in the circumstances described in
Section 4062(e) of ERISA; (e) the withdrawal by the Borrower or any of its ERISA
Affiliates from a Multiple Employer Plan during a plan year for which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (f) the
conditions for imposition of a lien under Section 303(k) of ERISA shall have
been met with respect to any Plan; (g) the adoption of an amendment to a Plan
which could result in the posting of a bond or other security; (h) the
institution by the PBGC of proceedings to terminate a Plan pursuant to Section
4042 of ERISA, or the occurrence of any event or condition described in Section
4042 of ERISA that constitutes grounds for the termination of, or the
appointment of a trustee to administer, such Plan; (i) a determination that any
Plan is, or is expected to be, in “at risk” status, within the meaning of
Section 430 of the Code; or (j) the receipt by the Borrower or any of its ERISA
Affiliates of a determination that a Multiemployer Plan is in endangered or
critical status, within the meaning of Section 432 of the Code or Section 305 of
ERISA.
SECTION 9.“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
SECTION 10.“Euro” and “EUR”: the single lawful currency introduced at the start
of the third stage of the European Economic and Monetary Union pursuant to a
treaty establishing the European Union (as amended from time to time).
11
        

--------------------------------------------------------------------------------





SECTION 11.“Eurocurrency”: when used in reference to any Loan or Borrowing,
refers to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate (other than
an ABR Loan that bears interest at the ABR determined by reference to the
Adjusted LIBO Rate).
SECTION 12.“Eurocurrency Conversion Date”: as defined in Section 2.6(a).
SECTION 13.“Event of Default”: any of the events specified in Section 6,
provided that any requirement for the giving of notice, the lapse of time, or
both, has been satisfied.
SECTION 14.“Exchange Act”: the U.S. Securities Exchange Act of 1934, as amended.
SECTION 15.“Excluded Taxes”: any of the following Taxes imposed on, or required
to be withheld or deducted from a payment to, a Lender or any other recipient of
payment to be made by or on account of any obligation of the Borrower hereunder:
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Lender or other recipient being organized under the laws of, or having its
principal office or, in the case of any Lender, its applicable lending office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan pursuant to a
law in effect on the date on which (i) such Lender acquires such interest in the
Loan (other than pursuant to an assignment under Section 2.17) or (ii) such
Lender changes its lending office, except in each case to the extent that,
pursuant to Section 2.13, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its lending office, (c) Taxes
attributable to the failure by a Lender to comply with Section 2.13(e), 2.13(f),
2.13(g), 2.13(h), 2.13(i) or 2.13(j) and (d) any U.S. federal withholding Taxes
imposed under FATCA.
“Executive Order”: Executive Order No. 13224 of September 23, 2001 – Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten To
Commit, or Support Terrorism.
SECTION 16.“Facilities”: each of (a) Tranche A and (b) Tranche B.
“FATCA”: (a) Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
to and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, and any agreements entered into
pursuant to Section 1471(b)(1) of the Code or (b) any treaty, law or regulation
of any jurisdiction other than the United States adopted pursuant to an
intergovernmental agreement between the United States and such other
jurisdiction, which facilitates the implementation of any law or regulation
referred to in paragraph (a) above.
12
        

--------------------------------------------------------------------------------





“FCPA”: as defined in Section 3.17(a).
“Federal Funds Effective Rate”: for any day, the rate calculated by the NYFRB
based on such day’s federal funds transactions by depositary institutions, as
determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate; provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.
“Federal Reserve Board”: the Board of Governors of the Federal Reserve System of
the United States of America.
“Funding Office”: the office of the Administrative Agent specified in Section
8.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.
“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time.
“Governmental Authority”: any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government.
“Group Members”: the collective reference to the Borrower, the Guarantor and the
Designated Obligors.
“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) with respect to which the guaranteeing person
has issued a reimbursement, counterindemnity or similar obligation, in either
case guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends
or other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
13
        

--------------------------------------------------------------------------------





obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.
“Guarantor”: Bunge Limited, a company incorporated under the laws of Bermuda, as
guarantor pursuant to the Guaranty Agreement.
“Guaranty Agreement”: the Guaranty to be executed and delivered by the
Guarantor, substantially in the form of Exhibit A.
“Hedge Agreements”: all swaps, caps or collar agreements or similar arrangements
dealing with interest rates or currency exchange rates or the exchange of
nominal interest obligations, either generally or under specific contingencies.
“Hedge Termination Amounts”: as the context requires hereunder, all amounts (i)
due and owing by the Borrower or (ii) received by the Borrower, in each case in
connection with the termination of a Hedge Agreement entered into by the
Borrower.
“IBA”: as defined in Section 1.3.
“Impacted Interest Period”: as defined in the definition of “LIBO Rate.”
“Increasing Lender”: as defined in Section 2.1(c)(ii).
“Indebtedness”: as to any Person, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person to pay the deferred purchase price of property, except trade
accounts payable arising in the ordinary course of business, (d) all obligations
of such Person as lessee which are capitalized in accordance with GAAP other
than any liability in respect of a lease which would, in accordance with GAAP in
effect prior to December 15, 2018, have been treated as an operating lease, (e)
all obligations of such Person created or arising under any conditional sales or
other title retention agreement with respect to any property acquired by such
Person (including without limitation, obligations under any such agreement which
provides that the rights and remedies of the seller or lender thereunder in the
event of default are limited to repossession or sale of such property), (f) all
obligations of such Person with respect to letters of credit and similar
instruments, including without limitation obligations under reimbursement
agreements, (g) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) a Lien on any asset of such Person, whether or not such Indebtedness
is assumed by such Person and (h) all Guarantee Obligations of such Person
(other than guarantees of obligations of direct or indirect Subsidiaries of such
Person).
“Indemnified Liabilities”: as defined in Section 8.5.
14
        

--------------------------------------------------------------------------------





“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in clause
(a) above, Other Taxes.
“Indemnitee”: as defined in Section 8.5.
“Ineligible Institution”: (a) a natural Person, (b) a Defaulting Lender or (c) a
holding company, investment vehicle or trust for, or owned and operated for the
primary benefit of, a natural person or relative(s) thereof.
“Insolvency Event”: as defined in Annex X to the Pooling Agreement.
“Interest Payment Date”: (a) as to any ABR Loan, the last day of each March,
June, September and December to occur while such Loan is outstanding and the
final maturity date of such Loan, (b) as to any Eurocurrency Loan having an
Interest Period of three (3) Months or less, the last day of such Interest
Period, (c) as to any Eurocurrency Loan having an Interest Period longer than
three Months, each day that is three Months, or a whole multiple thereof, after
the first day of such Interest Period and the last day of such Interest Period
and (d) as to any Loan, the date of any repayment or prepayment made in respect
thereof.
“Interest Period”: as to any Eurocurrency Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurocurrency Loan, and ending one, two or three Months thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the immediately preceding Interest Period
applicable to such Eurocurrency Loan, and ending one, two or three Months
thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent not later than 10:00 A.M., New York City time, on the date
that is three (3) Business Days prior to the last day of the then current
Interest Period with respect thereto; provided that, all of the foregoing
provisions relating to Interest Periods are subject to the following:
(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;
(ii) the Borrower may not select an Interest Period that would extend beyond the
Termination Date;
(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and
15
        

--------------------------------------------------------------------------------





(iv) the Borrower shall select Interest Periods so as not to require a payment
or prepayment of the principal of any Eurocurrency Loan during an Interest
Period for such Loan.
“Interpolated Rate”: with respect to any currency at any time, for any Interest
Period, the rate per annum (rounded to the same number of decimal places as the
LIBO Screen Rate) determined by the Administrative Agent (which determination
shall be conclusive and binding absent manifest error) to be equal to the rate
that results from interpolating on a linear basis between: (a) the LIBO Screen
Rate for the longest period for which the LIBO Screen Rate is available for the
applicable currency that is shorter than the Impacted Interest Period; and (b)
the LIBO Screen Rate for the shortest period (for which that LIBO Screen Rate is
available for the applicable currency) that exceeds the Impacted Interest
Period, in each case, at such time.
“Investor Certificateholder”: as defined in Annex X to the Pooling Agreement.
“Judgment Currency”: as defined in Section 2.18(b).
“Lender Affiliate”: (a) any Affiliate of any Lender, (b) any Person that is
administered or managed by any Lender or any Affiliate of any Lender and that is
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business
and (c) with respect to any Lender which is a fund that invests in commercial
loans and similar extensions of credit, any other fund that invests in
commercial loans and similar extensions of credit and is managed or advised by
the same investment advisor as such Lender or by an Affiliate of such Lender or
investment advisor.
“Lenders”: as defined in the preamble hereto; provided, that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Conduit Lender.
“Level I”, “Level II”, “Level III” and “Level IV”: the respective Level set
forth below:

S&PMoody’sLevel IBBB+ or higherBaa1 or higherLevel IIBBBBaa2Level
IIIBBB-Baa3Level IVBB+ or lowerBa1 or lower

provided that if on any day the Applicable Moody’s Rating and the Applicable S&P
Rating do not coincide for any rating category and the Level differential is (x)
one level, then the higher of the Applicable S&P Rating or the Applicable
Moody’s Rating will be the applicable Level; (y) two levels, the Level at the
midpoint will be the applicable Level; and (z) more than two levels, the higher
of the intermediate Levels will be the applicable Level; provided further that
if on any
16
        

--------------------------------------------------------------------------------





day, neither the Applicable Moody’s Rating nor the Applicable S&P Rating is
available, the applicable Level shall be Level IV.
“LIBO Rate”: with respect to any Eurocurrency Borrowing for any applicable
currency and for any Interest Period, the LIBO Screen Rate at approximately
11:00 a.m., London time (or in the case of Euro, Brussels time), two (2)
Business Days prior to the commencement of such Interest Period; provided that
if the LIBO Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) with respect to Dollars then the LIBO
Rate shall be the Interpolated Rate.
“LIBO Screen Rate”: for any day and time, with respect to any Eurocurrency
Borrowing in Dollars and for any Interest Period, the London interbank offered
rate as administered by ICE Benchmark Administration (or any other Person that
takes over the administration of such rate for Dollars) for a period equal in
length to such Interest Period as currently displayed on such day and time on
page LIBOR01 of the Reuters screen that displays such rate (or, in the event
such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in consultation with the Borrower);
provided that if the LIBO Screen Rate as so determined would be less than zero,
such rate shall be deemed to be zero for the purposes of this Agreement.
“LIBO Successor Rate”: as defined in Section 2.10.
“Lien”: with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, encumbrance, charge or security interest in or on such asset and (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement relating to such asset.
“Loan”: any loan made by any Lender pursuant to this Agreement.
“Loan Documents”: this Agreement, the Guaranty Agreement and the Notes.
“Loan Parties”: each Group Member that is a party to a Loan Document.
“Mandatory CP Wind-Down Event”: as defined in Annex X to the Pooling Agreement.
“Master Trust”: the Bunge Master Trust created by the Pooling Agreement.
“Master Trust Approved Currency”: Dollars, Euro, Sterling and Yen.
“Material Adverse Effect”: (a) a material adverse effect on the business,
property, operations, condition (financial or otherwise) or prospects of the
Borrower or of the Guarantor and its consolidated Subsidiaries taken as a whole,
(b) a material impairment of the collectibility of the Purchased Loans taken as
a whole or (c) a material impairment of the validity or enforceability of this
Agreement or any of the other Loan Documents or of the Transaction
17
        

--------------------------------------------------------------------------------





Documents or the rights or remedies of the Administrative Agent or the Lenders
against the Borrower or the Guarantor hereunder or under the other Loan
Documents.
“Month”: a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that (a)
(subject to paragraph (c) below) if the numerically corresponding day is not a
Business Day, that period shall end on the next Business Day in that calendar
month in which that period is to end if there is one, or if there is not, on the
immediately preceding Business Day; (b) if there is no numerically corresponding
day in the calendar month in which that period is to end, that period shall end
on the last Business Day in that calendar month; and (c) if an Interest Period
begins on the last Business Day of a calendar month, that Interest Period shall
end on the last Business Day in the calendar month in which that Interest Period
is to end.
“Monthly Settlement Statement”: as defined in Annex X to the Pooling Agreement.
“Moody’s”: Moody’s Investors Service, Inc. or any successor thereto.
“Multiemployer Plan”: with respect to any Person, a multiemployer plan as
defined in Section 4001(a)(3) of ERISA to which such Person or any ERISA
Affiliate of such Person (other than one considered an ERISA Affiliate only
pursuant to subsection (m) or (o) of Section 414 of the Code) is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.
“Multiple Employer Plan”: a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the Borrower or
any of its ERISA Affiliates and at least one Person other than the Borrower and
its ERISA Affiliates or (b) was so maintained and in respect of which the
Borrower or any of its ERISA Affiliates could have liability under Section 4064
or 4069 of ERISA in the event such plan has been or were to be terminated.
“Non-U.S. Lender”: as defined in Section 2.13(e).
“Notes”: the collective reference to any promissory note evidencing Loans.
“NYFRB”: the Federal Reserve Bank of New York.
“NYFRB Rate”: for any day, the greater of (a) the Federal Funds Effective Rate
in effect on such day and (b) the Overnight Bank Funding Rate in effect on such
day (or for any day that is not a Business Day, for the immediately preceding
Business Day); provided, that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received by the Administrative
Agent from a federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates as so determined be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.
18
        

--------------------------------------------------------------------------------





“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and all other obligations and liabilities of the Borrower to the
Administrative Agent or to any Lender, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any other Loan
Document or any other document made, delivered or given in connection herewith
or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel to the Administrative Agent or to any Lender that are
required to be paid by the Borrower pursuant hereto) or otherwise.
“Obligor”: as defined in Annex X to the Pooling Agreement.
“OFAC”: as defined in the definition of “Sanctions.”
“Other Connection Taxes”: with respect to a Lender or any other recipient of
payment to be made by or on account of any obligation of the Borrower hereunder,
Taxes imposed as a result of a present or former connection between such Lender
or other recipient and the jurisdiction imposing such Tax (other than
connections arising from such Lender or other recipient having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).
“Other Lender”: as defined in Section 2.1(c)(i).
“Other Taxes”: any and all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.
“Overnight Bank Funding Rate”: for any day, the rate comprised of both overnight
federal funds and overnight Eurocurrency borrowings for Dollars by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.
“Pari Passu Indebtedness”: the Dollar Equivalent of (i) Indebtedness for
borrowed money, the proceeds of which are used to either increase the Series
2002-1 Invested Amount, refinance Indebtedness originally used for such purpose
and/or pay expenses incurred in connection with this Agreement or any such other
Indebtedness, and (ii) indebtedness incurred in connection with Hedge Agreements
entered into in connection with the Loans hereunder and any Pari Passu
Indebtedness described in clause (i) above, in each case which ranks not greater
than pari passu (in priority of payment) with the Loans.
19
        

--------------------------------------------------------------------------------





“Participant”: as defined in Section 8.6(b).
“Participant Register”: as defined in Section 8.6(b).
“Participating Member State”: each state so described in any EMU Legislation.
“Patriot Act”: as defined in Section 8.18.
“Payment Period”: a period commencing on a date on which the Loans (with accrued
interest thereon) and all other amounts owing under this Agreement and the other
Loan Documents have become due and payable (whether at the stated maturity, by
acceleration or otherwise) and ending on the date the Loans (with accrued
interest thereon) and all such other amounts are paid in full by the Borrower or
the Guarantor.
“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA and any Person succeeding to the functions
thereof.
“Performing Lender”: any Lender that is a Defaulting Lender solely as a result
of the occurrence of an event described in clause (d) of the definition of
Defaulting Lender that following such event continues to perform all of its
obligations under this Agreement and any other Loan Document, and has not been
replaced or repaid in accordance with Section 2.17(b).
“Permitted Indebtedness”: (a) Indebtedness of the Borrower pursuant to this
Agreement and (b) Pari Passu Indebtedness.
“Permitted Parties”: as defined in Section 8.14.
“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.
“Plan”: a Single Employer Plan or a Multiple Employer Plan.
“Plan Asset Regulations”: 29 CFR § 2510.3-101 et seq., as modified by Section
3(42) of ERISA, as amended from time to time.
“Pooling Agreement”: the Sixth Amended and Restated Pooling Agreement, dated as
of August 31, 2020, among Bunge Funding, Bunge Management Services, Inc., as
servicer and the Trustee named therein, as the same may be amended, restated,
supplemented or otherwise modified from time to time.
“Potential Series 2002-1 Early Amortization Event”: an event which, with the
giving of notice or the lapse of time or both, would constitute a Series 2002-1
Early Amortization Event.
“Prime Rate”: the rate of interest last quoted by The Wall Street Journal as the
“Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote such
rate, the highest per
20
        

--------------------------------------------------------------------------------





annum interest rate published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519) (Selected Interest Rates) as the “bank prime
loan” rate or, if such rate is no longer quoted therein, any similar rate quoted
therein (as determined by the Administrative Agent) or any similar release by
the Federal Reserve Board (as determined by the Administrative Agent). Each
change in the Prime Rate shall be effective from and including the date such
change is publicly announced or quoted as being effective; provided that, if the
Prime Rate as so determined would be less than zero, such rate shall be deemed
zero for purposes of this Agreement.
“PTE”: a prohibited transaction class exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time.
“Purchased Loans”: as defined in Annex X to the Pooling Agreement.
“Rate of Exchange”: as of the relevant date, the rate of exchange set forth on
the relevant page of the Reuters screen on or about 11:00 A.M., New York time,
for the purchase of (as the context shall require) a Master Trust Approved
Currency with any other Master Trust Approved Currency on such date.
“Register”: as defined in Section 8.6(d).
“Regulation D”: Regulation D of the Federal Reserve Board, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.
“Regulation U”: Regulation U of the Federal Reserve Board, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.
“Regulation X”: Regulation X of the Federal Reserve Board, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.
“Relevant Governmental Body”: the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.
“Required Lenders”: at any time, Lenders holding more than 50.00% of the sum of
(a) either (i) the Total Tranche B Commitments or (ii) if the Total Tranche B
Commitments have been terminated, the Total Tranche B Loans then outstanding,
plus (b) either (i) the Adjusted Total Tranche A Participations or (ii) if the
Total Tranche A Participations have been terminated, the Total Tranche A Loans
then outstanding; provided, that the portion of the Total Tranche B Commitments,
Adjusted Total Tranche A Participations, Total Tranche B Loans or Total Tranche
A Loans held by any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders for any purpose hereunder or under any other
Loan Document.
“Required Tranche A Lenders”: at any time, Tranche A Lenders holding more than
50.00% of (i) the Adjusted Total Tranche A Participations or (ii) if the Total
Tranche A
21
        

--------------------------------------------------------------------------------





Participations have been terminated, the Total Tranche A Loans then outstanding;
provided, that, in each case, the portion of the Adjusted Total Tranche A
Participations or Total Tranche A Loans held by any Defaulting Lender shall be
excluded for purposes of making a determination of Required Tranche A Lenders.
“Required Tranche B Lenders”: at any time, Tranche B Lenders holding more than
50.00% of (i) the Total Tranche B Commitments or (ii) if the Total Tranche B
Commitments have been terminated, the Total Tranche B Loans then outstanding;
provided, that, in each case, the portion of the Total Tranche B Commitments or
Total Tranche B Loans held by any Defaulting Lender shall be excluded for
purposes of making a determination of Required Tranche B Lenders.
“Requirement of Law”: as to any Person, the Certificate of Incorporation and
ByLaws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
“Resolution Authority”: an EEA Resolution Authority or, with respect to any UK
Financial Institution, a UK Resolution Authority.
“Responsible Officer”: as to any Person, any member of the Board of Directors,
the Chief Executive Officer, the President, the Chief Financial Officer, the
Treasurer or any Vice President of such Person or any other officer of such
Person customarily performing functions similar to those performed by any of the
above-designated officers.
“Restricted Person”: a Person that is (a) listed on, or owned 50% or more by or
controlled by a Person listed on any applicable Sanctions List; or (b) located
in, a resident of, organized under the laws of, or owned or controlled by, or
acting on behalf of, a Person located in or organized under the laws of a
country or territory that is or whose government is the target of any applicable
country-wide Sanctions. For the purposes of this definition, “control” means the
possession of the power to direct or cause the direction of the management or
policies of a Person, whether through the ability to exercise voting power, by
contract or otherwise. The term “controlled” has the meaning correlative
thereto.
“S&P”: S&P Global Ratings or any successor thereto.
“Sale Agreement”: the Second Amended and Restated Sale Agreement, dated as of
September 6, 2002, among Bunge Funding, as Buyer, Bunge Finance Limited, a
Bermuda company, as a Seller, and Bunge Finance North America, Inc., a Delaware
corporation, as a Seller, as the same may be amended, supplemented or otherwise
modified from time to time.
“Sanctions”: any applicable economic sanctions laws, regulations, embargoes or
restrictive measures administered, enacted or enforced by: (i) the United States
government; (ii) the United Nations; (iii) the European Union; (iv) the United
Kingdom; (v) the relevant authorities of Switzerland; or (vi) the respective
governmental institutions and agencies of any of
22
        

--------------------------------------------------------------------------------





the foregoing, including without limitation, the Office of Foreign Assets
Control of the US Department of the Treasury (“OFAC”), the United States
Department of State, and Her Majesty’s Treasury (together “Sanctions
Authorities”).
“Sanctions Authorities”: as defined in the definition of “Sanctions.”
“Sanctions List”: the “Specially Designated Nationals and Blocked Persons” list
issued by OFAC, the Consolidated List of Financial Sanctions Targets issued by
Her Majesty’s Treasury, or any similar applicable list issued or maintained or
made public by any of the Sanctions Authorities.
“Series”: as defined in Annex X to the Pooling Agreement.
“Series 2002-1 Accrued Interest”: as defined in Annex X to the Pooling
Agreement.
“Series 2002-1 Allocated Loan Amount”: as defined in Annex X to the Pooling
Agreement.
“Series 2002-1 Collection Subaccount”: as defined in Annex X to the Pooling
Agreement.
“Series 2002-1 Early Amortization Event”: as defined in Annex X to the Pooling
Agreement.
“Series 2002-1 Invested Amount”: as defined in Annex X to the Pooling Agreement.
“Series 2002-1 Supplement”: the Seventh Amended and Restated Series 2002-1
Supplement to the Pooling Agreement, dated as of May 13, 2016, among the
Borrower, Bunge Funding, Bunge Management Services, Inc., as Servicer and The
Bank of New York Mellon, as Trustee, as the same may be amended, restated,
supplemented or otherwise modified from time to time.
“Series 2002-1 VFC”: the interest in the Master Trust created and authorized
pursuant to the Series 2002-1 Supplement and the Pooling Agreement that is
designated as the “Series 2002-1 VFC Certificate” pursuant to the Series 2002-1
Supplement.
“Servicer”: Bunge Management Services, Inc., a Delaware corporation, and any
“Successor Servicer” (as defined in Annex X to the Pooling Agreement).
“Servicing Agreement”: the Third Amended and Restated Servicing Agreement, dated
as of December 23, 2003, among Bunge Funding, the Servicer, and The Bank of New
York Mellon, as Trustee, as the same may be amended, restated, supplemented or
otherwise modified from time to time.
23
        

--------------------------------------------------------------------------------





“Single Employer Plan”: a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the Borrower or
any of its ERISA Affiliates and no Person other than the Borrower and its ERISA
Affiliates or for which the Borrower or any of its ERISA Affiliates has
liability, whether direct or contingent or (b) was so maintained and in respect
of which the Borrower or any of its ERISA Affiliates could have liability under
Section 4069 of ERISA in the event such plan has been or were to be terminated.
“SOFR”: with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the website of
the Federal Reserve Bank of New York at http://www.newyorkfed.org, or any
successor source.
“Solvent”: with respect to any Person on a particular date, that on such date
(a) the fair value of the property of such Person is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
such Person, (b) the present fair salable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and matured, (c) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay such debts and liabilities as
they mature and (d) such Person is not engaged in business or a transaction, and
is not about to engage in business or a transaction, for which such Person’s
property would constitute an unreasonably small capital. The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.
“Statutory Reserve Rate”: a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Federal Reserve Board to which the Administrative Agent is subject with respect
to the Adjusted LIBO Rate for eurocurrency funding (currently referred to as
“Eurocurrency liabilities” in Regulation D). Such reserve percentages shall
include those imposed pursuant to such Regulation D. Eurocurrency Loans shall be
deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
“Sterling”: the lawful currency of the United Kingdom of Great Britain and
Northern Ireland.
“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned directly or
24
        

--------------------------------------------------------------------------------





indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of the Borrower.
“Syndication Agent”: as defined in the preamble hereto.
“Taxes”: all present or future income, stamp or other taxes, levies, imposts,
duties, deductions, withholdings (including backup withholding), assessments,
fees or other charges imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.
“Term SOFR”: means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
“Termination Date”: October 21, 2021, or, if such date is not a Business Day,
the immediately preceding Business Day.
SECTION 17.“Total Tranche A Available Participations”: the aggregate amount of
Tranche A Available Participations of all Tranche A Lenders.
“Total Tranche A Loans”: at any time, the aggregate outstanding principal of the
Tranche A Loans of the Tranche A Lenders then in effect.
“Total Tranche A Participations”: (a) initially, the aggregate amount of all
Tranche A Participations of all Tranche A Lenders, and (b) from and after the
first Conversion to Approving Lenders Date, the aggregate amount of all Tranche
A Participations of all Approving Tranche A Lenders as of the date of
determination, in each case, as such Tranche A Participation may be reduced or
increased from time to time pursuant to the terms hereof.
SECTION 18.“Total Tranche B Available Commitments”: the aggregate amount of
Tranche B Available Commitments of all Tranche B Lenders.
SECTION 19.“Total Tranche B Commitments”: the aggregate amount of all Tranche B
Commitments of all Tranche B Lenders (as such Tranche B Commitments may be
reduced or increased from time to time pursuant to the terms hereof).
SECTION 20.“Total Tranche B Loans”: at any time, the aggregate outstanding
principal of the Tranche B Loans of the Tranche B Lenders then in effect.
SECTION 21. “Total Loans”: at any time, the aggregate amount of the (i) Total
Tranche A Loans and (ii) Total Tranche B Loans.
SECTION 22.“Tranche”: Tranche A or Tranche B, as applicable.
“Tranche A”: the Tranche A Participations and the Tranche A Loans.
“Tranche A Available Participation”: as to any Tranche A Lender at any time, an
amount equal to such Tranche A Lender’s Tranche A Participation then in effect
minus:
25
        

--------------------------------------------------------------------------------





(a) the principal amount of its outstanding Tranche A Loans on such date; and
(b) for purposes of Section 2.2 only, in relation to any proposed borrowing or
Tranche A Loan, the principal amount of any Tranche A Loans that are due to be
made by such Lender on or before the proposed Borrowing Date.
“Tranche A Funding Request Period”: the period from and including the Closing
Date to the earlier of (a) the Termination Date or (b) the date of termination
of the Tranche A Participations in accordance with the terms herein.
SECTION 23.“Tranche A Lenders”: each Tranche A Lender that has a Tranche A
Participation or that is the holder of Tranche A Loans, as identified on
Schedule 1.1 or as identified by an Assignment and Acceptance pursuant to which
such Lender became a Tranche A Lender.
“Tranche A Loans”: as defined in Section 2.1(b).
“Tranche A Participation”: as to any Tranche A Lender, the obligation of such
Tranche A Lender to make Tranche A Loans to the Borrower pursuant to
Section 2.1(b) in an aggregate principal amount at any one time outstanding not
to exceed the amount set forth opposite such Tranche A Lender’s name on
Schedule 1.1 under the caption “Tranche A Participation” or, as the case may be,
in the Assignment and Acceptance pursuant to which such Tranche A Lender became
a party hereto, as the same may be increased or reduced from time-to-time
pursuant to the terms hereof. The original amount of the Total Tranche A
Participations is $1,000,000,000. The Tranche A Participation of any Declining
Lender shall be deemed to be zero ($0) on and after the Conversion to Approving
Lenders Date on which such Declining Lender delivered a Declining Lender Notice
to the Administrative Agent; provided, however, that any Tranche A Lender that
delivers a Declining Lender Notice shall continue to be obligated to fund as an
Approving Tranche A Lender any Tranche A Loan requested by the Borrower in a
Borrowing Notice delivered by the Borrower to the Administrative Agent prior to
such Conversion to Approving Lenders Date in accordance with such Tranche A
Lender’s Tranche A Participation immediately prior to such Conversion to
Approving Lenders Date.
“Tranche A Participation/Tranche B Commitment Increase Supplement”: a Tranche A
Participation/Tranche B Commitment Increase Supplement in the form of Exhibit F.
“Tranche A Percentage”: as to any Tranche A Lender at any time, the percentage
which such Tranche A Lender’s Tranche A Participation then constitutes of the
Total Tranche A Participations (or, at any time after the Tranche A
Participations shall have expired or terminated, the percentage which the
aggregate principal amount of Tranche A Loans made by such Tranche A Lender
pursuant to Tranche A, at such time constitute of the Total Tranche A Loans at
such time).
SECTION 24.“Tranche B”: the Tranche B Commitments and the Tranche B Loans.
26
        

--------------------------------------------------------------------------------





SECTION 25.“Tranche B Available Commitment”: as to any Tranche B Lender at any
time, an amount equal to such Tranche B Lender’s Tranche B Commitment then in
effect minus:
SECTION 26.(a) the principal amount of its outstanding Tranche B Loans on such
date; and
SECTION 27.(b) for purposes of Section 2.2 only, in relation to any proposed
borrowing or Tranche B Loan, the principal amount of any Tranche B Loans that
are due to be made by such Lender on or before the proposed Borrowing Date.
SECTION 28.“Tranche B Commitment”: as to any Tranche B Lender, the obligation of
such Tranche B Lender to make Tranche B Loans to the Borrower pursuant to
Section 2.1(a) in an aggregate principal amount at any one time outstanding not
to exceed the amount set forth opposite such Tranche B Lender’s name on
Schedule 1.1 under the caption “Tranche B Commitment” or, as the case may be, in
the Assignment and Acceptance pursuant to which such Tranche B Lender became a
party hereto, as the same may be increased or reduced from time-to-time pursuant
to the terms hereof. The original amount of the Total Tranche B Commitments is
$250,000,000.
SECTION 29.“Tranche B Commitment Fee Rate”: the rate per annum set forth in the
applicable row of the table below:
SECTION 30.

RatingTranche B Commitment Fee RateLevel I0.10%Level II0.125%Level
III0.175%Level IV0.225%

SECTION 31.“Tranche B Commitment Period”: the period from and including the
Closing Date to the earlier of (a) the Termination Date or (b) the date of
termination of the Tranche B Commitments in accordance with the terms hereof.
SECTION 32.“Tranche B Lenders”: each Tranche B Lender that has a Tranche B
Commitment or that is the holder of Tranche B Loans, as identified on
Schedule 1.1 or as identified by an Assignment and Acceptance pursuant to which
such Lender became a Tranche B Lender.
SECTION 33.“Tranche B Percentage”: as to any Tranche B Lender at any time, the
percentage which such Tranche B Lender’s Tranche B Commitment then constitutes
of the Total Tranche B Commitments (or, at any time after the Tranche B
Commitments shall have expired or terminated, the percentage which the aggregate
principal amount of Tranche B Loans made by such Tranche B Lender pursuant to
Tranche B at such time constitute of the Total Tranche B Loans at such time).
27
        

--------------------------------------------------------------------------------





SECTION 34.“Transaction Documents”: the collective reference to the Pooling
Agreement, the Series 2002-1 Supplement, the Series 2002-1 VFC, the Sale
Agreement and the Servicing Agreement.
SECTION 35.“Transferee”: any Assignee or Participant.
SECTION 36.“Trustee”: as defined in Annex X to the Pooling Agreement.
SECTION 37.“Type”: as to any Loan, its nature as an ABR Loan or a Eurocurrency
Loan.
SECTION 38.“UK Financial Institution”: any BRRD Undertaking (as such term is
defined under the PRA Rulebook (as amended from time to time) promulgated by the
United Kingdom Prudential Regulation Authority) or any person falling within
IFPRU 11.6 of the FCA Handbook (as amended from time to time) promulgated by the
United Kingdom Financial Conduct Authority, which includes certain credit
institutions and investment firms, and certain affiliates of such credit
institutions or investment firms.
“UK Resolution Authority”: the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution. “United States”: the United States of America.
“Unadjusted Benchmark Replacement”: the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.
“U.S. Tax Compliance Certificate”: as defined in Section 2.13(f)(iii).
“Voting Stock”: with respect to any Person as of any date, the Capital Stock of
such Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.
“Withdrawal Liability”: liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.
“Withholding Agent”: any Loan Party and the Administrative Agent.
“Write-Down and Conversion Powers”: (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which writedown and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised
28
        

--------------------------------------------------------------------------------





under it or to suspend any obligation in respect of that liability or any of the
powers under that Bail-In Legislation that are related to or ancillary to any of
those powers.
“Yen”: the lawful currency of Japan.
a.Other Definitional Provisions.

1.Unless otherwise specified therein, all terms defined in this Agreement shall
have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.
2.As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements or other
Contractual Obligations shall, unless otherwise specified, be deemed to refer to
such agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time (subject to any restrictions on such
amendments, supplements, restatements or modifications set forth herein).
3.The words “hereof”, “herein” and “hereunder” and words of similar import, when
used in this Agreement, shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.
4.The meanings given to terms defined herein shall be equally applicable to both
the singular and plural forms of such terms.
5.For purposes of calculating the Dollar Equivalent of any amount denominated in
a Master Trust Approved Currency other than Dollars, the Administrative Agent
will at least once during each calendar month and on or prior to the date of any
Borrowing and the last day of any Interest Period and at such other times as it
in its sole discretion decides to do so or as otherwise directed by the Required
Tranche A Lenders or Required Tranche B Lenders, determine the respective rate
of exchange into Dollars of such other Master Trust Approved Currency (which
rate of exchange shall be based upon the Rate of Exchange in effect
29
        

--------------------------------------------------------------------------------





on the date of such determination). Such rate of exchange so determined on each
such determination date shall, for purposes of the calculations described in the
preceding sentence, be deemed to remain unchanged and in effect until the next
such determination date.
6.Notwithstanding any other provision contained herein or in the other Loan
Documents, all terms of an accounting or financial nature used herein and in the
other Loan Documents shall be construed, and all computations of amounts and
ratios referred to herein and in the other Loan Documents shall be made, and
prepared:
(i) in accordance with GAAP (including principles of consolidation where
appropriate), and all accounting or financial terms shall have the meanings
ascribed to such terms by GAAP; provided, however, that all accounting terms
used in Section 5.2 below (and all defined terms used in the definition of any
accounting term used in Section 5.2 below) shall have the meaning given to such
terms (and defined terms) under GAAP as in effect on the date hereof applied on
a basis consistent with those used in preparing the financial statements
referred to in Section 3.15 below. In the event of any change after the date
hereof in GAAP, and if such change would affect the computation of any of the
financial covenants set forth in Section 5.2 below, then the parties hereto
agree to endeavor, in good faith, to agree upon an amendment to this Agreement
that would adjust such financial covenants in a manner that would preserve the
original intent thereof, but would allow compliance therewith to be determined
in accordance with the Borrower’s financial statements at the time, provided
that, until so amended such financial covenants shall continue to be computed in
accordance with GAAP prior to such change therein; and
(ii) without giving effect to any election under Statement of Financial
Accounting Standards 159 (or any other Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of
BLFC, BFE, BAFC, the Guarantor or any of their Subsidiaries at “fair value”, as
defined therein.
Notwithstanding any other provision contained herein, all obligations of the
Guarantor, the Borrower and any of their respective Subsidiaries that are or
would be characterized as an operating lease as determined in accordance with
GAAP as in effect on December 14, 2018 (whether or not such operating lease was
in effect on such date) shall continue to be accounted for as an operating lease
(and not as a capital lease) for purposes of the Loan Documents regardless of
any change in GAAP following December 14, 2018  (or any change in the
implementation in GAAP for future periods that are contemplated as of December
14, 2018) that would otherwise require such obligation to be recharacterized as
a capital lease and the Guarantor, the Borrower and their respective
Subsidiaries shall continue to provide financial reporting which differentiates
between operating leases and capital leases in accordance with GAAP as in effect
on December 14, 2018.


b.Interest Rates; LIBOR Notification.
30
        

--------------------------------------------------------------------------------





The interest rate on Eurocurrency Loans is determined by reference to the LIBO
Rate, which is derived from the London interbank offered rate. The London
interbank offered rate is intended to represent the rate at which contributing
banks may obtain short-term borrowings from each other in the London interbank
market. In July 2017, the U.K. Financial Conduct Authority announced that, after
the end of 2021, it would no longer persuade or compel contributing banks to
make rate submissions to the ICE Benchmark Administration (together with any
successor to the ICE Benchmark Administrator, the “IBA”) for purposes of the IBA
setting the London interbank offered rate. As a result, it is possible that
commencing in 2022, the London interbank offered rate may no longer be available
or may no longer be deemed an appropriate reference rate upon which to determine
the interest rate on Eurocurrency Loans. In light of this eventuality, public
and private sector industry initiatives are currently underway to identify new
or alternative reference rates to be used in place of the London interbank
offered rate. In the event that the London interbank offered rate is no longer
available or in certain other circumstances as set forth in Section 2.10(b) of
this Agreement, such Section 2.10(b) provides a mechanism for determining an
alternative rate of interest. The Administrative Agent will notify the Borrower,
pursuant to Section 2.10, in advance of any change to the reference rate upon
which the interest rate on Eurocurrency Loans is based. However, the
Administrative Agent does not warrant or accept any responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the London interbank offered rate or other rates in
the definition of “LIBO Rate” or with respect to any alternative or successor
rate thereto, or replacement rate thereof, including without limitation, whether
the composition or characteristics of any such alternative, successor or
replacement reference rate, as it may or may not be adjusted pursuant to Section
2.10(b), will be similar to, or produce the same value or economic equivalence
of, the LIBO Rate or have the same volume or liquidity as did the London
interbank offered rate prior to its discontinuance or unavailability.
Without prejudice to any other provision of this Agreement, each party
acknowledges and agrees for the benefit of each of the other parties: (a) LIBOR
(i) may be subject to methodological or other changes which could affect its
value, (ii) may not comply with applicable laws and regulations (such as the
Regulation (EU) 2016/1011 of the European Parliament and of the Council, as
amended (EU Benchmarks Regulation)) and/or (iii) may be permanently
discontinued; and (b) the occurrence of any of the aforementioned events may
have adverse consequences which may materially impact the economics of the
financing transactions contemplated under this Agreement.
c.Divisions.
For all purposes under the Loan Documents, in connection with any division or
plan of division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized and acquired on the first date of
its existence by the holders of its Equity Interests at such time.
31
        

--------------------------------------------------------------------------------





SECTION 39.AMOUNT AND TERMS OF COMMITMENTS
a.Revolving Credit Loans.

7.Tranche B Revolving Credit Loans. Subject to the terms and conditions hereof,
each Tranche B Lender severally agrees to make revolving credit loans under
Tranche B (“Tranche B Loans”) in Dollars to the Borrower from time to time
during the Tranche B Commitment Period in an aggregate principal amount at any
one time outstanding which does not exceed the amount of such Tranche B Lender’s
Tranche B Commitment. The Borrower shall not request and no Tranche B Lender
shall be required to make any Tranche B Loan if, after making such Tranche B
Loan, the Total Tranche B Loans would exceed the Total Tranche B Commitments
then in effect. During the Tranche B Commitment Period the Borrower may use the
Tranche B Commitments by borrowing, prepaying the Loans in whole or in part, and
re-borrowing, all in accordance with the terms and conditions hereof. Subject to
Section 2.10, each Tranche B Loan shall be either an ABR Loan or a Eurocurrency
Loan, as determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 2.6. The Borrower shall repay all outstanding
Tranche B Loans not later than the Termination Date.
8.Tranche A Revolving Credit Loans. Subject to the terms and conditions hereof,
each Approving Tranche A Lender severally agrees to make revolving credit loans
under Tranche A (“Tranche A Loans”) in Dollars to the Borrower from time to time
during the Tranche A Funding Request Period in an aggregate principal amount at
any one time outstanding which does not exceed such Approving Tranche A Lender’s
Tranche A Participation at such time; provided, that, after giving effect to any
borrowing of Tranche A Loans requested, the Total Tranche A Loans shall not
exceed the Adjusted Total Tranche A Participations then in effect. During the
Tranche A Funding Request Period, the Borrower may use the Tranche A
Participations by borrowing, prepaying the Loans in whole or in part, and
re-borrowing, all in accordance with the terms and conditions hereof. Subject to
Section 2.10, each Tranche A Loan shall be either an ABR Loan or a Eurocurrency
Loan, as determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 2.6. The Borrower shall repay all outstanding
Tranche A Loans not later than the Termination Date.
9.Tranche A Participation/Tranche B Commitment Increase.
(iii) Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may request from time to time that the aggregate Tranche A
Participations and/or Tranche B Commitments hereunder be increased by an
aggregate amount not to exceed $250,000,000 in total for the Facilities. The
Borrower may (I) request one or more of the Lenders to increase the amount of
its Tranche A Participation and/or Tranche B Commitment (which request shall
32
        

--------------------------------------------------------------------------------





be in writing and sent to the Administrative Agent to forward to such Lender or
Lenders) and/or (II) arrange for one or more banks or financial institutions not
a party hereto (an "Other Lender") to become parties to and Lenders under this
Agreement, provided that the identification and arrangement of each Other Lender
to become a party hereto and a Lender under this Agreement shall be made in
consultation with the Administrative Agent. In no event may any Lender's Tranche
A Participation or Tranche B Commitment be increased without the prior written
consent of such Lender, and the failure of any Lender to respond to the
Borrower's request for an increase shall be deemed a rejection by such Lender of
the Borrower's request. The aggregate Tranche A Participations and Tranche B
Commitments of all Lenders hereunder may not be increased if, at the time of any
proposed increase hereunder, a Default or Event of Default has occurred and is
continuing. Notwithstanding anything contained in this Agreement to the
contrary, no Lender shall have any obligation whatsoever to increase the amount
of its Tranche A Participation or Tranche B Commitment, and each Lender may at
its option, unconditionally and without cause, decline to increase its Tranche A
Participation or Tranche B Commitment.
(iv) If any Lender is willing, in its sole and absolute discretion, to increase
the amount of its Tranche A Participation or Tranche B Commitment hereunder
(such a Lender hereinafter referred to as an "Increasing Lender"), it shall
enter into a written agreement to that effect with the Borrower and the
Administrative Agent, substantially in the form of Exhibit F (a "Tranche A
Participation/Tranche B Commitment Increase Supplement"), which agreement shall
specify, among other things, the amount of the increased Tranche A Participation
and/or Tranche B Commitment of such Increasing Lender. Upon the effectiveness of
such Increasing Lender's increase in Tranche A Participation and/or Tranche B
Commitment, Schedule 1.1 shall, without further action, be deemed to have been
amended appropriately to reflect the increased Tranche A Participation and/or
Tranche B Commitment of such Increasing Lender. Any Other Lender which is
willing to become a party hereto and a Lender hereunder (and which arrangement
to become a party hereto and a Lender hereunder has been consulted by the
Borrower with the Administrative Agent) shall enter into a written agreement
with the Borrower and the Administrative Agent, substantially in the form of
Exhibit G (an "Additional Lender Supplement"), which agreement shall specify,
among other things, its Tranche A Participation and/or Tranche B Commitment
hereunder. When such Other Lender becomes a Lender hereunder as set forth in the
Additional Lender Supplement, Schedule 1.1 shall, without further action, be
deemed to have been amended as appropriate to reflect the Tranche A
Participation and/or Tranche B Commitment of such Other Lender. Upon the
execution by the Administrative Agent, the Borrower and such Other Lender of
such Additional Lender Supplement, such Other Lender shall become and be deemed
a party hereto and a "Lender" hereunder for all purposes hereof and shall enjoy
all rights and assume all obligations on the part of the Lenders set forth in
this Agreement, and its Tranche A Participation and/or Tranche B
33
        

--------------------------------------------------------------------------------





Commitment shall be the amount specified in its Additional Lender Supplement.
Each Other Lender which executes and delivers an Additional Lender Supplement
and becomes a party hereto and a "Lender" hereunder pursuant to such Additional
Lender Supplement is hereinafter referred to as an "Additional Lender."
(v) In no event shall an increase in a Lender's Tranche A Participation or
Tranche B Commitment or the Tranche A Participation or Tranche B Commitment of
an Other Lender become effective until the Administrative Agent shall have
received an acknowledgement and consent from the Guarantor that the Guaranty
Agreement remains valid and enforceable. In no event shall an increase in a
Lender's Tranche A Participation or Tranche B Commitment or the Tranche A
Participation or Tranche B Commitment of an Other Lender which results in the
Total Tranche A Participations and Total Tranche B Commitments of all Lenders
hereunder exceeding the amount which is authorized at such time in resolutions
previously delivered to the Administrative Agent become effective until the
Administrative Agent shall have received a copy of the resolutions, in form and
substance satisfactory to the Administrative Agent, of the Board of Directors of
the Guarantor authorizing the borrowings by the Borrower contemplated pursuant
to such increase, certified by the Secretary or an Assistant Secretary of the
Guarantor. Upon the effectiveness of the increase in a Lender's Tranche A
Participation or Tranche B Commitment or the Tranche A Participation or Tranche
B Commitment of an Other Lender pursuant to the preceding sentence and execution
by an Increasing Lender of a Tranche A Participation/Tranche B Commitment
Increase Supplement or by an Additional Lender of an Additional Lender
Supplement, the Borrower shall make such borrowing from such Increasing Lender
or Additional Lender, and/or shall make such prepayment of outstanding Loans, as
shall be required to cause the aggregate outstanding principal amount of Tranche
A Loans and/or Tranche B Loans owing to each Lender (including each such
Increasing Lender and Additional Lender) to be proportional to such Lender's
share of the Adjusted Total Tranche A Participations and/or Total Tranche B
Commitments hereunder after giving effect to any increase thereof. The Borrower
agrees to indemnify each Lender and to hold each Lender harmless from any loss
or expense incurred as a result of any such prepayment in accordance with
Section 2.15, as applicable.
(vi) No Other Lender may become an Additional Lender unless an Additional Lender
Supplement (or counterparts thereof) has been signed by such bank or financial
institution and which Additional Lender Supplement has been agreed to and
acknowledged by the Borrower and acknowledged by the Administrative Agent. No
consent of any Lender or acknowledgment of any of the other Lenders hereunder
shall be required therefor. In no event shall the Tranche A Participation or
Tranche B Commitment of any Lender be increased by reason of any bank or
financial institution becoming an Additional Lender, or otherwise, but the Total
Tranche A Participations and Total Tranche B Commitments hereunder shall be
increased by the amount of each Additional Lender's Tranche
34
        

--------------------------------------------------------------------------------





A Participation or Tranche B Commitment, as applicable. Upon any Lender entering
into a Tranche A Participation/Tranche B Commitment Increase Supplement or any
Additional Lender becoming a party hereto, the Administrative Agent shall notify
each other Lender thereof and shall deliver to each Lender a copy of the
Additional Lender Supplement executed by such Additional Lender and agreed to
and acknowledged by the Borrower and acknowledged by the Administrative Agent,
and the Tranche A Participation/Tranche B Commitment Increase Supplement
executed by such Increasing Lender and agreed to and acknowledged by the
Borrower and acknowledged by the Administrative Agent.


b.Procedure for Loan Borrowing.

10.The Borrower may borrow under the Total Tranche B Commitments during the
Tranche B Commitment Period and/or under the Total Tranche A Participations
during Tranche A Funding Request Period on any Business Day; provided that the
Borrower shall give the Administrative Agent irrevocable notice (a “Borrowing
Notice”) (which Borrowing Notice must be received by (a) the Administrative
Agent prior to 11:00 A.M., New York City time, three (3) Business Days prior to
the requested Borrowing Date, in the case of Eurocurrency Loans, or (b) the
Administrative Agent prior to 11:00 A.M., New York City time, on the requested
Borrowing Date, in the case of ABR Loans), specifying (i) the amount and Type of
Loans to be borrowed, (ii) the requested Borrowing Date, (iii) whether the
borrowing is to be under Tranche A or Tranche B, and (iv) in the case of
Eurocurrency Loans, the length of the initial Interest Period therefor.
11.Each borrowing under the Total Tranche B Commitments or the Total Tranche A
Participations shall be in an amount equal to (x) in the case of ABR Loans,
$1,000,000 or a whole multiple thereof (or, if the then aggregate Total Tranche
B Available Commitments or the Total Tranche A Available Participations are less
than $1,000,000, such lesser amount), and (y) in the case of Eurocurrency Loans,
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Upon receipt of
any Borrowing Notice from the Borrower, the Administrative Agent shall promptly
notify each Lender thereof.
12. With respect to each borrowing requested by the Borrower under Tranche B,
each Tranche B Lender will make the amount of its Tranche B Percentage of each
borrowing available to the Administrative Agent for the account of the Borrower
at the Funding Office prior to 2:00 P.M., New York City time (the “Borrowing
Time”), on the Borrowing Date requested by the Borrower, in each case in funds
immediately available in Dollars to the Administrative Agent. Such borrowing
will then be made available at 2:00 P.M., New York City time on the Borrowing
Date to the Borrower by the Administrative Agent crediting the account
35
        

--------------------------------------------------------------------------------





of the Borrower on the books of such office with the aggregate of the amounts
made available to the Administrative Agent by the Lenders and in like funds as
received by the Administrative Agent. Should any such Borrowing Notice from the
Borrower indicate an account on the books of another bank or financial
institution, the Administrative Agent shall transfer the amounts described in
such Borrowing Notice to such account within a reasonable period of time.
13.With respect to each borrowing requested by the Borrower under Tranche A,
each then Approving Tranche A Lender will make the amount of its Tranche A
Percentage of each borrowing available to the Administrative Agent for the
account of the Borrower at the Funding Office prior to the Borrowing Time, on
the Borrowing Date requested by the Borrower, in each case in funds immediately
available in Dollars to the Administrative Agent. Such borrowing will then be
made available at 2:00 P.M., New York City time on the Borrowing Date to the
Borrower by the Administrative Agent crediting the account of the Borrower on
the books of such office with the aggregate of the amounts made available to the
Administrative Agent by the Lenders and in like funds as received by the
Administrative Agent. Should any such Borrowing Notice from the Borrower
indicate an account on the books of another bank or financial institution, the
Administrative Agent shall transfer the amounts described in such Borrowing
Notice to such account within a reasonable period of time. For the avoidance of
doubt, any Declining Lender shall remain obligated to fund Tranche A Loans with
respect to any Borrowing Notice delivered by the Borrower to the Administrative
Agent prior to the delivery of the Declining Lender Notice by such Declining
Lender.
c.Commitment Fees, etc.

14.The Borrower agrees to pay to the Administrative Agent for the account of
each Tranche B Lender (other than a Defaulting Lender that is not a Performing
Lender) a commitment fee in Dollars for the period from and including the date
hereof to the last day of the Tranche B Commitment Period, computed at a rate
per annum equal to for each day during such period the Tranche B Commitment Fee
Rate on such day, on the amount of the Tranche B Available Commitment of such
Tranche B Lender on such day, payable quarterly in arrears on the last day of
each March, June, September and December and on the Termination Date, commencing
on the first of such dates to occur after the date hereof.
15.The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates previously agreed to in writing by the Borrower and the
Administrative Agent.
d.Termination or Reduction of Tranche B Commitments and Tranche A
Participations.
36
        

--------------------------------------------------------------------------------





The Borrower shall have the right, upon not less than three (3) Business Days’
notice to the Administrative Agent, to terminate the Tranche B Commitments
and/or the Tranche A Participations or, from time to time, to reduce the amount
of the Tranche B Commitments and/or Tranche A Participations; provided that no
such termination or reduction of Tranche B Commitments or Tranche A
Participations shall be permitted if, after giving effect thereto and to any
prepayments of the Tranche B Loans or Tranche A Loans, respectively, made on the
effective date thereof, the Total Tranche B Loans would exceed the Total Tranche
B Commitments or the Total Tranche A Loans would exceed the Adjusted Total
Tranche A Participations, respectively. Any such reduction shall be in an amount
equal to at least $1,000,000 or any larger whole multiple thereof, and shall
reduce permanently the Tranche B Commitments and/or Tranche A Participations, as
applicable, then in effect.
e.Prepayments.

16.The Borrower may at any time and from time to time prepay the Loans, in whole
or in part, without premium or penalty, upon irrevocable notice delivered to the
Administrative Agent no later than (i) 10:00 A.M., New York City time, three (3)
Business Days prior thereto, in the case of Eurocurrency Loans, and (ii)
10:00 A.M., New York City time, on the date thereof, in the case of ABR Loans,
which notice shall specify the date and amount of prepayment and whether the
prepayment is of Eurocurrency Loans or ABR Loans; provided, that if a
Eurocurrency Loan is prepaid on any day other than the last day of the Interest
Period applicable thereto, the Borrower shall also pay any amounts owing
pursuant to Section 2.14. Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof. If any such notice is
given, the amount specified in such notice shall be due and payable on the date
specified therein, together with accrued interest to such date on the amount
prepaid. Partial prepayments of Loans shall be in an aggregate principal amount
of $1,000,000 or a whole multiple thereof. For the avoidance of doubt, the
Borrower may elect to prepay the Loans of a particular Tranche (without
requiring a prepayment of all Tranches).
17.If, on any day, the sum of the aggregate outstanding principal amount of the
Loans hereunder and Pari Passu Indebtedness (after converting all such amounts
into the then Dollar Equivalent thereof) exceeds the then current Series 2002-1
Invested Amount outstanding under the Series 2002-1 VFC (after giving effect to
any increases or decreases therein on such day), the Borrower shall prepay Loans
and/or Pari Passu Indebtedness in an amount sufficient to comply with Section
5.2(a). Any such prepayment of Loans pursuant to this Section 2.5(b) shall be
made together with accrued interest to the date of such prepayment on the amount
prepaid and the Borrower shall also pay any amounts owing pursuant to Section
2.14.
37
        

--------------------------------------------------------------------------------





18.If, on any date, the Total Tranche B Loans outstanding on such date exceed
the Total Tranche B Commitments in effect on such date, the Borrower immediately
shall prepay the Tranche B Loans in the amount of such excess. If, on any date,
the Total Tranche A Loans outstanding on such date exceed the Adjusted Total
Tranche A Participations in effect on such date, the Borrower immediately shall
prepay the Tranche A Loans in the amount of such excess. Any such prepayment of
Loans pursuant to this Section 2.5(c) shall be made together with accrued
interest to the date of such prepayment on the amount prepaid and the Borrower
shall also pay any amounts owing pursuant to Section 2.15.
19.If any Tranche A Lender has become a Declining Lender prior to the delivery
of a notice by the Borrower for an applicable Eurocurrency Conversion Date, ABR
Conversion Date or Continuation Date, then the Tranche A Loans in respect of
such Declining Lender subject to such notice shall be repaid to such Declining
Lender on such Eurocurrency Conversion Date, ABR Conversion Date or Continuation
Date, as applicable.
f.Conversion and Continuation Options.

20.The Borrower may elect from time to time to convert Eurocurrency Loans to ABR
Loans by giving the Administrative Agent prior irrevocable notice of such
election no later than 10:00 A.M., New York City time, on the Business Day
preceding the proposed conversion date (such conversion date, the “Eurocurrency
Conversion Date”), provided that any such conversion of Eurocurrency Loans may
only be made on the last day of an Interest Period with respect thereto. The
Borrower may elect from time to time to convert ABR Loans to Eurocurrency Loans
by giving the Administrative Agent prior irrevocable notice of such election no
later than 10:00 A.M., New York City time, on the fourth (4th) Business Day
preceding the proposed conversion date (such conversion date, the “ABR
Conversion Date”) (which notice shall specify the length of the initial Interest
Period therefor), provided that no ABR Loan may be converted into a Eurocurrency
Loan when any Event of Default has occurred and is continuing and the
Administrative Agent or the Required Tranche A Lenders or the Required Tranche B
Lenders have determined in its or their sole discretion not to permit such
conversions. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.
21.Any Eurocurrency Loan may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1
(the date of such continuation, the “Continuation Date”), of the length of the
next Interest Period to be applicable to such Loans, provided that no
Eurocurrency Loan may be continued as such when any Event of Default has
occurred and is continuing and the Administrative Agent has or the Required
Tranche A Lenders or the Required
38
        

--------------------------------------------------------------------------------





Tranche B Lenders have determined in its or their sole discretion not to permit
such continuations, and provided, further, that if the Borrower shall fail to
give any required notice as described above in this paragraph or if such
continuation is not permitted pursuant to the preceding proviso, any such
Eurocurrency Loans shall be automatically converted to ABR Loans on the last day
of such then expiring Interest Period. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.
g.Limitations on Eurocurrency Borrowings.
Notwithstanding anything to the contrary in this Agreement, all borrowings,
conversions and continuations of Eurocurrency Loans and all selections of
Interest Periods shall be in such amounts and be made pursuant to such elections
so that, after giving effect thereto, (a) the aggregate principal amount of the
Eurocurrency Loans comprising each Eurocurrency Borrowing shall be equal to
$5,000,000 or a whole multiple of $1,000,000 in excess thereof, and (b) no more
than fifteen (15) Eurocurrency Borrowings shall be outstanding at any one time.
h.Interest Rates and Payment Dates.

22.Each Eurocurrency Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to (i) the Adjusted LIBO
Rate determined for such day plus (ii) the Applicable Margin.
23.Each ABR Loan shall bear interest at a rate per annum equal to (i) the ABR
plus (with the following amount in no event to be less than zero) (ii) the
Applicable Margin minus one percent (1%).
24.During the continuance of an Event of Default all outstanding Loans (whether
or not overdue) shall bear interest at a rate per annum equal to the rate that
would otherwise be applicable thereto pursuant to the foregoing provisions of
this Section plus 2%. If all or a portion of any interest payable on any Loan or
any commitment fee or other amount payable hereunder (other than any amount to
which the preceding sentence is applicable) shall not be paid when due (whether
at the stated maturity, by acceleration or otherwise), such overdue amount shall
bear interest at a rate per annum equal to the rate then applicable to ABR Loans
plus 2% from the date of such nonpayment until such amount is paid in full (as
well after as before judgment).
25.Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.
i.Computation of Interest and Fees.
39
        

--------------------------------------------------------------------------------






26.Interest and fees payable pursuant hereto shall be calculated on the basis of
a 360-day year for the actual days elapsed, except that, with respect to ABR
Loans the rate of interest on which is calculated on the basis of the Prime
Rate, the interest thereon shall be calculated on the basis of a 365- (or 366-,
as the case may be) day year for the actual days elapsed. The Administrative
Agent shall as soon as practicable notify the Borrower and the relevant Lenders
of each determination of an Adjusted LIBO Rate. Any change in the interest rate
on a Loan resulting from a change in the ABR or the Statutory Reserve Rate shall
become effective as of the opening of business on the day on which such change
becomes effective. The Administrative Agent shall as soon as practicable notify
the Borrower and the relevant Lenders of the effective date and the amount of
each such change in interest rate.
27.Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Sections 2.8(a) and (b).
j.Inability to Determine Interest Rate; Effect of Benchmark Transition Event.


28.Subject to clauses (b), (c), (d) and (e) of this Section 2.10, if prior to
the first day of any Interest Period for a Eurocurrency Loan:
(vii) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for Dollars and for any requested Interest Period, including because the LIBO
Screen Rate is not available or published on a current basis; provided that no
Benchmark Transition Event shall have occurred at such time, or
(viii) the Administrative Agent is advised by the Required Tranche A Lenders or
the Required Tranche B Lenders that the Adjusted LIBO Rate or the LIBO Rate, as
applicable, for Dollars and any requested Interest Period will not adequately
and fairly reflect the cost to such Lenders (or Lender) of making or maintaining
their Loans (or its Loan), including in such Borrowing for the applicable
currency and such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, telecopy or electronic mail as promptly as practicable
40
        

--------------------------------------------------------------------------------





thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist, (x)
any Eurocurrency Loans requested to be made on the first day of such Interest
Period shall be made as ABR Loans, (y) any Loans that were to have been
converted on the first day of such Interest Period to Eurocurrency Loans shall
be continued as ABR Loans and (z) any outstanding Eurocurrency Loans shall be
converted, on the last day of the then-current Interest Period, to ABR Loans.
Until such notice has been withdrawn by the Administrative Agent, no further
Eurocurrency Loans shall be made or continued as such, nor shall the Borrower
have the right to convert Loans to Eurocurrency Loans.


29.Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Loan Document, upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, as applicable, the Administrative Agent and the
Borrower may amend this Agreement to replace the LIBO Rate with a Benchmark
Replacement. Any such amendment with respect to a Benchmark Transition Event
will become effective at 5:00 p.m. on the fifth (5th) Business Day after the
Administrative Agent has posted such proposed amendment to all Lenders and the
Borrower so long as the Administrative Agent has not received, by such time,
written notice of objection to such amendment from Lenders comprising the
Required Lenders. Any such amendment with respect to an Early Opt-in Election
will become effective on the date that Lenders comprising the Required Lenders
have delivered to the Administrative Agent written notice that such Required
Lenders accept such amendment. No replacement of the LIBO Rate with a Benchmark
Replacement pursuant to this Section will occur prior to the applicable
Benchmark Transition Start Date.
30.Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.
31.Notices; Standards for Decisions and Determinations. The Administrative Agent
will promptly notify the Borrower and the Lenders of (i) any occurrence of a
Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Administrative Agent or Lenders pursuant to this
Section, including any determination with respect to a tenor, rate or adjustment
or of the occurrence or non-occurrence of an event, circumstance
41
        

--------------------------------------------------------------------------------





or date and any decision to take or refrain from taking any action, will be
conclusive and binding absent manifest error and may be made in its or their
sole discretion and without consent from any other party hereto, except, in each
case, as expressly required pursuant to this Section.
32.Benchmark Unavailability Period. Upon the Borrower’s receipt of notice of the
commencement of a Benchmark Unavailability Period, the Borrower may revoke any
request for a borrowing of, conversion to or continuation of Eurocurrency Loans
to be made, converted or continued during any Benchmark Unavailability Period
and, failing that, the Borrower will be deemed to have converted any such
request into a request for a Borrowing of or conversion to ABR Loans. During any
Benchmark Unavailability Period, the component of ABR based upon the LIBO Rate
will not be used in any determination of ABR.
k.Pro Rata Treatment and Payments.

33.Each borrowing by the Borrower from the Tranche B Lenders under Tranche B
hereunder shall be made pro rata according to the respective Tranche B
Commitments of the Lenders. Each borrowing by the Borrower from the Tranche A
Lenders under Tranche A hereunder shall be made pro rata according to the
respective Tranche A Participations of the Lenders. Except as otherwise provided
in Section 2.17(b), any reduction of the Tranche B Commitments or Tranche A
Participations of the Lenders shall be made pro rata according to the respective
Tranche B Commitments or Tranche A Participations, respectively, of the Lenders.
Each payment by the Borrower on account of any commitment fee with respect to
any period shall be made pro rata according to the respective average daily
Tranche B Available Commitments of the Lenders for such period; provided, that
the Borrower shall not be obligated to pay any commitment fee owed to a Lender
with respect to any period during which such Lender became a Defaulting Lender
and such Defaulting Lender’s Tranche B Available Commitment shall not be
included in the calculation of the commitment fees owed to the Lenders that are
not Defaulting Lenders during such period, unless in either case such Lender
remains a Performing Lender during such period.
34.Except as otherwise provided in Section 2.17(b), each payment (including each
prepayment) by the Borrower on account of principal of and interest on the Loans
shall be made pro rata according to the respective outstanding principal amounts
of the Loans then held by the Lenders.
35.All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon, New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office, in immediately available funds. Payments
and
42
        

--------------------------------------------------------------------------------





prepayments of all amounts hereunder shall be made in Dollars. The
Administrative Agent shall distribute such payments to the Lenders promptly upon
receipt in like funds as received. If any payment hereunder (other than payments
on the Eurocurrency Loans) becomes due and payable on a day other than a
Business Day, such payment shall be extended to the next succeeding Business
Day. If any payment on a Eurocurrency Loan becomes due and payable on a day
other than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day unless the result of such extension would be to extend
such payment into another calendar month, in which event such payment shall be
made on the immediately preceding Business Day. In the case of any extension of
any payment of principal pursuant to the preceding two sentences, interest
thereon shall be payable at the then applicable rate during such extension.
36.Unless the Administrative Agent shall have been notified in writing by any
Lender prior to the Borrowing Time on a Borrowing Date that such Lender will not
make the amount that would constitute its share of such borrowing on such date
available to the Administrative Agent, the Administrative Agent may assume that
such Lender has made such amount available to the Administrative Agent on such
Borrowing Date, and the Administrative Agent may, but shall not be so required
to, in reliance upon such assumption, make available to the Borrower a
corresponding amount. If such amount is not made available to the Administrative
Agent by the required time on such Borrowing Date, and if the Administrative
Agent makes such corresponding amount available to the Borrower, then such
Lender shall pay to the Administrative Agent, on demand, such amount with
interest thereon, at a rate equal to the greater of (i) the NYFRB Rate and (ii)
a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation, for the period until such Lender makes
such amount immediately available to the Administrative Agent. A certificate of
the Administrative Agent submitted to any Lender with respect to any amounts
owing under this paragraph shall be conclusive in the absence of manifest error.
If the Administrative Agent makes such Lender’s share of such borrowing
available to the Borrower, and if such Lender’s share of such borrowing is not
made available to the Administrative Agent by such Lender within three (3)
Business Days after such Borrowing Date, the Administrative Agent shall also be
entitled to recover such amount with interest thereon at the rate per annum
applicable to ABR Loans, on demand, from the Borrower. The failure of any Lender
to make any Loan on any Borrowing Date shall not relieve any other Lender of its
obligation hereunder to make a Loan on such Borrowing Date pursuant to the
provisions contained herein, but no Lender shall be responsible for the failure
of any other Lender to make the Loan to be made by such other Lender on any
Borrowing Date.
37.Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is
43
        

--------------------------------------------------------------------------------





making such payment, and the Administrative Agent may, but shall not be required
to, in reliance upon such assumption, make available to the Lenders their
respective pro rata shares of a corresponding amount. If such payment is not
made to the Administrative Agent by the Borrower within three (3) Business Days
after such due date, the Administrative Agent shall be entitled to recover, on
demand, from each Lender to which any amount which was made available pursuant
to the preceding sentence, such amount with interest thereon at the rate per
annum equal to the daily average NYFRB Rate. Nothing herein shall be deemed to
limit the rights of the Administrative Agent or any Lender against the Borrower.
l.Requirements of Law.

38.If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof (a
“Change in Law”):
(ix) shall subject any Lender to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
(x) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Adjusted LIBO Rate; or
(xi) shall impose on such Lender any other condition;
and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining any Loans or to reduce any amount receivable hereunder
in respect thereof, then, in any such case, the Borrower shall promptly pay such
Lender, upon its demand, any additional amounts necessary to compensate such
Lender for such increased cost or reduced amount receivable. If any Lender
becomes entitled to claim any additional amounts pursuant to this paragraph, it
shall promptly notify the Borrower (with a copy to the Administrative Agent) of
the event by reason of which it has become so entitled.
39.If any Lender shall have determined that the adoption of or any change in any
Requirement of Law regarding capital or liquidity adequacy or in the
interpretation or application thereof or compliance by such Lender or any
44
        

--------------------------------------------------------------------------------





corporation controlling such Lender with any request or directive regarding
capital adequacy or liquidity (whether or not having the force of law) from any
Governmental Authority made subsequent to the date hereof shall have the effect
of reducing the rate of return on such Lender’s or such corporation’s capital as
a consequence of its obligations hereunder to a level below that which such
Lender or such corporation could have achieved but for such adoption, change or
compliance (taking into consideration such Lender’s or such corporation’s
policies with respect to capital adequacy or liquidity) by an amount deemed by
such Lender to be material, then from time to time, after submission by such
Lender to the Borrower (with a copy to the Administrative Agent) of a written
request therefor, the Borrower shall pay to such Lender such additional amount
or amounts as will compensate such Lender or such corporation for such
reduction; provided that the Borrower shall not be required to compensate a
Lender pursuant to this paragraph for any amounts incurred more than six Months
prior to the date that such Lender notifies the Borrower of such Lender’s
intention to claim compensation therefor; and provided further that, if the
circumstances giving rise to such claim have a retroactive effect, then such
six-Month period shall be extended to include the period of such retroactive
effect.
40.A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error. The obligations of
the Borrower pursuant to this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.
(d) Notwithstanding anything herein to the contrary (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in
Requirements of Law, regardless of the date enacted, adopted, issued or
implemented.


m.Taxes.

41.All payments made by or on behalf of the Borrower under this Agreement or any
other Loan Document shall be made free and clear of, and without deduction or
withholding for or on account of, any Taxes; provided, that if any Taxes are
required to be deducted or withheld from any amounts payable to the
Administrative Agent or any Lender, as determined in good faith by the
applicable Withholding Agent, (x) the applicable Withholding Agent shall be
entitled to make
45
        

--------------------------------------------------------------------------------





such deduction or withholding and shall timely pay the amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and (y) if such Tax is an Indemnified Tax, then the sum payable by the
Borrower to the Administrative Agent or such Lender shall be increased to the
extent necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section), the Administrative Agent or such Lender receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.
42.In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
43.Whenever any Indemnified Taxes are payable by the Borrower, as promptly as
possible thereafter the Borrower shall send to the Administrative Agent for its
own account or for the account of the relevant Lender, as the case may be, a
certified copy of an original official receipt received by the Borrower showing
payment thereof, a copy of the tax return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.
The Borrower shall indemnify the Administrative Agent and each Lender, within
ten (10) days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by the Administrative Agent
or such Lender or required to be withheld or deducted from a payment to the
Administrative Agent or such Lender and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
44.Each Lender shall severally indemnify the Administrative Agent, within ten
(10) days after receiving demand therefor, for the full amount of (i) any
Indemnified Taxes that are attributable to such Lender and that are payable or
paid by the Administrative Agent (but only to the extent that Borrower has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Borrower to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
8.6(b) relating to the maintenance of a Participant Register, and (iii) any
Excluded Taxes attributable to such Lender, in each case that are payable or
paid by the Administrative Agent in connection with any Loan Document, together
with all reasonable costs and expenses arising therefrom or with respect
thereto, as determined by the Administrative Agent in good faith, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender
46
        

--------------------------------------------------------------------------------





hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this paragraph (d).
45.Each Lender (or Transferee) that is a “United States person” as defined in
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and thereafter upon the reasonable request of the Borrower or
Administrative Agent) two properly completed and duly signed copies of U.S.
Internal Revenue Service Form W-9 (or any successor form) certifying that such
Lender is exempt from U.S. federal backup withholding tax.
46.Each Lender (or Transferee) that is not a “United States person” (a “Non-U.S.
Lender”) shall deliver to the Borrower and the Administrative Agent (or, in the
case of a Participant, to the Lender from which the related participation shall
have been purchased) on or about the date on which such Non-U.S. Lender becomes
a Lender under this Agreement (or, in the case of any Participant, on or before
the date such Participant purchases the related participation) and from time to
time thereafter upon the reasonable request of the Borrower or the
Administrative Agent whichever of the following is applicable:
(i) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, two copies of either U.S. Internal Revenue
Service Form W-8BEN or Form W-8BEN-E establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, U.S. Internal Revenue Service Form W-8BEN or Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(ii) two copies of U.S. Internal Revenue Service Form W-8ECI;


(iii) in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Non-U.S. Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, or a “controlled foreign corporation” related to the Borrower as
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) two copies of U.S. Internal Revenue Service Form W-8BEN or
W-8BEN-E; or


(iv) to the extent a Non-U.S. Lender is not the beneficial owner, two copies of
U.S. Internal Revenue Service Form W-8IMY, accompanied by U.S. Internal
47
        

--------------------------------------------------------------------------------





Revenue Service Form W-8ECI, U.S. Internal Revenue Service Form W-8BEN, U.S.
Internal Revenue Service Form W-8BEN-E, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit E-2 or Exhibit E-3, U.S. Internal Revenue
Service Form W-9, and/or other certification documents from each beneficial
owner, as applicable; provided that if the Non-U.S. Lender is a partnership and
one or more direct or indirect partners of such Non-U.S. Lender are claiming the
portfolio interest exemption, such Non-U.S. Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit E-4 on behalf of
each such direct and indirect partner.


47.Each Non-U.S. Lender shall deliver any other form prescribed by applicable
requirements of U.S. federal income tax law as a basis for claiming exemption
from or a reduction in U.S. federal withholding tax duly completed together with
such supplementary documentation as may be prescribed by applicable requirements
of law to permit the Borrower and the Administrative Agent to determine the
withholding or deduction required to be made. Such forms shall be delivered by
each Non-U.S. Lender on or before the date it becomes a party to this Agreement
(or, in the case of any Participant, on or before the date such Participant
purchases the related participation) and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent. Notwithstanding
any other provision of this Section, a Lender shall not be required to deliver
any form pursuant to this Section that such Lender is not legally able to
deliver.
48.A Lender (or participant) that is entitled to an exemption from or reduction
of non-U.S. withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law or reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate,
provided that such Lender (or participant) is legally entitled to complete,
execute and deliver such documentation and in such Lender’s (or participant’s)
reasonable judgment such completion, execution or submission would not
materially prejudice the legal or commercial position of such Lender (or
participant).
49.If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
48
        

--------------------------------------------------------------------------------





Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
paragraph (g), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.
50.Each Lender agrees that if any form or certification it previously delivered
pursuant to this Section 2.13 expires or becomes obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify the
Borrower and the Administrative Agent in writing of its legal inability to do
so.
51.If the Administrative Agent or a Lender determines, in its sole good faith
discretion, that it has received a refund of any Indemnified Taxes as to which
it has been indemnified by the Borrower or with respect to which the Borrower
has paid additional amounts pursuant to this Section 2.13, it shall pay to the
Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
2.13 with respect to Indemnified Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that the Borrower agrees to pay, upon
the request of the Administrative Agent or such Lender, the amount paid over to
the Borrower pursuant to this paragraph (i) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event that the Administrative Agent
or such Lender is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this paragraph (i), in no event will
the indemnified party be required to pay any amount to an indemnifying party
pursuant to this paragraph (i) the payment of which would place the indemnified
party in a less favorable net after-tax position than the indemnified party
would have been in if the indemnification payments or additional amounts giving
rise to such refund had never been paid. This Section 2.13(k) shall not be
construed to require the Administrative Agent or a Lender to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the Borrower.
52.The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.
n.Indemnity.
The Borrower agrees to indemnify each Lender for, and to hold each Lender
harmless from, any loss or expense that such Lender may sustain or incur as a
consequence of (a) default by the Borrower in making a borrowing of, conversion
into or continuation of Eurocurrency Loans after the Borrower has given a notice
requesting the same in accordance with the provisions of this Agreement, (b)
default by the Borrower in making any prepayment of or conversion from
Eurocurrency Loans after the Borrower has given a notice thereof in
49
        

--------------------------------------------------------------------------------





accordance with the provisions of this Agreement, (c) the making of a prepayment
of Eurocurrency Loans on a day that is not the last day of an Interest Period
with respect thereto or (d) the assignment of any Eurocurrency Loan other than
on the last day of an Interest Period with respect thereto as the result of a
request by the Borrower pursuant to Section 2.17(a); provided, however, that the
Borrower shall not be obligated to indemnify a Defaulting Lender that is not a
Performing Lender for any such loss or expense (incurred while such Lender was a
Defaulting Lender) related to the prepayment or assignment of any Eurocurrency
Loan owed to such Defaulting Lender. Such indemnification may include an amount
equal to the excess, if any, of (i) the amount of interest that would have
accrued on the amount so prepaid, or not so borrowed, converted or continued,
for the period from the date of such prepayment or of such failure to borrow,
convert or continue to the last day of such Interest Period (or, in the case of
a failure to borrow, convert or continue, the Interest Period that would have
commenced on the date of such failure) in each case at the applicable rate of
interest for such Loans provided for herein (excluding, however, the Applicable
Margin included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurocurrency market. A certificate as to any amounts payable
pursuant to this Section submitted to the Borrower by any Lender shall be
conclusive in the absence of manifest error. This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.
o.Change of Lending Office.
Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 2.12 or 2.13(a) with respect to such Lender, it will, if
requested by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Loans
affected by such event with the object of avoiding the consequences of such
event; provided, that such designation is made on terms that, in the sole
judgment of such Lender, cause such Lender and its lending office(s) to suffer
no economic, legal or regulatory disadvantage, and provided, further, that
nothing in this Section shall affect or postpone any of the obligations of the
Borrower or the rights of any Lender pursuant to Section 2.12 or 2.13(a).
p.Illegality.
If, after the date of this Agreement, the introduction of, or any change in, any
applicable law, rule or regulation or in the interpretation or administration
thereof by any Governmental Authority shall, in the reasonable opinion of
counsel to any Lender, make it unlawful for such Lender to make or maintain any
Eurocurrency Loan, then such Lender may, by notice to the Borrower (with notice
to the Administrative Agent), immediately declare that such Eurocurrency Loan
shall be due and payable. The Borrower shall repay any such Eurocurrency Loan
declared so due and payable in full on the last day of the Interest Period
applicable thereto or earlier if required by law, together with accrued interest
thereon. Each Lender will promptly notify the Borrower and the Administrative
Agent of any event of which such Lender has knowledge which would entitle it to
repayment pursuant to this Section 2.1 and will use its
50
        

--------------------------------------------------------------------------------





reasonable efforts to mitigate the effect of any event if, in the sole and
absolute opinion of such Lender, such efforts will avoid the need for such
prepayment and will not be otherwise disadvantageous to such Lender.
q.Replacement of Lenders.
The Borrower shall be permitted to replace any Lender that requests
reimbursement for amounts owing pursuant to Section 2.12 or 2.13(a) with a
replacement financial institution; provided that (i) such replacement does not
conflict with any Requirement of Law, (ii) no Event of Default shall have
occurred and be continuing at the time of such replacement, (iii) prior to any
such replacement, such Lender shall have taken no action under Section 2.15 so
as to eliminate the continued need for payment of amounts owing pursuant to
Section 2.12 or 2.13(a), (iv) the replacement financial institution shall
purchase, at par, in immediately available funds, all Loans and other amounts
owing to such replaced Lender on or prior to the date of replacement, (v) the
Borrower shall be liable to such replaced Lender under Section 2.14 if any
Eurocurrency Loan owing to such replaced Lender shall be purchased other than on
the last day of the Interest Period relating thereto, (vi) the replacement
financial institution, if not already a Lender, shall be reasonably satisfactory
to the Administrative Agent, (vii) the replaced Lender shall be obligated to
make such replacement in accordance with the provisions of Section 8.6 (provided
that the Borrower shall be obligated to pay the registration and processing fee
referred to therein) and (viii) the Borrower shall remain liable to such
replaced Lender for all additional amounts (if any) required pursuant to Section
2.12 or 2.13(a), as the case may be.
53.The Borrower shall be permitted to replace any Defaulting Lender or Declining
Lender with a replacement financial institution; provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) no Event of
Default shall have occurred and be continuing at the time of such replacement,
(iii) the replacement financial institution shall purchase, at par, in
immediately available funds, all Loans and other amounts owing to such replaced
Lender on or prior to the date of replacement, (iv) the replacement financial
institution, if not already a Lender, shall be reasonably satisfactory to the
Administrative Agent, (v) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 8.6 (provided that the
Borrower shall be obligated to pay the registration and processing fee referred
to therein) and (vi) any such replacement shall not be deemed to be a waiver of
any rights that the Borrower, the Administrative Agent or any other Lender shall
have against the replaced Lender. In the case of an assignment resulting from a
Lender becoming a Declining Lender under Tranche A, the Borrower shall first
seek pro rata participations from the existing Tranche A Lenders that are not
Declining Lenders (each of which shall be entitled to agree or decline to
participate in its sole discretion) and if the full amount of the Declining
Lender’s exposure in Tranche A is not able to be assigned in full to existing
non-Declining Lenders, the Borrower may offer the unassigned portion to new
lenders. To the extent the Borrower is unable to replace any Defaulting Lender
with a replacement financial institution, the Borrower may, to the extent that
the
51
        

--------------------------------------------------------------------------------





reduction in the Total Tranche B Commitments provided for in this sentence does
not cause the Total Tranche B Commitments to fall below the outstanding Tranche
B Loans and the reduction in the Total Tranche A Participations provided for in
this sentence does not cause the Adjusted Total Tranche A Participations to fall
below the outstanding Tranche A Loans, remove such Defaulting Lender by repaying
such Defaulting Lender’s outstanding Tranche B Loans and Tranche A Loans, as
applicable, and reducing the Total Tranche B Commitments and Total Tranche A
Participations, as applicable, by an amount equal to such Defaulting Lender’s
Tranche B Commitment and Tranche A Participation, as applicable.
r.Judgment Currency
54.If, for the purpose of obtaining judgment in any court, it is necessary to
convert a sum owing hereunder in one currency into another currency, each party
hereto agrees, to the fullest extent that it may effectively do so, that the
rate of exchange used shall be that at which, in accordance with normal banking
procedures in the relevant jurisdiction, the first currency could be purchased
with such other currency on the Business Day immediately preceding the day on
which final judgment is given.
55.The obligations of the Borrower in respect of any sum due to any party hereto
or any holder of the obligations owing hereunder (the “Applicable Creditor”)
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than the currency in which such sum is stated to be due hereunder (the
“Agreement Currency”), be discharged only to the extent that, on the Business
Day following receipt by the Applicable Creditor of any sum adjudged to be so
due in the Judgment Currency, the Applicable Creditor may in accordance with
normal banking procedures in the relevant jurisdiction purchase the Agreement
Currency with the Judgment Currency; if the amount of the Agreement Currency so
purchased is less than the sum originally due to the Applicable Creditor in the
Agreement Currency, the Borrower as a separate obligation and notwithstanding
any such judgment, agrees to indemnify the Applicable Creditor against such
loss. The obligations of the Borrower contained in this Section shall survive
the termination of this Agreement and the payment of all other amounts owing
hereunder.
s.Election of Approving Tranche A Lenders to Continue Funding.
If as of 9:00 a.m. (New York City time) on any Business Day, the Administrative
Agent receives a Declining Lender Notice for reasons other than a Default or an
Event of Default from any Tranche A Lender, such Tranche A Lender shall be
considered a “Declining Lender” with respect to (i) any Tranche A Loans
requested in any Borrowing Notice, (ii) any election to convert Eurocurrency
Loans to ABR Loans or ABR Loans to Eurocurrency Loans pursuant to Section 2.6(a)
and (iii) any continuation of a Eurocurrency Loan made pursuant to Section
2.6(b), in each case delivered by the Borrower to the Administrative Agent on
and after the Conversion to Approving Lenders Date on which such Tranche A
Lender delivered a Declining Lender Notice to the Administrative Agent. The
Administrative Agent
52
        

--------------------------------------------------------------------------------





shall promptly notify the Borrower and the other Tranche A Lenders upon the
receipt of any Declining Lender Notice. A Tranche A Lender will be deemed to be
an “Approving Tranche A Lender” with respect to any Tranche A Loan requested,
any request for conversion from a Eurocurrency Loan to an ABR Loan or an ABR
Loan to a Eurocurrency Loan or request for a continuation of a Eurocurrency Loan
by the Borrower to be made on any date if (i) such Tranche A Lender has not
provided a Declining Lender Notice to the Administrative Agent as of 9:00 a.m.
on such date or (ii) the Borrower delivered the Borrowing Notice or conversion
or continuation notice, as applicable, for such Tranche A Loan to the
Administrative Agent prior to the Conversion to Approving Lenders Date on which
such Tranche A Lender delivered a Declining Lender Notice to the Administrative
Agent; provided that for the avoidance of doubt, no Lender’s Tranche A
Participation shall be exceeded without its written consent. Each Approving
Tranche A Lender shall make available its Tranche A Percentage of any requested
Tranche A Loan (as provided in Section 2.1(b) and Section 2.2(d)).


SECTION 40.REPRESENTATIONS AND WARRANTIES
To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans, the Borrower hereby represents and warrants to the
Administrative Agent and each Lender that:
a.No Change.
Since December 31, 2019, there has been no development or event that has had or
could reasonably be expected to have a Material Adverse Effect.
b.Existence; Compliance with Law.
The Borrower (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) has the power and
authority, and the legal right, to own and operate its property and to conduct
the business in which it is currently engaged, (c) is duly qualified as a
foreign corporation and in good standing under the laws of each jurisdiction
where its ownership or operation of property or the conduct of its business
requires such qualification except where the failure to be so duly qualified
could not reasonably be expected to have a Material Adverse Effect and (d) is in
compliance with all Requirements of Law except to the extent that the failure to
comply therewith could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.
c.Power; Authorization; Enforceable Obligations.
The Borrower has the power and authority, and the legal right, to make, deliver
and perform the Loan Documents to which it is a party and to obtain Loans
hereunder. The Borrower has taken all necessary organizational action to
authorize the execution, delivery and performance of the Loan Documents to which
it is a party and to authorize the Loans on the terms and conditions of this
Agreement. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the Loans hereunder or with the execution, delivery,
performance, validity or
53
        

--------------------------------------------------------------------------------





enforceability of this Agreement or any of the Loan Documents to which the
Borrower is a party, except consents, authorizations, filings and notices
described in Schedule 3.3, which consents, authorizations, filings and notices
have been obtained or made and are in full force and effect. Each Loan Document
to which the Borrower is a party has been duly executed and delivered on behalf
of the Borrower. This Agreement constitutes, and each other Loan Document to
which the Borrower is a party, upon execution will constitute, a legal, valid
and binding obligation of the Borrower, enforceable against the Borrower in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).
d.No Legal Bar.
The execution, delivery and performance of this Agreement and the other Loan
Documents to which the Borrower is a party, the borrowings hereunder and the use
of the proceeds thereof will not violate any Requirement of Law or any
Contractual Obligation of the Borrower and will not result in, or require, the
creation or imposition of any Lien (other than any Borrower Permitted Lien) on
any of the Borrower’s properties or revenues pursuant to any Requirement of Law
or any such Contractual Obligation. No Requirement of Law or Contractual
Obligation applicable to the Borrower could reasonably be expected to have a
Material Adverse Effect.
e.Litigation.
No litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of the Borrower,
threatened by or against the Borrower or against any of its properties or
revenues (a) with respect to any of the Loan Documents to which the Borrower is
a party or any of the transactions contemplated hereby or thereby, or (b) that
could reasonably be expected to have a Material Adverse Effect.
f.No Default.
The Borrower is not in default under or with respect to any of its Contractual
Obligations in any respect that could reasonably be expected to have a Material
Adverse Effect. No Default or Event of Default has occurred and is continuing.
g.Ownership of Property; Liens.
The Borrower has good title to all its property, and none of such property is
subject to any Lien other than Borrower Permitted Liens.
h.Taxes.
The Borrower has filed or caused to be filed all federal, state and other
material Tax returns that are required to be filed and has paid all Taxes shown
to be due and payable on said returns or on any assessments made against it or
any of its property and all other Taxes, fees
54
        

--------------------------------------------------------------------------------





or other charges imposed on it or any of its property by any Governmental
Authority (other than any Taxes, fees or other charges the amount or validity of
which are currently being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP have been provided on the
books of the Borrower). No Tax Lien (other than any Borrower Permitted Lien) has
been filed, and, to the knowledge of the Borrower, no claim is being asserted,
with respect to any such Tax, fee or other charge.
i.Federal Regulations.
No part of the proceeds of any Loans will be used for “buying” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect or for any purpose
that violates the provisions of the applicable margin regulations of the Board.
If requested by any Lender or the Administrative Agent, the Borrower will
furnish to the Administrative Agent and each Lender a statement to the foregoing
effect in conformity with the requirements of FR Form G-3 or FR Form U1, as
applicable, referred to in Regulation U.
j.Investment Company Act; Other Regulations.
The Borrower is not an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended. The Borrower is not subject to regulation under any Requirement of
Law (other than Regulation X) that limits its ability to incur Indebtedness.
k.No Subsidiaries.
The Borrower has no direct or indirect Subsidiaries.
l.Use of Proceeds.
The proceeds of the Loans shall be used solely to either (i) make advances under
the Series 20021 VFC, (ii) repay Permitted Indebtedness outstanding from time
to time or (iii) pay expenses incurred in connection with this Agreement and any
Pari Passu Indebtedness.
m.Solvency.
Each Loan Party is, and after giving effect to the incurrence of all
Indebtedness and obligations being incurred in connection herewith and therewith
will be and will continue to be, Solvent.
n.Limited Purpose.
The Borrower is a single purpose entity that was formed for the sole purpose of
(i) holding the Series 2002-1 VFC, (ii) borrowing under Tranche A and Tranche B
hereunder, (iii) incurring Pari Passu Indebtedness and (iv) entering into Hedge
Agreements in connection with Tranche A and Tranche B hereunder and such Pari
Passu Indebtedness. Other than cash derived from Hedge Agreements and
distributions of Series 2002-1 Accrued Interest and Series
55
        

--------------------------------------------------------------------------------





2002-1 Invested Amount to the Borrower under the Series 2002-1 VFC, which cash
shall be used by the Borrower solely to make interest, principal and premium (if
any) payments under this Agreement and under any Pari Passu Indebtedness and to
pay for its reasonable operating expenses (and, in the case of cash derived from
Hedge Agreements, to make advances under the Series 2002-1 VFC), the Series
2002-1 VFC is the sole asset of the Borrower.
o.Financial Condition; Beneficial Ownership Certification.
The balance sheet of the Borrower as at December 31, 2019 and the related
statements of income for the fiscal year ended on such date, reported on by the
Borrower’s independent public accountants, copies of which have heretofore been
furnished to the Administrative Agent, are complete and correct, in all material
respects, and present fairly the financial condition of the Borrower as at such
date, and the results of operations for the fiscal year then ended. Such
financial statements, including any related schedules and notes thereto, have
been prepared in accordance with GAAP applied consistently throughout the
periods involved (except as approved by the external auditors and as disclosed
therein, if any). As of the Closing Date, the information included in the
Beneficial Ownership Certification of the Borrower is true, complete and
correct.
p.Financial Institutions.
No Loan Party is an EEA Financial Institution or a UK Financial Institution.


q.Sanctions.
56.The Borrower is, to the extent applicable, in compliance with Sanctions and
with the Foreign Corrupt Practices Act of 1977, as amended, and the rules and
regulations thereunder (the “FCPA”) and any other applicable anti-corruption
law, in all material respects.
57.The Borrower is not, and no director or senior officer of the Borrower is,
any of the following:
(xii) a Restricted Person;
(xiii) a Person owned fifty percent (50%) or more or controlled by, or acting on
behalf of, any Restricted Person or Restricted Persons; or
(xiv) a Person that commits, threatens or conspires to commit or support
“terrorism” as defined in the Executive Order.
The foregoing representations in this Section 3.17 will not apply to any party
hereto to which Council Regulation (EC) 2271/96 (the “Blocking Regulation”)
applies, if and to the extent that such representations are or would be
unenforceable by or in respect of that party pursuant to, or would otherwise
result in a breach and/or violation of, (i) any provision of the Blocking
56
        

--------------------------------------------------------------------------------





Regulation (or any law or regulation implementing the Blocking Regulation in any
member state of the European Union) or (ii) any similar blocking or anti-boycott
law in the United Kingdom.




SECTION 41.CONDITIONS PRECEDENT
a.Conditions to Effectiveness.
This Agreement shall become effective on the first day on which all of the
following conditions have been satisfied:
(a)Credit Agreement; Guaranty Agreement. The Administrative Agent shall have
received (i) this Agreement executed and delivered by the Administrative Agent,
the Borrower and each Person listed on Schedule 1.1 and (ii) the Guaranty
Agreement, executed and delivered by the Guarantor.
(b)Series 2002-1 VFC. The conditions set forth in Section 8.01 of the Series
2002-1 Supplement shall have been satisfied, the Administrative Agent shall have
received copies of each of the agreements, instruments, documents, certificates
and opinions referred to therein and the Series 2002-1 VFC shall have been
issued and delivered to the Borrower pursuant to the Series 2002-1 Supplement.
(a)Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid, and all expenses for which invoices have been presented
(including the reasonable fees and expenses of legal counsel), on or before the
Closing Date.
(b)Closing Certificates; Good Standing Certificates. The Administrative Agent
shall have received (i) a Responsible Officer’s certificate of the Borrower,
dated the Closing Date, substantially in the form of Exhibit B-1 and a
secretary’s certificate of the Borrower, dated the Closing Date, substantially
in the form of Exhibit B-2, with appropriate insertions and attachments
satisfactory in form and substance to the Administrative Agent, including (A)
the certificate of incorporation of the Borrower, certified by the relevant
authority of the jurisdiction of organization of the Borrower, and the bylaws of
the Borrower, (B) Board of Directors resolutions in respect of the Loan
Documents to which the Borrower is a party, and (C) incumbency certificates with
respect to the Borrower, (ii) a Responsible Officer’s certificate of the
Guarantor, dated the Closing Date, substantially in the form of Exhibit B-3 and
a certificate of the secretary or assistant secretary of the Guarantor, dated
the Closing Date, substantially in the form of Exhibit B-4, with appropriate
insertions and attachments satisfactory in form and substance to the
Administrative Agent, including (A) the certificate of incorporation and
memorandum of association of the Guarantor and the bye-laws of the Guarantor,
(B) Board of Directors resolutions in respect of the Loan Documents to which the
Guarantor is a party, and (C) incumbency certificates with respect to the
Guarantor, and (iii) a good standing certificate (or similar certificate) for
each of the Borrower and the Guarantor from their respective jurisdictions of
organization.
57
        

--------------------------------------------------------------------------------





(c)Legal Opinions. The Administrative Agent shall have received the following
executed legal opinions:
(i)the legal opinion of Reed Smith LLP, New York counsel to the Borrower and New
York counsel to the Guarantor, substantially in the form of Exhibit D-1; and
(ii)the legal opinion of Conyers Dill & Pearman Limited, Bermuda counsel to the
Guarantor, substantially in the form of Exhibit D-2.
Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.
(d)Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date; provided that, the
representations and warranties made in Sections 3.1, 3.2, 3.3, 3.4, 3.5, 3.6,
3.9, 3.13, 3.14 and 3.15 shall be true and correct in all respects as of such
date.
(e)Compliance with Laws. The Administrative Agent shall have received evidence
reasonably satisfactory to it that the business conducted and proposed to be
conducted by the Borrower and the Guarantor is in compliance with all applicable
laws and regulations and that all registrations, filings and licenses and/or
consents required to be obtained by the Borrower or the Guarantor, as the case
may be, in connection therewith have been made or obtained and are in full force
and effect.
(f)No Series 2002-1 Early Amortization Event or Potential Series 2002-1 Early
Amortization Event. No Series 2002-1 Early Amortization Event or Potential
Series 2002-1 Early Amortization Event shall have occurred and be continuing.
(g)Guarantor Financials. The Administrative Agent shall have received (i)
audited consolidated financial statements of the Guarantor for its fiscal year
ended December 31, 2019, and (ii) unaudited consolidated financial statements
for its fiscal quarter ended June 30, 2020.
(h)Guarantor, Master Trust and Borrower Rating. The Administrative Agent shall
have received evidence reasonably satisfactory to it that the Guarantor’s
long-term unsecured debt rating or senior implied rating, as applicable, is at
least “BBB-” by S&P and either the Master Trust’s or the Borrower’s long-term
unsecured debt rating is at least “Baa3” by Moody’s.
(i)Beneficial Ownership Certification. To the extent the Borrower qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation, each Lender
that has requested, in a written notice to the Borrower at least ten (10) days
prior to the Closing Date, a Beneficial Ownership Certification in relation to
the Borrower, shall have received such Beneficial Ownership Certification at
least five (5) days prior to the
58
        

--------------------------------------------------------------------------------





Closing Date (provided that, upon the execution and delivery by such Lender of
its signature page to this Agreement, the condition set forth in this clause (m)
shall be deemed to be satisfied).
b.Conditions to Each Loan.
The agreement of each Lender to make any Loan requested to be made by it on any
date (including its initial Loan) is subject to the satisfaction of the
following conditions precedent:
(a)Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date (unless any representations and warranties expressly relate to an
earlier date, in which case they shall have been true and correct in all
material respects as of such earlier date); provided that, the representations
and warranties made in Sections 3.1, 3.2, 3.3, 3.4, 3.5, 3.6, 3.9, 3.13, 3.14
and 3.15 shall be true and correct in all respects on and as of such date as if
made on and as of such date.
(b)No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the Loans requested to be made
on such date.
(c)No Series 2002-1 Early Amortization Event or Potential Series 2002-1 Early
Amortization Event. No Series 2002-1 Early Amortization Event or Potential
Series 2002-1 Early Amortization Event shall have occurred and be continuing on
such date or after giving effect to the Loans requested to be made on such date.
Each borrowing by the Borrower hereunder shall constitute a representation and
warranty by the Borrower as of the date of such Loan that the conditions
contained in this Section 4.2 have been satisfied.
SECTION 42.COVENANTS
While this Agreement is in effect (i.e., until all indebtedness and other
amounts payable by the Borrower hereunder have been paid in full and the Lenders
no longer have any Tranche B Commitments or Tranche A Participations hereunder),
the Borrower agrees that:
a.Affirmative Covenants.
The Borrower shall:
(1) Provide the Administrative Agent all information that the Administrative
Agent may reasonably request in writing concerning the business of the Borrower
within a reasonable period of time considering the nature of the request;
provided that with respect to any information relating to an annual audited
59
        

--------------------------------------------------------------------------------





report, the same may be delivered within one hundred and twenty (120) calendar
days after the end of the Borrower’s fiscal year.
(2) Furnish or cause to be furnished to the Administrative Agent prompt written
notice of the filing or commencement of any litigation, investigation or
proceeding of or before any arbitrator or Governmental Authority against or
affecting the Borrower that could reasonably be expected to result in a Material
Adverse Effect.
(3) Furnish or cause to be furnished to the Administrative Agent in sufficient
number for each Lender, copies of all (i) Daily Reports prepared by the Servicer
pursuant to Section 5.1(o), (ii) notices of Series 2002-1 Early Amortization
Events and (iii) Monthly Settlement Statements; provided that the documents set
forth in clauses (i) and (iii) above shall be provided only upon the request of
the Administrative Agent or the Required Lenders.
(4) Take all actions necessary to ensure that all Taxes and other governmental
claims in respect of the Borrower’s operations and assets are promptly paid when
due, except where the amount or validity thereof is currently being contested in
good faith by appropriate proceedings and reserves to the extent required by
GAAP with respect thereto have been provided on the books of the Borrower.
(5) Comply with all Requirements of Law (other than as relating to Sanctions, to
which Sections 5.1(p) and 5.2(p) apply) except where the failure to so comply
would not reasonably be expected to have a Material Adverse Effect on its
ability to perform its obligations under the Loan Documents.
(6) Advise the Administrative Agent of the occurrence of each Default or Event
of Default as promptly as practicable after the Borrower becomes aware of any
such Default or Event of Default.
(7) Beginning with the fiscal year commencing in 2020, furnish to the
Administrative Agent in sufficient number for each Lender as soon as available,
but in any event within one hundred and twenty (120) days after the end of each
fiscal year of the Borrower, audited financial statements consisting of the
balance sheet of the Borrower as of the end of such year and the related
statements of income and retained earnings and statements of cash flow for such
year, setting forth in each case in comparative form the corresponding figures
for the previous fiscal year, certified by independent certified public
accountants satisfactory to the Administrative Agent to the effect that such
financial statements fairly present in all material respects the financial
condition and results of operations of the Borrower in accordance with GAAP
consistently applied.
(8) Beginning with the fiscal year commencing in 2020, furnish to the
Administrative Agent as soon as available but in any event within sixty (60)
days
60
        

--------------------------------------------------------------------------------





after the end of each of the first three quarters for each fiscal year of the
Borrower, unaudited financial statements consisting of a balance sheet of the
Borrower as at the end of such quarter and a statement of income and retained
earnings and of cash flow for such quarter, setting forth (in the case of
financial statements furnished for calendar quarters subsequent to the first
full calendar year of the Borrower) in comparative form the corresponding
figures for the corresponding quarter of the preceding fiscal year.
(9) Furnish, or cause to be furnished, to the Administrative Agent together with
the financial statements required pursuant to clause (g) and clause (h) a
certificate of a Responsible Officer of the Borrower stating (i) that the
attached financial statements have been prepared in accordance with GAAP and
accurately reflect the financial condition of the Borrower, (ii) that the
Borrower is in compliance with Section 5.1(k) and (iii) all information and
calculations necessary for determining compliance by the Borrower with Section
5.2(a) as of the last day of the fiscal quarter or fiscal year of the Borrower,
as the case may be.
(10) (i) Except as otherwise permitted by the Loan Documents, preserve, renew
and keep in full force and effect its corporate existence and (ii) take all
reasonable action to maintain all rights, privileges and franchises necessary or
desirable in the normal conduct of its business.
(11) (i) Either (1) use the proceeds from the Loans hereunder to make advances
under the Series 20021 VFC, (2) use the proceeds from the Loans hereunder to
repay Permitted Indebtedness outstanding from time to time or (3) use the
proceeds from the Loans hereunder to pay expenses incurred in connection with
this Agreement and any Pari Passu Indebtedness and (ii) either (1) use the
proceeds from any Pari Passu Indebtedness to make advances under the Series
20021 VFC, (2) use the proceeds from any Pari Passu Indebtedness to repay
Permitted Indebtedness outstanding from time to time or (3) use the proceeds
from any Pari Passu Indebtedness to pay expenses incurred in connection with
this Agreement and any such Pari Passu Indebtedness.
(12) Provide to the Administrative Agent the following notices and documents
(provided that, solely with respect to clauses (i), (ii) and (iii) below, the
Borrower shall only be obligated to provide such notices and documents to the
extent that any of the events or occurrences described in such clauses is
reasonably expected to result in a material liability):
(i)    promptly and in any event within ten (10) days after the Borrower or any
of its ERISA Affiliates knows or has reason to know that any ERISA Event has
occurred, a statement of the chief financial officer of the Borrower or such
ERISA Affiliate describing such ERISA Event and the action, if any, that the
Borrower or such ERISA Affiliate has taken and proposes to take with respect
thereto;
61
        

--------------------------------------------------------------------------------





(ii)    promptly and in any event within two (2) Business Days after receipt
thereof by the Borrower or any of its ERISA Affiliates, copies of each notice
from the PBGC stating its intention to terminate any Plan or to have a trustee
appointed to administer any Plan;
(iii)     promptly and in any event within five (5) Business Days after receipt
thereof by the Borrower or any of its ERISA Affiliates from the sponsor of a
Multiemployer Plan, copies of each notice concerning (A) the imposition of
Withdrawal Liability by any such Multiemployer Plan, (B) the termination, within
the meaning of Title IV of ERISA, of any such Multiemployer Plan or (C) the
amount of liability incurred, or that may be incurred, by the Borrower or any
ERISA Affiliate in connection with any event described in clause (A) or (B)
above; and
(iv) promptly upon request, copies of (A) any documents described in Section
101(k) of ERISA that the Borrower or any of its ERISA Affiliates may request
with respect to any Multiemployer Plan, and (B) any notices described in Section
101(l) of ERISA that the Borrower or any of its ERISA Affiliates may request
with respect to any Multiemployer Plan; provided, that if the Borrower or the
applicable ERISA Affiliate has not requested such documents or notices from the
administrator or sponsor of the applicable Multiemployer Plan, upon the request
of the Administrative Agent, which request shall not be more frequent than once
during any twelve (12) Month period, the Borrower or applicable ERISA Affiliate
shall promptly make a request for such documents or notices and shall provide
copies of such documents and notices promptly and in any event within five (5)
Business Days after receipt thereof.
(13) On each day after the Loans (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents have become due
and payable (whether at the stated maturity, by acceleration, or otherwise),
give the notice contemplated by Section 2.06 of the Series 2002-1 Supplement,
such notice to specify an amount equal to the lesser of (i) the funds on deposit
in the Series 2002-1 Collection Subaccount on such day and (ii) the outstanding
principal amount of the Loans (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents.
(14) At the direction of the Administrative Agent or the Required Lenders,
exercise its right under Section 8.14 of the Pooling Agreement to direct the
Trustee under the Master Trust when the Lenders are affected by the conduct of
any proceeding or the exercise of any right conferred on the Trustee under the
Master Trust.
(15) On each Business Day on which a Loan is made, cause the Servicer to submit
a Daily Report to the Borrower and to the Trustee under the Master Trust no
later than 12:00 (Noon), New York City time, setting forth the information
required by Section 4.01 of the Servicing Agreement.
62
        

--------------------------------------------------------------------------------





(16) Promptly upon a Responsible Officer of the Borrower becoming aware that the
Borrower has received formal notice that it has become subject of any action or
investigation under any Sanctions, the Borrower shall, to the extent permitted
by law, supply to the Administrative Agent details of any such action or
investigation.
(17) Promptly upon the request of the Administrative Agent, the Borrower shall
provide to the Administrative Agent the information reasonably requested, to the
extent such information is available to the Borrower, in connection with
applicable “know your customer” and anti-money laundering rules and regulations,
including the PATRIOT Act, in each case in accordance with the Borrower’s past
practices.
(18) Advise the Administrative Agent of any change in the information provided
in the Beneficial Ownership Certification of the Borrower provided to the
Administrative Agent or any Lender that would result in a change to the list of
beneficial owners identified in parts (c) or (d) of such certification.
b.Negative Covenants.
The Borrower will not:
(19) Permit the Series 2002-1 Allocated Loan Amount to be less than the
arithmetic product of:
(i) adding (A) the aggregate principal amount of and accrued interest on the
Total Loans outstanding hereunder and (B) all other Pari Passu Indebtedness
outstanding (including any net payment obligations of the Borrower related to
Hedge Agreements, but excluding all Hedge Termination Amounts due and owing by
the Borrower);
(ii) and deducting therefrom the aggregate Dollar Equivalent amount of any
Master Trust Approved Currencies (including any net receipts from Hedge
Agreements, but excluding any Hedge Termination Amounts received by the
Borrower) on deposit in any Borrower Account or the Series 20021 Collection
Subaccount (or any subsubaccount thereof), that are unconditionally available
to repay the aggregate amount of the Indebtedness and interest accrued thereon
described in the foregoing clauses (i)(A) and (B) of this Section 5.2(a) (or
with respect to the Series 2002-1 Collection Subaccount (or any subsubaccount
thereof), unconditionally available to repay the principal and accrued interest
on the Series 20021 VFC Certificate which Master Trust Approved Currency
amounts are in turn unconditionally available to make such payments on the
principal of and accrued interest on the Total Loans and other Pari Passu
Indebtedness described in the foregoing clauses (i)(A) and (B) of this Section
5.2(a)).
(20) Contract for, create, incur, assume or suffer to exist any Lien, security
interest, charge or other encumbrance of any nature upon any of its property
63
        

--------------------------------------------------------------------------------





or assets, including without limitation the Series 2002-1 VFC, whether now owned
or hereafter acquired other than Borrower Permitted Liens.
(21) Create, incur, assume or suffer to exist any Indebtedness, whether current
or funded, or any other liability except Permitted Indebtedness.
(22) Except as contemplated by the Loan Documents or the Transaction Documents,
make any loan or advance or credit to, or guarantee (directly or indirectly or
by an instrument having the effect of assuring another’s payment or performance
on any obligation or capability of so doing or otherwise), endorse or otherwise
become contingently liable, directly or indirectly, in connection with the
obligations, stocks or dividends of, or own, purchase, repurchase or acquire (or
agree contingently to do so) any assets, stock, obligations or securities of, or
any other interest in, or make any capital contribution to, any other Person.
(23) Enter into any merger, consolidation, joint venture, syndicate or other
form of combination with any Person, or sell, lease or transfer or otherwise
dispose of any of its assets or receivables or purchase any asset, or engage in
any transaction which would result in the Borrower ceasing to be, directly or
indirectly, a wholly-owned Subsidiary of Guarantor.
(24) Enter into or be a party to any agreement or instrument other than the Loan
Documents, the Transaction Documents to which it is a party, and any agreement
or instrument related to the incurrence of Pari Passu Indebtedness.
(25) Enter into or be a party to any agreement or instrument related to the
incurrence of Pari Passu Indebtedness that does not include a provision
substantially to the effect set forth in Section 8.16.
(26) Except as permitted by any Transaction Document, make any expenditure (by
longterm or operating lease or otherwise), excluding those relating to
foreclosure, for capital assets (both realty and personalty), unless such
expenditure is approved in writing by the Administrative Agent.
(27) Engage in any business or enterprise or enter into any material transaction
other than as contemplated by the Loan Documents and the Transaction Documents.
(28) Amend its certificate of incorporation or bylaws without the prior written
consent of the Administrative Agent.
(29) Amend, supplement, waive or modify, or consent to any amendment,
supplement, waiver or modification of, any Transaction Document except in
accordance with the provisions of this Section 5.2(k). Any provision of any
Transaction Document may be amended, waived, supplemented, restated, discharged
or terminated with ten (10) Business Days’ prior written notice to the
64
        

--------------------------------------------------------------------------------





Administrative Agent, but without the consent of the Administrative Agent or the
Lenders; provided such amendment, waiver, supplement or restatement does not (A)
render the Series 2002-1 VFC subordinate in payment to any other Series under
the Master Trust or otherwise adversely discriminate against the Series 2002-1
VFC relative to any other Series under the Master Trust, (B) reduce in any
manner the amount of, or delay the timing of, distributions which are required
to be made on or in respect of the Series 2002-1 VFC, (C) change the definition
of, the manner of calculating, or in any way the amount of, the interest of the
Borrower in the assets of the Master Trust, (D) change the definitions of
“Eligible Loans”, “Eligible Obligor”, “Series 2002-1 Allocated Loan Amount”,
“Series 2002-1 Invested Amount” or “Series 2002-1 Target Loan Amount” in Annex X
or, to the extent used in such definitions, other defined terms used in such
definitions, (E) result in an Event of Default, (F) change the ability of the
Trustee to declare the Purchased Loans to be immediately due and payable or the
ability of the Administrative Agent or the Required Lenders to directly or
indirectly require the Trustee to do so, (G) following the occurrence and during
the continuation of a Mandatory CP Wind-Down Event, increase the Series 2002-1
Maximum Invested Amount, or (H) effect any amendment that would cause or permit
the Series 2002-1 Target Loan Amount to exceed the Series 2002-1 Allocated Loan
Amount; and provided, further, that the Administrative Agent shall have received
prior notice thereof together with copies of any documentation related thereto.
Any amendment, waiver, supplement or restatement of a provision of a Transaction
Document (including any exhibit thereto) of the type described in clauses (A),
(B), (C), (D), (E), (F), (G) or (H) above shall require the written consent of
the Administrative Agent acting at the direction of the Required Lenders.
(30) Grant any powers of attorney to any Person for any purposes except where
permitted by the Loan Documents.
(31) Increase the Series 2002-1 Invested Amount during any Payment Period.
(32) Take any action which would permit the Servicer to have the right to refuse
to perform any of its respective obligations under the Servicing Agreement.
(33) Enter into any Hedge Agreement other than Hedge Agreements entered into in
the ordinary course of business to hedge or mitigate risks directly arising from
its borrowings under this Agreement or other Pari Passu Indebtedness.
(34) Knowingly permit or authorize any other Person to, directly or indirectly,
use, lend, make payments of, contribute or otherwise make available, all or any
part of the proceeds of the Loans or other transactions contemplated by this
Agreement (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of the FCPA or any other applicable anti-corruption law,
(ii) to fund any trade, business or other activities involving or for the
benefit of any Restricted
65
        

--------------------------------------------------------------------------------





Person except as otherwise permitted or authorized by Sanctions or Sanctions
Authorities, including, without limitation, as authorized by OFAC general or
specific license or (iii) in any other manner that would result in any of the
Borrower, the Guarantor, the Administrative Agent, a Lead Arranger or a Lender
being in breach of any Sanctions or becoming a Restricted Person.
The foregoing covenants in this Section 5.2(p) will not apply to any party
hereto to which Blocking Regulation applies, if and to the extent that such
covenants are or would be unenforceable by or in respect of that party pursuant
to, or would otherwise result in a breach and/or violation of, (i) any provision
of the Blocking Regulation (or any law or regulation implementing the Blocking
Regulation in any member state of the European Union) or (ii) any similar
blocking or anti-boycott law in the United Kingdom.
c.Use of Websites.

(35) The Borrower may satisfy its obligation to deliver any public information
to the Lenders by posting this information onto an electronic website designated
by the Borrower and the Administrative Agent (the “Designated Website”) by
notifying the Administrative Agent (i) of the address of the website together
with any relevant password specifications and (ii) that such information has
been posted on the website; provided, that in any event the Borrower shall
supply the Administrative Agent with one copy in paper form of any information
which is posted onto the website.
(36) The Administrative Agent shall supply each Lender with the address of and
any relevant password specifications for the Designated Website following
designation of that website by the Borrower and the Administrative Agent.
(37) The Borrower shall promptly upon becoming aware of its occurrence notify
the Administrative Agent if:
(iii) the Designated Website cannot be accessed due to technical failure;
(iv) the password specifications for the Designated Website change;
(v) any new information which is required to be provided under this Agreement is
posted onto the Designated Website;
(vi) any existing information which has been provided under this Agreement and
posted onto the Designated Website is amended; or
(vii) the Borrower becomes aware that the Designated Website or any information
posted onto the Designated Website is or has been infected by any electronic
virus or similar software.
66
        

--------------------------------------------------------------------------------





If the Borrower notifies the Administrative Agent under Section 5.3(c)(i) or
Section 5.3(c)(v) above, all information to be provided by the Borrower under
this Agreement after the date of that notice shall be supplied in paper form
unless and until the Administrative Agent is satisfied that the circumstances
giving rise to the notification are no longer continuing.


SECTION 43.EVENTS OF DEFAULT
If any of the following events shall occur and be continuing:
(a)the Borrower shall fail to pay any principal of any Loan when due in
accordance with the terms hereof; or the Borrower shall fail to pay any interest
on any Loan, fees or any other amount payable hereunder or under any other Loan
Document, within three (3) days after any such interest, fees or other amount
becomes due in accordance with the terms hereof; or
(b)any representation or warranty made or deemed made by the Borrower or the
Guarantor herein or in any other Loan Document or that is contained in any
certificate, document or financial or other statement furnished by it at any
time under or in connection with this Agreement or any such other Loan Document
shall prove to have been inaccurate in any material respect on or as of the date
made or deemed made; or
(c)the Borrower shall default in the observance or performance of any agreement
contained in Section 5.1(f), Section 5.1(j)(i) or Section 5.2 of this Agreement
or the Guarantor shall default in the observance or performance of any agreement
contained in Sections 8.1(c), 8.1(g)(i), 8.1(h), 8.1(i) or 8.2 of the Guaranty
Agreement; or
(d)the Borrower or the Guarantor shall default in the observance or performance
of any other agreement contained in this Agreement or any other Loan Document
(other than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of thirty (30) days after the
earlier of (i) the date on which a Responsible Officer of the Borrower or the
Guarantor has knowledge of such default and (ii) the Borrower or the Guarantor
receives written notice thereof from the Administrative Agent or the Required
Lenders; or
(e)the Borrower, BAFC, BFE or any other Investor Certificateholder that is an
Affiliate of the Guarantor shall (i) default in making any payment of any
principal of any Indebtedness (including any Guarantee Obligation, but excluding
the Loans) on the scheduled or original due date with respect thereto; or (ii)
default in making any payment of any interest on any such Indebtedness beyond
the period of grace, if any, provided in the instrument or agreement under which
such Indebtedness was created; or (iii) default in the observance or performance
of any other agreement or condition relating to any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
beneficiary of such Indebtedness (or a trustee or agent on behalf of such holder
or beneficiary) to cause, with the giving of notice if required, such
Indebtedness to become due prior to its stated
67
        

--------------------------------------------------------------------------------





maturity or (in the case of any such Indebtedness constituting a Guarantee
Obligation) to become payable; provided, that a default, event or condition
described in clause (i), (ii) or (iii) of this paragraph (e) shall not at any
time constitute an Event of Default unless, at such time, one or more defaults,
events or conditions of the type described in clauses (i), (ii) and (iii) of
this paragraph (e) shall have occurred and be continuing with respect to
Indebtedness the outstanding Dollar Equivalent principal amount of which exceeds
in the aggregate $100,000,000; provided, further, that the immediately preceding
proviso shall be deemed inapplicable at any time that any Purchased Loan shall
constitute a Defaulted Loan or shall have constituted a Delinquent Loan for a
period of more than three (3) successive Business Days; or
(f)any Group Member (other than the Borrower) shall (i) default in making any
payment of any principal of any Indebtedness (including any Guarantee
Obligation, but excluding the Loans) on the scheduled or original due date with
respect thereto; or (ii) default in making any payment of any interest on any
such Indebtedness beyond the period of grace, if any, provided in the instrument
or agreement under which such Indebtedness was created; or (iii) default in the
observance or performance of any other agreement or condition relating to any
such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or beneficiary of such Indebtedness (or a trustee or agent on
behalf of such holder or beneficiary) to cause, with the giving of notice if
required, such Indebtedness to become due prior to its stated maturity or (in
the case of any such Indebtedness constituting a Guarantee Obligation) to become
payable; provided, that a default, event or condition described in clause (i),
(ii) or (iii) of this paragraph (f) shall not at any time constitute an Event of
Default unless, at such time, one or more defaults, events or conditions of the
type described in clauses (i), (ii) and (iii) of this paragraph (f) shall have
occurred and be continuing with respect to Indebtedness the outstanding Dollar
Equivalent principal amount of which exceeds in the aggregate $100,000,000; or
(g)(i) any Group Member or Bunge Funding shall commence any case, proceeding or
other action (A) under any existing or future law of any jurisdiction, domestic
or foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, windingup, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (B) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or any Group Member or Bunge
Funding shall make a general assignment for the benefit of its creditors; or
(ii) there shall be commenced against any Group Member or Bunge Funding any
case, proceeding or other action of a nature referred to in clause (i) above
that (A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
sixty (60) days; or (iii) there shall be commenced against any Group Member or
Bunge Funding any case, proceeding or other action seeking issuance of a warrant
of attachment, execution, distraint or similar
68
        

--------------------------------------------------------------------------------





process against all or any substantial part of its assets that results in the
entry of an order for any such relief that shall not have been vacated,
discharged, or stayed or bonded pending appeal within sixty (60) days from the
entry thereof; or (iv) any Group Member or Bunge Funding shall take any action
in furtherance of, or indicating its consent to, approval of, or acquiescence
in, any of the acts set forth in clause (i), (ii) or (iii) above; or (v) any
Group Member or Bunge Funding shall generally not, or shall be unable to, or
shall admit in writing its inability to, pay its debts as they become due; or
(h)one or more judgments or decrees shall be entered against any Group Member
(other than the Borrower) involving in the Dollar Equivalent aggregate a
liability (not paid or fully covered by insurance as to which the relevant
insurance company has acknowledged coverage) of $100,000,000 or more, and all
such judgments or decrees shall not have been vacated, discharged, stayed or
bonded pending appeal within thirty (30) days from the entry thereof; or
(i)one or more judgments or decrees shall be entered against the Borrower
involving in the Dollar Equivalent aggregate a liability (not paid or fully
covered by insurance as to which the relevant insurance company has acknowledged
coverage) of $50,000 or more, and all such judgments or decrees shall not have
been vacated, discharged, stayed or bonded pending appeal within thirty (30)
days from the entry thereof; or
(j)any of the Loan Documents or the Transaction Documents shall cease, for any
reason, to be in full force and effect or the Borrower or the Guarantor shall so
assert in writing; or
(k)a Change in Control of the Guarantor shall have occurred; or
(l)the Borrower shall become an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, and shall not be exempt from
compliance under such Act;
then, and in any such event, (A) if such event is an Event of Default specified
in paragraph (g) above with respect to the Borrower or the Guarantor, then in
such case automatically the Tranche B Commitments and the Tranche A
Participations shall immediately terminate and the Loans (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents shall immediately become due and payable, and (B) if such event is any
other Event of Default, any or all of the following actions may be taken: (i)
with the consent of the Required Lenders, the Administrative Agent may, or upon
the request of the Required Lenders, the Administrative Agent shall, by notice
to the Borrower, declare the Tranche B Commitments and the Tranche A
Participations to be terminated forthwith, whereupon the Tranche B Commitments
and the Tranche A Participations shall immediately terminate; (ii) with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower, declare the Loans (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents to be due and
payable forthwith, whereupon the same shall immediately
69
        

--------------------------------------------------------------------------------





become due and payable; and (iii) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, instruct the Borrower to,
and in such event the Borrower shall, instruct the Trustee of the Master Trust
to declare the principal and accrued interest in respect of the Purchased Loans
to be due and payable (provided that, for the avoidance of doubt, the Borrower
acknowledges and agrees that if it fails to give such instructions, the
Administrative Agent may do so on its behalf). Except as expressly provided
above in this Section, presentment, demand, protest and all other notices of any
kind are hereby expressly waived by the Borrower.
SECTION 44.THE AGENTS
a.Appointment.
Each Lender hereby irrevocably designates and appoints the Administrative Agent
as the agent of such Lender under this Agreement and the other Loan Documents,
and each such Lender irrevocably authorizes the Administrative Agent, in such
capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent by the terms
of this Agreement and the other Loan Documents, together with such other powers
as are reasonably incidental thereto. Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Administrative Agent shall not have
any duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.
b.Delegation of Duties.
The Administrative Agent may execute any of its duties under this Agreement and
the other Loan Documents by or through agents or attorneysinfact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys infact selected by it with reasonable
care.
c.Exculpatory Provisions.
Neither any Agent nor any of their respective officers, directors, employees,
agents, attorneysinfact or Affiliates shall be (i) liable for any action
lawfully taken or omitted to be taken by it or such Person under or in
connection with this Agreement or any other Loan Document (except to the extent
that any of the foregoing are found by a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness,
70
        

--------------------------------------------------------------------------------





genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Loan Party a party thereto to perform its
obligations hereunder or thereunder. The Agents shall not be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party.
d.Reliance by Administrative Agent.
The Administrative Agent shall be entitled to rely, and shall be fully protected
in relying, upon any instrument, writing, resolution, notice, consent,
certificate, affidavit, letter, telecopy, telex or teletype message, statement,
order or other document or conversation believed by it to be genuine and correct
and to have been signed, sent or made by the proper Person or Persons and upon
advice and statements of legal counsel (including counsel to the Guarantor or
the Borrower), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders, the Required Tranche A Lenders, the Required Tranche B
Lenders, as applicable, (or, if so specified by this Agreement, all Lenders) as
it deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Loan Documents in accordance with a request
of the Required Lenders, the Required Tranche A Lenders, the Required Tranche B
Lenders, as applicable, (or, if so specified by this Agreement, all Lenders),
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders and all future holders of the Loans.
e.Notice of Default.
The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default unless the Administrative Agent
has received notice from a Lender, the Guarantor or the Borrower referring to
this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default”. In the event that the Administrative Agent
receives such a notice, the Administrative Agent shall give notice thereof to
the Lenders. The Administrative Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the Required
Lenders (or, if so specified by this Agreement, all Lenders); provided that
unless and until the Administrative Agent shall have received such directions,
the Administrative Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders.
f.Non-Reliance on Agents and Other Lenders.
71
        

--------------------------------------------------------------------------------





Each Lender expressly acknowledges that neither the Agents nor any of their
respective officers, directors, employees, agents, attorneysinfact or
Affiliates have made any representations or warranties to it and that no act by
any Agent hereafter taken, including any review of the affairs of a Loan Party
or any Affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by any Agent to any Lender. Each Lender represents to
the Agents that it has, independently and without reliance upon any Agent or any
other Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their Affiliates and made its own decision to make its Loans
hereunder and enter into this Agreement. Each Lender also represents that it
will, independently and without reliance upon any Agent or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their Affiliates. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of any Loan Party or any Affiliate
of a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneysinfact or
Affiliates.
g.Indemnification.
The Lenders agree to indemnify each Agent in its capacity as such (to the extent
not reimbursed by the Guarantor or the Borrower and without limiting the
obligation of the Guarantor or the Borrower to do so), ratably according to
their respective Adjusted Tranche A Percentage or Tranche B Percentage, as
applicable, in effect on the date on which indemnification is sought under this
Section (or, if indemnification is sought after the date upon which the Tranche
B Commitments and the Tranche A Participations shall have terminated and the
Loans shall have been paid in full, ratably in accordance with such Adjusted
Tranche A Percentages or Tranche B Percentages, as applicable, immediately prior
to such date), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever that may at any time (whether before or after the payment
of the Loans) be imposed on, incurred by or asserted against such Agent in any
way relating to or arising out of, the Tranche B Commitments, the Tranche A
Participations, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
under or in connection with any of the foregoing; provided that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a decision of a court of competent jurisdiction
to have resulted from such Agent’s gross negligence or willful misconduct. The
agreements in this Section shall survive the payment of the Loans and all other
amounts payable hereunder.
72
        

--------------------------------------------------------------------------------





h.Agent in Its Individual Capacity.
Each Agent and its Affiliates may make loans to, accept deposits from and
generally engage in any kind of business with any Loan Party as though such
Agent were not an Agent. With respect to its Loans made or renewed by it, each
Agent shall have the same rights and powers under this Agreement and the other
Loan Documents as any Lender and may exercise the same as though it were not an
Agent, and the terms “Lender” and “Lenders” shall include each Agent in its
individual capacity.
i.Successor Administrative Agent.
The Administrative Agent may resign, or shall resign upon the request of the
Required Lenders in the event the Administrative Agent becomes a Defaulting
Lender and is not a Performing Lender, as Administrative Agent upon ten (10)
days’ notice to the Lenders and the Borrower. If the Administrative Agent shall
resign as Administrative Agent under this Agreement and the other Loan
Documents, then the Required Lenders shall appoint from among the Lenders a
successor agent for the Lenders, which successor agent shall (unless an Event of
Default under Sections 6(a), 6(e) or 6(f) with respect to the Borrower shall
have occurred and be continuing) be subject to approval by the Borrower (which
approval shall not be unreasonably withheld or delayed), whereupon such
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is ten (10) days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 7.9 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement and the other Loan Documents.
j.Syndication Agent, Lead Arrangers, Bookrunners and Documentation Agents.
Neither the Syndication Agent, Lead Arrangers, Bookrunners nor the Documentation
Agents shall have any duties or responsibilities hereunder in its capacity as
such. No Syndication Agent, Lead Arranger, Bookrunner or Documentation Agent
shall have or be deemed to have any fiduciary relationship with any Lender.
k.Agent Communications.
The Administrative Agent shall provide to each Lender a copy of each material
report, certificate, statement or other communication required to be delivered
to it under the Loan
73
        

--------------------------------------------------------------------------------





Documents and which has not been delivered to the Lenders; provided, that
posting by the Administrative Agent to Intralinks or to a similar electronic
distribution location shall satisfy the requirements of this Section. Without
limiting the foregoing, none of such Lenders shall have or be deemed to have a
fiduciary relationship with any Lender. The Lenders are not partners or
co-venturers, and no Lender shall be liable for the acts or omissions of, or
(except as otherwise set forth herein in case of the Administrative Agent)
authorized to act for, any other Lender.


l.Certain ERISA Matters
. (a) Each Lender (x) represents and warrants, as of the date such Person became
a Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and its respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Loan Party, that at least one of the following is and will be true:
(i) such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans or the
Tranche B Commitments or the Tranche A Participations;


(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Tranche B Commitments, the Tranche A
Participations and this Agreement, and the conditions for exemptive relief
thereunder are and will continue to be satisfied in connection therewith;


(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Tranche B
Commitments the Tranche A Participations and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Tranche B Commitments, the Tranche A Participations and this Agreement satisfies
the requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D)
to the best knowledge of such Lender, the requirements of subsection (a) of Part
I of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Tranche B
Commitments, the Tranche A Participations and this Agreement; or


74
        

--------------------------------------------------------------------------------





(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.


(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and each other Lead Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that none of the Administrative Agent, or any
Lead Arranger or any of their respective Affiliates is a fiduciary with respect
to the assets of such Lender involved in the Loans, the Tranche B Commitments,
the Tranche A Participations and this Agreement (including in connection with
the reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related to hereto or thereto).


(c) The Administrative Agent, and each Lead Arranger hereby informs the Lenders
that each such Person is not undertaking to provide investment advice or to give
advice in a fiduciary capacity, in connection with the transactions contemplated
hereby, and that such Person has a financial interest in the transactions
contemplated hereby in that such Person or an Affiliate thereof (i) may receive
interest or other payments with respect to the Loans, the Tranche B Commitments,
the Tranche A Participations, this Agreement and any other Loan Documents (ii)
may recognize a gain if it extended the Loans or the Tranche B Commitments or
the Tranche A Participations for an amount less than the amount being paid for
an interest in the Loans or the Tranche B Commitments or the Tranche A
Participations by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.


SECTION 45.MISCELLANEOUS
a.Amendments and Waivers.

Subject to Section 2.10(b), neither this Agreement, any other Loan Document, nor
any terms hereof or thereof may be amended, supplemented or modified except in
accordance with the provisions of this Section 8.1. The Required Lenders and
each Loan Party party to the relevant Loan Document may, or, with the written
consent of the Required Lenders, the Administrative Agent and each Loan Party
party to the relevant Loan Document may, from time to time (i) enter into
written amendments, supplements or modifications hereto and to the other
75
        

--------------------------------------------------------------------------------





Loan Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Loan Parties hereunder or thereunder or (ii) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall; (p) change the uncommitted nature of Tranche A
to a committed or partially committed facility without the written consent of
each Tranche A Lender, (q) amend the definitions of “Tranche A Percentage”,
“Adjusted Tranche A Percentage”, “Tranche B Percentage” or any other provision
of any Loan Document having the effect of modifying the pro rata treatment among
the Lenders of each Tranche and among all Lenders generally thereunder, without
the written consent of all Tranche A Lenders, all Tranche B Lenders or all
Lenders, respectively; (r) amend, modify or waive any provision of Section
2.1(c) affecting the right of any Lender to consent to any increase to the
Tranche A Participation or Tranche B Commitment allocated to such Lender without
the written consent of such Lender; (s) impose any greater restriction on the
ability of any Tranche A Lender or Tranche B Lender to assign any of its rights
or obligations under a Tranche without the written consent of the Required
Tranche A Lenders or Required Tranche B Lenders, respectively; (t) modify or
waive any provision of Section 2.11, without the written consent of all of the
Lenders with respect to an affected Tranche; (u) modify the right of any Tranche
A Lender to become a Declining Lender without the consent of such Tranche A
Lender; (v) waive any of the conditions set forth in Section 4.1 or Section 4.2
with respect to borrowings under Tranche A or Tranche B without the written
consent of the Required Tranche A Lenders or Required Tranche B Lenders,
respectively, (w) reduce (by way of forgiveness or otherwise) the principal
amount or extend the final scheduled date of maturity of any Loan, reduce the
amount or stated rate of any interest or fee payable hereunder (except (1) in
connection with the waiver of applicability of any post-default increase in
interest rates and (2) that any amendment or modification of defined terms used
in the financial covenants in this Agreement or the other Loan Documents shall
not constitute a reduction in the rate of interest or fees for purposes of this
clause (w)) or extend the scheduled date of any payment thereof, or increase the
amount or extend the expiration date of any Lender’s Tranche B Commitment or
Tranche A Participation, in each case without the written consent of each Lender
directly affected thereby; (x) eliminate or reduce the voting rights of any
Lender, or otherwise amend any provisions, under this Section 8.1, without the
written consent of such Lender; (y) reduce any percentage specified in the
definition of Required Lenders, Required Tranche A Lenders or Required Tranche B
Lenders, consent to the assignment or transfer by the Borrower of any of its
rights and obligations under this Agreement and the other Loan Documents, amend
or waive Section 5.1(k), or release the Guarantor from its obligations under the
Guaranty Agreement, or assign any obligations under the Guaranty Agreement,
effect any action pursuant to Section 17 of the Guaranty Agreement, or change
any provision hereof requiring ratable funding or ratable sharing of payments or
setoffs or otherwise related to the pro rata treatment of Lenders, in each case
without the written consent of all Lenders; or (z) amend, modify or waive any
provision of Section 7 without the written consent of the Administrative Agent
(and, solely with respect to Section 7.10, the Documentation Agent(s) and the
Syndication Agent). Any such waiver and any such amendment, supplement or
modification shall apply equally to each of the Lenders and shall be binding
upon the Loan
76
        

--------------------------------------------------------------------------------





Parties, the Lenders, the Administrative Agent and all future holders of the
Loans. In the case of any waiver, the Loan Parties, the Lenders and the
Administrative Agent shall be restored to their former position and rights
hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.
(1) Notwithstanding Section 8.1(a), the Tranche B Commitments, the Tranche A
Participations, the Tranche A Percentage, the Adjusted Tranche A Percentage and
the Tranche B Percentage of any Defaulting Lender that is not a Performing
Lender shall be disregarded for all purposes of any determination of whether the
Required Lenders have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to Section 8.1(a)), provided that
any waiver, amendment or modification requiring the consent of all Lenders or
each affected Lender shall require the consent of such Defaulting Lender.
b.Notices.
All notices, requests and demands to or upon the respective parties hereto to be
effective shall be in writing (including by telecopy), and, unless otherwise
expressly provided herein, shall be deemed to have been duly given or made when
delivered, or three (3) Business Days after being deposited in the mail, postage
prepaid, or, in the case of telecopy notice, when received, addressed as follows
in the case of the Borrower and the Administrative Agent, and as set forth in an
administrative questionnaire delivered to the Administrative Agent in the case
of the Lenders, or to such other address as may be hereafter notified by the
respective parties hereto:

Borrower:
1391 Timberlake Manor Parkway
Chesterfield, Missouri 63017
Attention: Treasurer
Tel. No: (636) 292-3029
Telecopy: (636) 292-4029
with a copy to:


Bunge Limited
1391 Timberlake Manor Parkway
Chesterfield, Missouri 63017
Attention: Treasurer
Tel. No: (636) 292-3029
Telecopy: (636) 292-4029
Administrative Agent:
Coöperatieve Rabobank U.A., New York Branch
245 Park Avenue, 36th Floor
New York, NY 10167
Attention: Anna Marie Ybanez, Agency Services
Phone: 212-574-7334
Fax: 914-304-9327
Email: fm.am.SyndicatedLoans@rabobank.com with a copy to
Annamarie.Ybanez@rabobank.com



provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.
c.No Waiver; Cumulative Remedies.
No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder or under the other Loan Documents shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights,
77
        

--------------------------------------------------------------------------------





remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.
d.Survival of Representations and Warranties.
All representations and warranties made hereunder, in the other Loan Documents
and in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Loans hereunder.
e.Payment of Expenses and Taxes.
The Borrower agrees (a) to pay or reimburse the Administrative Agent for all its
reasonable outofpocket costs and expenses incurred in connection with the
development, preparation and execution of, and any amendment, supplement or
modification to, this Agreement and the other Loan Documents and any other
documents prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby, including
the reasonable fees and disbursements of counsel to the Administrative Agent and
filing and recording fees and expenses, with statements with respect to the
foregoing to be submitted to the Borrower prior to the Closing Date (in the case
of amounts to be paid on the Closing Date) and from time to time thereafter on a
quarterly basis or such other periodic basis as the Administrative Agent shall
deem appropriate, (b) to pay or reimburse each Lender and the Administrative
Agent for all its costs and expenses incurred in connection with the enforcement
or preservation of any rights under this Agreement, the other Loan Documents and
any such other documents, including the fees and disbursements of counsel
(including the allocated fees and expenses of in-house counsel) to each Lender
and of counsel to the Administrative Agent, (c) to pay, indemnify, and hold each
Lender and the Administrative Agent harmless from, any and all recording and
filing fees that may be payable or determined to be payable in connection with
the execution and delivery of, or consummation or administration of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, this Agreement, the other Loan
Documents and any such other documents, and (d) to pay, indemnify, and hold each
Lender and the Administrative Agent and their respective officers, directors,
employees, Affiliates, agents and controlling persons (each, an “Indemnitee”)
harmless from and against any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement, the other Loan
Documents and any such other documents, including any of the foregoing relating
to the use of proceeds of the Loans or the violation of, noncompliance with or
liability under, any Environmental Law applicable to the operations of any Group
Member or any of the properties owned by such Group Members and the reasonable
fees and expenses of legal counsel in connection with claims, actions or
proceedings by any Indemnitee against any Loan Party under any Loan Document
(all the foregoing in this clause (d), collectively, the “Indemnified
Liabilities”), provided, that the Borrower shall have no obligation hereunder to
any Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities are found by a final, non-appealable
78
        

--------------------------------------------------------------------------------





judgment of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Indemnitee. Without limiting the
foregoing, and to the extent permitted by applicable law, the Borrower agrees
not to assert, and hereby waives, all rights for contribution or any other
rights of recovery with respect to all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or
nature, under or related to Environmental Laws, that any of them might have by
statute or otherwise against any Indemnitee. For the avoidance of doubt, no
Indemnitee shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby, except to the extent that any such damages are
determined in a final and non-appealable judgment of a court of competent
jurisdiction, to result from the willful misconduct or gross negligence of such
Indemnitee. All amounts due under this Section 8.5 shall be payable not later
than ten (10) days after written demand therefor. Statements payable by the
Borrower pursuant to this Section 8.5 shall be submitted to Rajat Gupta
(Telephone No. (914) 684-3442; Email: rajat.gupta@bunge.com), at the address of
Bunge Limited set forth in Section 8.2, or to such other Person or address as
may be hereafter designated by the Borrower in a written notice to the
Administrative Agent. The agreements in this Section 8.5 shall survive repayment
of the Loans and all other amounts payable hereunder. Notwithstanding the
foregoing, and for the avoidance of doubt, this Section 8.5 shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from a non-Tax claim.
f.Successors and Assigns; Participations and Assignments.

(2) This Agreement shall be binding upon and inure to the benefit of the
Borrower, the Lenders, the Administrative Agent, all future holders of the Loans
and their respective successors and assigns, except that (i) the Borrower may
not assign or transfer any of its rights or obligations under this Agreement
without the prior written consent of each Lender and (ii) any attempted
assignment or transfer by the Borrower without such consent shall be null and
void.
(3) Any Lender other than any Conduit Lender may, without the consent of the
Borrower, in accordance with applicable law, at any time sell to one or more
banks, financial institutions or other entities (other than the Borrower or any
of its Affiliates or an Ineligible Institution) (each, a “Participant”)
participating interests in any Loan owing to such Lender, the Tranche B
Commitment or Tranche A Participation of such Lender or any other interest of
such Lender hereunder and under the other Loan Documents. In the event of any
such sale by a Lender of a participating interest to a Participant, such
Lender’s obligations under this Agreement to the other parties to this Agreement
shall remain unchanged, such Lender shall remain solely responsible for the
performance thereof, such Lender shall remain the holder of any such Loan for
all purposes under this Agreement and the other Loan Documents, and the Borrower
and the Administrative Agent shall
79
        

--------------------------------------------------------------------------------





continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and the other Loan
Documents. In no event shall any Participant under any such participation have
any right to approve any amendment or waiver of any provision of any Loan
Document, or any consent to any departure by any Loan Party therefrom, except
any amendment, waiver or consent described in clause (w) of the proviso to
Section 8.1 that affects such Participant, in each case to the extent subject to
such participation. The Borrower agrees that if amounts outstanding under this
Agreement and the Loans are due or unpaid, or shall have been declared or shall
have become due and payable upon the occurrence of an Event of Default, each
Participant shall, to the maximum extent permitted by applicable law, be deemed
to have the right of setoff in respect of its participating interest in amounts
owing under this Agreement to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement, provided that, in purchasing such participating interest, such
Participant shall be deemed to have agreed to share with the Lenders the
proceeds thereof as provided in Section 8.7 as fully as if it were a Lender
hereunder. The Borrower also agrees that each Participant shall be entitled to
the benefits of Sections 2.12, 2.13 and 2.14 (and subject to the limitations
thereof) with respect to its participation in the Tranche B Commitments, the
Tranche A Participations and the Loans outstanding from time to time as if it
was a Lender; provided that, in the case of Section 2.13, such Participant shall
have complied with the requirements of Section 2.13 (including the requirements
under Sections 2.13(e), 2.13(f) and 2.13(g) (it being understood that the
documentation required under Sections 2.13(e), 2.13(f) and 2.13(g) shall be
delivered to the participating Lender)) as if it was a Lender, and provided,
further, that no Participant shall be entitled to receive any greater amount
pursuant to Sections 2.11, 2.12 or 2.13 (as the case may be) than the transferor
Lender would have been entitled to receive in respect of the amount of the
participation transferred by such transferor Lender to such Participant had no
such transfer occurred, except to the extent such entitlement to receive a
greater payment results from a Change in Law made subsequent to the date hereof
that occurs after the Participant acquired the applicable participation. Each
Lender that sells a participation shall, acting as a non-fiduciary agent on
behalf of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under this
Agreement (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Tranche B Commitments, Tranche A Participations
or Loans or its other obligations under any Loan Document) except to the extent
that such disclosure is necessary to establish that such Tranche B Commitment,
Tranche A Participation or Loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive, in the absence of manifest error,
and such Lender, each Loan Party and the Administrative Agent shall treat each
person whose name is recorded in the
80
        

--------------------------------------------------------------------------------





Participant Register pursuant to the terms hereof as the owner of such
participation for all purposes of this Agreement, notwithstanding notice to the
contrary.
(4) Any Lender other than any Conduit Lender (an “Assignor”) may, in accordance
with applicable law, at any time and from time to time assign to any Person
(other than the Borrower or any of its Affiliates or an Ineligible Institution)
(an “Assignee”) all or any part of its rights and obligations under this
Agreement and the other Loan Documents pursuant to an Assignment and Acceptance,
executed by such Assignee, such Assignor and any other Person whose consent is
required pursuant to this paragraph, and delivered to the Administrative Agent
for its acceptance and recording in the Register; provided that (i) the consent
of the Borrower and the Administrative Agent (which, in each case, shall not be
unreasonably withheld or delayed, and in the case of the Borrower shall be
deemed to have been given if the Borrower has not responded to a proposed
assignment within ten (10) Business Days following its receipt of notice of such
proposed assignment) shall be required in the case of (x) any assignment to a
Person that is not a Lender or a Lender Affiliate or (y) any assignment of a
Tranche B Commitment or Tranche A Participation to a Person that is not a Lender
or a Lender Affiliate (except that the consent of the Borrower shall not be
required for any assignment that occurs when either a Default or an Event of
Default shall have occurred and be continuing) and (ii) unless otherwise agreed
by the Borrower and the Administrative Agent, no such assignment to an Assignee
(other than any Lender or any Lender Affiliate) shall be in an aggregate
principal amount of less than $5,000,000, in each case except in the case of an
assignment of all of a Lender’s interests under this Agreement. For purposes of
the proviso contained in the preceding sentence, the amount described therein
shall be aggregated in respect of each Lender and its Lender Affiliates, if any.
Upon such execution, delivery, acceptance and recording, from and after the
effective date determined pursuant to such Assignment and Acceptance, (x) the
Assignee thereunder shall be a party hereto and, to the extent provided in such
Assignment and Acceptance, have the rights and obligations of a Lender hereunder
with a Tranche B Commitment, Tranche A Participation and/or Loans as set forth
therein, and (y) the Assignor thereunder shall, to the extent provided in such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of an Assignor’s
rights and obligations under this Agreement, such Assignor shall cease to be a
party hereto). Notwithstanding the foregoing, any Conduit Lender may assign at
any time to its designating Lender hereunder without the consent of the Borrower
or the Administrative Agent any or all of the Loans it may have funded hereunder
and pursuant to its designation agreement and without regard to the limitations
set forth in the first sentence of this Section 8.6(c).
(5) The Administrative Agent shall, on behalf of the Borrower, maintain at its
address referred to in Section 8.2 a copy of each Assignment and Acceptance
delivered to it and a register (the “Register”) for the recordation of the names
and addresses of the Lenders and the Tranche B Commitment and Tranche A
81
        

--------------------------------------------------------------------------------





Participation of, and the principal amount (and stated interest) of the Loans
owing to, each Lender from time to time, which Register shall be made available
to the Borrower and any Lender upon reasonable request. The entries in the
Register shall be conclusive, in the absence of manifest error, and the
Borrower, each other Loan Party, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register as the owner of the
Loans and any Notes evidencing the Loans recorded therein for all purposes of
this Agreement. Any assignment of any Loan, Tranche B Commitment or Tranche A
Participation, whether or not evidenced by a Note, shall be effective only upon
appropriate entries with respect thereto being made in the Register (and each
Note shall expressly so provide). Any assignment or transfer of all or part of a
Loan, Tranche B Commitment or Tranche A Participation evidenced by a Note shall
be registered on the Register only upon surrender for registration of assignment
or transfer of the Note evidencing such Loan, Tranche B Commitment or Tranche A
Participation accompanied by a duly executed Assignment and Acceptance, and
thereupon one or more new Notes shall be issued to the designated Assignee.
(6) Upon its receipt of an Assignment and Acceptance executed by an Assignor, an
Assignee and any other Person whose consent is required by Section 8.6(c),
together with payment to the Administrative Agent of a registration and
processing fee of $4,000 (such fee not payable with respect to assignments to an
Assignor’s Affiliate and such fee not to be payable by the Borrower, except for
an assignment pursuant to Section 2.17), the Administrative Agent shall (i)
promptly accept such Assignment and Acceptance and (ii) record the information
contained therein in the Register on the effective date determined pursuant
thereto.
(7) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
(8) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (f) above.
(9) Each of the Borrower, each Lender and the Administrative Agent hereby
confirms that it will not institute against a Conduit Lender or join any other
Person in instituting against a Conduit Lender any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding under any state bankruptcy or
similar law, for one year and one day after the payment in full of the latest
maturing commercial paper note issued by such Conduit Lender; provided, however,
that each Lender designating any Conduit Lender hereby agrees to indemnify, save
and hold harmless each other party hereto for any loss, cost, damage or expense
arising out of
82
        

--------------------------------------------------------------------------------





its inability to institute such a proceeding against such Conduit Lender during
such period of forbearance.
g.Adjustments; Setoff.

(10) Except to the extent that this Agreement expressly provides for payments to
be allocated to a particular Lender or to the Lenders on a non pro rata basis,
if any Lender (a “Benefitted Lender”) shall receive any payment of all or part
of the Obligations owing to it, or receive any collateral in respect thereof
(whether voluntarily or involuntarily, by setoff, pursuant to events or
proceedings of the nature referred to in Section 6(g), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of the Obligations owing to such other Lender, such
Benefitted Lender shall purchase for cash from the other Lenders a participating
interest in such portion of the Obligations owing to each such other Lender, or
shall provide such other Lenders with the benefits of any such collateral, as
shall be necessary to cause such Benefitted Lender to share the excess payment
or benefits of such collateral ratably with each of the Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefitted Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.
(11) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to the Guarantor or the
Borrower, any such notice being expressly waived by the Guarantor and the
Borrower to the extent permitted by applicable law, upon any amount becoming due
and payable by the Guarantor or the Borrower hereunder (whether at the stated
maturity, by acceleration or otherwise), to set off and appropriate and apply
against such amount any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Lender or
any branch or agency thereof to or for the credit or the account of the
Guarantor or the Borrower, as the case may be. Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such setoff and
application made by such Lender, provided that the failure to give such notice
shall not affect the validity of such setoff and application.
h.Counterparts; Electronic Signatures.

(12) This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts, and all of said counterparts
83
        

--------------------------------------------------------------------------------





taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed signature page of this Agreement by facsimile
transmission or portable document format shall be effective as delivery of a
manually executed counterpart hereof. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.
(13) The words “execution,” “signed,” “signature,” “delivery,” and words of like
import in or relating to this Agreement, any other Loan Document and/or any
ancillary document shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in any electronic form (including deliveries by
telecopy, emailed pdf. or any other electronic means that reproduces an image of
an actual executed signature page), each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be; provided that nothing herein shall require the Administrative Agent to
accept Electronic Signatures in any form or format without its prior written
consent and pursuant to procedures approved by it; provided, further, without
limiting the foregoing, (i) to the extent the Administrative Agent has agreed to
accept any Electronic Signature, the Administrative Agent and each of the
Lenders shall be entitled to rely on such Electronic Signature purportedly given
by or on behalf of the Borrower or any other Loan Party without further
verification thereof and without any obligation to review the appearance or form
of any such Electronic signature and (ii) upon the request of the Administrative
Agent or any Lender, any Electronic Signature shall be promptly followed by a
manually executed counterpart.
i.Severability.
Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
j.Integration.
This Agreement and the other Loan Documents represent the entire agreement of
the Guarantor, the Borrower, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Loan Documents.
k.Governing Law.
THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT AND THE
84
        

--------------------------------------------------------------------------------





OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
l.Submission To Jurisdiction; Waivers.
The Borrower hereby irrevocably and unconditionally:
(a)submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
nonexclusive general jurisdiction of the courts of the State of New York
sitting in New York County, the courts of the United States for the Southern
District of New York, and appellate courts from any thereof;
(b)consents that any such action or proceeding may be brought in such courts and
waives any objection that it may now or hereafter have to the venue of any such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;
(c)agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, as the
case may be at its address set forth in Section 8.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto;
(d)agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
(e)waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this Section
any special, exemplary, punitive or consequential damages.
m.Acknowledgements.
The Borrower hereby acknowledges and agrees that:
(a)it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;
(b)neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrower, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and
85
        

--------------------------------------------------------------------------------





(c)no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.
n.Confidentiality.
Each of the Administrative Agent and each Lender agrees to keep confidential all
non-public information provided to it by any Loan Party pursuant to this
Agreement that is designated by such Loan Party as confidential; provided that
nothing herein shall prevent the Administrative Agent or any Lender from
disclosing any such information (a) to the Administrative Agent, any other
Lender or any Lender Affiliate, (b) subject to an agreement to comply with the
provisions of this Section, to any actual or prospective Transferee or any
direct or indirect counterparty to any Hedge Agreement (or any professional
advisor to such counterparty), (c) to its employees, directors, agents,
attorneys, accountants and other professional advisors or those of any of its
Affiliates (the “Permitted Parties”), (d) upon the request or demand of any
Governmental Authority, (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if requested or required to do so in connection with any
litigation or similar proceeding, (g) that has been publicly disclosed, (h) to
the National Association of Insurance Commissioners or any similar organization
or any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued or any
insurer, insurance broker or direct or indirect provider of credit protection
with respect to such Lender or Permitted Parties, (i) to any credit insurance
provider relating to the Borrower and its obligations, (j) to any direct,
indirect, actual or prospective counterparty (and its advisor) to any swap,
derivative or securitization transaction related to the obligations under this
Agreement, (k) to the CUSIP Service Bureau or any similar organization, (l) in
connection with the exercise of any remedy hereunder or under any other Loan
Document or (m) with the prior written consent of the Borrower. In addition, the
Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Agents and the Lenders in connection with the administration of this Agreement,
the other Loan Documents and the Tranche B Commitments and Tranche A
Participations; provided, that the Administrative Agent and the Lenders shall
have obtained such service providers’ written agreement to maintain the
confidentiality of all non-public information relating to this Agreement and the
other Loan Documents.
Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.
All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this
86
        

--------------------------------------------------------------------------------





Agreement or the other Loan Documents will be syndicate-level information, which
may contain material non-public information about the Borrower and its
Affiliates and their related parties or their respective securities.
Accordingly, each Lender represents to the Borrower and the Administrative Agent
that it has identified in its administrative questionnaire a credit contact who
may receive information that may contain material non-public information in
accordance with its compliance procedures and applicable law, including Federal
and state securities laws.
o.WAIVERS OF JURY TRIAL.
THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
p.No Bankruptcy Petition Against the Borrower; Liability of the Borrower.
(1) Each of the Administrative Agent and the Lenders hereby covenants and agrees
that, prior to the date which is one year and one day after the payment in full
of all Loans and other amounts payable hereunder and all Pari Passu
Indebtedness, it will not institute against, or join with or assist any other
Person in instituting against, the Borrower, any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings, or other proceedings under
any applicable insolvency laws. This Section 8.16 shall survive the termination
of this Agreement.
(2) Notwithstanding any other provision hereof or of any other Loan Documents,
the sole remedy of the Administrative Agent, any Lender or any other Person
against the Borrower in respect of any obligation, covenant, representation,
warranty or agreement of the Borrower under or related to this Agreement or any
other Loan Document shall be against the assets of the Borrower. Neither the
Administrative Agent, nor any Lender nor any other Person shall have any claim
against the Borrower to the extent that such assets are insufficient to meet
such obligations, covenant, representation, warranty or agreement (the
difference being referred to herein as a “shortfall”) and all claims in respect
of the shortfall shall be extinguished; provided, however, that the provisions
of this Section 8.16 apply solely to the obligations of the Borrower and shall
not extinguish such shortfall or otherwise restrict such Person’s rights or
remedies against the Guarantor for purposes of the obligations of the Guarantor
to any Person under the Guaranty Agreement.
q.Conversion of Approved Currencies into Dollars.
Unless the context otherwise requires, any calculation of an amount or
percentage that is required to be made by the Borrower or the Administrative
Agent under the Loan Documents shall be made by first converting any amounts
denominated in Master Trust Approved Currencies other than Dollars into Dollars
at the Rate of Exchange pursuant to Section 1.2(e).
87
        

--------------------------------------------------------------------------------





r.U.S.A. Patriot Act.
  Each Lender hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Patriot Act.
s.Acknowledgment and Consent to Bail-In of Affected Financial Institution.
  Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an Affected
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(1) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and
(2) the effects of any Bail-In Action on any such liability, including, if
applicable:
a.a reduction in full or in part or cancellation of any such liability;
b.a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
c.the variation of the terms of such liability in connection with the exercise
of the Write-Down and Conversion Powers of the applicable Resolution Authority.
[signature pages follow]


88
        


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Revolving Credit
Agreement to be duly executed and delivered by their proper and duly authorized
officers as of the day and year first above written.
BUNGE LIMITED FINANCE CORP.
By: /s/ Rajat Gupta
Printed Name: Rajat Gupta
Title: President





[Signature Page to Revolving Credit Agreement]


--------------------------------------------------------------------------------

Exhibit 10.1




COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH,
as Administrative Agent and Lender
By: /s/ Lionel Autret
Printed Name: Lionel Autret
Title: Managing Director
By: /s/ Naoko Kojima
Printed Name: Naoko Kojima
Title: Executive Director









--------------------------------------------------------------------------------

Exhibit 10.1




JPMORGAN CHASE BANK, N.A.,
as Syndication Agent and Lender
By: /s/ Gregory T. Martin
Printed Name: Gregory T. Martin
Title: Executive Director









--------------------------------------------------------------------------------



BNP PARIBAS,
as Co-Documentation Agent and Lender
By: /s/ Margarita Boulankova
Printed Name: Margarita Boulankova
Title: Director
By: /s/ Zachary Kaiser
Printed Name: Zachary Kaiser
Title: Vice President







[Signature Page to Revolving Credit Agreement]


--------------------------------------------------------------------------------

Exhibit 10.1
CITIBANK, N.A.,
as Co-Documentation Agent and Lender
By: /s/ Paul Joseph
Printed Name: Paul Joseph
Title: Vice President







--------------------------------------------------------------------------------



Natixis, NEW YORK BRANCH,
as Co-Documentation Agent and Lender
By: /s/ Paolo Salvi
Printed Name: Paolo Salvi
Title: Executive Director
By: /s/ Fabien Lavina
Printed Name: Fabien Lavina
Title: Vice President





                    
[Signature Page to Revolving Credit Agreement]


--------------------------------------------------------------------------------

Exhibit 10.1
SUMITOMO MITSUI BANKING CORPORATION,
as Co-Documentation Agent and Lender


By: /s/ Jun Ashley
Printed Name: Jun Ashley
Title: Director









--------------------------------------------------------------------------------

Exhibit 10.1






U.S. BANK NATIONAL ASSOCIATION
as Co-Documentation Agent and Lender
By: /s/ Michael Ryno
Printed Name: Michael Ryno
Title: Vice President













--------------------------------------------------------------------------------

Exhibit 10.1
        ING Bank N.V.,
        as Lender
By: /s/ Geert Bierman
Printed Name: Geert Bierman
Title: Director
By: /s/ Marielle Kuijpers
Printed Name: Marielle Kuijpers
Title: Director
    




--------------------------------------------------------------------------------

Exhibit 10.1
        Credit Agricole Corporate & Investment Bank,
        as Lender
By: /s/ Thibault Berger
Printed Name: Thibault Berger
Title: Managing Director
By: /s/ Frederic Bambuck
Printed Name: Frederic Bambuck
Title: Director
    




--------------------------------------------------------------------------------

Exhibit 10.1
The Toronto-Dominion Bank, New York Branch,    
as Lender


By: /s/ Maria Macchiaroli
Printed Name: Maria Macchiaroli
Title: Authorized Signatory
    




--------------------------------------------------------------------------------

Exhibit 10.1
        Banco Bilbao Vizcaya Argentaria S.A.,
        New York Branch
        as Lender
By: /s/ Maria Galvez
Printed Name: Maria Galvez
Title: Director Global Trade Finance
By: /s/ Miriam G Trautmann
Printed Name: Miriam G Trautmann
Title: Senior VP – Credit Risk Management


    




--------------------------------------------------------------------------------

Exhibit 10.1
        BMO Harris Bank, N.A.,
        as Lender
        
By: /s/ Katherine K. Robinson
Printed Name: Katherine K. Robinson
Title: Managing Director


    




--------------------------------------------------------------------------------

Exhibit 10.1
        GOLDMAN SACHS BANK USA,
        as Lender
        
By: /s/ Ryan Durkin
Printed Name: Ryan Durkin
Title: Authorized Signatory
    




--------------------------------------------------------------------------------

Exhibit 10.1
        BANK OF AMERICA, N.A.,
        as Lender
        
By: /s/ Nicholas Cheng
Printed Name: Nicholas Cheng
Title: Director


    




--------------------------------------------------------------------------------

Exhibit 10.1
WELLS FARGO BANK, NATIONAL ASSOCIATION,
        as Lender
        
By: /s/ Peter Kiedrowski
Printed Name: Peter Kiedrowski
Title: Managing Director

















--------------------------------------------------------------------------------



SCHEDULE 1.1


TRANCHE b COMMITMENTS; TRANCHE A PARTICIPATIONS; Applicable Lending Offices





LenderTranche B CommitmentTranche A ParticipationTotalTranche A
PercentageTranche B PercentageCoöperatieve Rabobank U.A., New York
Branch-$195,000,000$195,000,00019.50%-JPMorgan Chase Bank,
N.A.$76,000,000-$76,000,000-30.40%Citibank,
N.A.$30,000,000$72,000,000$102,000,0007.20%12.00%BNP
Paribas-$102,000,000$102,000,00010.20%-U.S. Bank National
Association-$102,000,000$102,000,00010.20%-Sumitomo Mitsui Banking
Corporation-$102,000,000$102,000,00010.20%-Natixis, New York
Branch-$100,000,000$100,000,00010.00%-ING Bank
N.V.-$68,000,000$68,000,0006.80%-Credit Agricole Corporate & Investment
Bank-$68,000,000$68,000,0006.80%-The Toronto-Dominion Bank, New York
Branch$14,000,000$54,000,000$68,000,0005.40%5.60%Banco Bilbao Vizcaya Argentaria
S.A., New York Branch$14,000,000$54,000,000$68,000,0005.40%5.60%BMO Harris Bank,
N.A.$20,000,000$48,000,000$68,000,0004.80%8.00%Goldman Sachs Bank
USA$20,000,000$35,000,000$55,000,0003.50%8.00%Bank of America,
N.A.$38,000,000-$38,000,000-15.20%Wells Fargo Bank, National
Association$38,000,000-$38,000,000-15.20%TOTAL$250,000,000$1,000,000,000$1,250,000,000100.00%100.00%









--------------------------------------------------------------------------------



SCHEDULE 3.3


CONSENTS, AUTHORIZATIONS, FILINGS AND NOTICES




None.






--------------------------------------------------------------------------------

Exhibit 10.1
EXHIBIT A


FORM OF GUARANTY AGREEMENT












--------------------------------------------------------------------------------

Exhibit 10.1
EXHIBIT B-1


FORM OF BORROWER RESPONSIBLE OFFICER’S CERTIFICATE








--------------------------------------------------------------------------------

Exhibit 10.1
EXHIBIT B-2


FORM OF BORROWER SECRETARY CERTIFICATE








--------------------------------------------------------------------------------

Exhibit 10.1
EXHIBIT B-3


FORM OF GUARANTOR RESPONSIBLE OFFICER’S CERTIFICATE








--------------------------------------------------------------------------------

Exhibit 10.1
EXHIBIT B-4


FORM OF GUARANTOR SECRETARY CERTIFICATE












--------------------------------------------------------------------------------

Exhibit 10.1
EXHIBIT C


FORM OF ASSIGNMENT AND ACCEPTANCE
Reference is made to the Revolving Credit Agreement, dated as of October 22,
2020 (as amended, supplemented or otherwise modified prior to the Effective Date
(as defined below), the “Agreement”), among BUNGE LIMITED FINANCE CORP. (the
“Borrower”), the Lenders named therein, and Coöperatieve Rabobank U.A., New York
Branch, as Administrative Agent (the “Agent”). Terms defined in the Agreement
are used herein with the same meanings.
_______________ (the “Assignor”) and ________________ (the “Assignee”) agree as
follows:
1.The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Effective
Date, a _____% interest (the “Assigned Interest”) in and to the Assignor’s
rights and obligations under the Agreement with respect to those credit
facilities contained in the Agreement as are set forth on Schedule 1 hereto
(individually, an “Assigned Facility”; collectively, the “Assigned Facilities”),
in a principal amount for each Assigned Facility as set forth on Schedule 1 (the
aggregate principal amount of which is not less than $5,000,000, except in the
case of an assignment of all the Assignee’s interests under the Agreement).
2.The Assignor (i) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Agreement or
any other instrument or document furnished pursuant thereto, other than that it
has not created any adverse claim upon the interest being assigned by it
hereunder and that such interest is free and clear of any such adverse claim;
(ii) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrower, the Guarantor, any of its
Subsidiaries or any other obligor or the performance or observance by the
Borrower, the Guarantor, any of its Subsidiaries or any other obligor of any of
their respective obligations under the Agreement or any other instrument or
document furnished pursuant hereto or thereto; and (iii) attaches the promissory
note(s) (if any) held by it evidencing the Assigned Facilities and (a) requests
that the Agent (upon request by the Assignee) exchange such promissory note(s)
for a new promissory note or promissory notes payable to the Assignee and (b) if
the Assignor has retained any interest in the Assigned Facilities, requests that
the Agent exchange the attached promissory note(s) for a new promissory note or
promissory notes payable to the Assignor, in each case, in the amount which
reflects the assignment being made hereby (and after giving effect to any other
assignments which have become effective on the Effective Date).
3.The Assignee (i) represents and warrants that it is legally authorized to
enter into this Assignment and Acceptance; (ii) confirms that it has received a
copy of the Agreement, together with copies of the financial statements
delivered pursuant to subsections 5.1(g) and 5.1(h) thereof and subsection
8.1(a) of the Guaranty, dated October 22, 2020, by



--------------------------------------------------------------------------------



Bunge Limited in favor of the Agent and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Acceptance; (iii) agrees that it will, independently
and without reliance upon the Assignor, the Agent or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Agreement or any other instrument or document furnished pursuant hereto or
thereto; (iv) appoints and authorizes the Agent to take such action as agent on
its behalf and to exercise such powers and discretion under the Agreement or any
other instrument or document furnished pursuant hereto or thereto as are
delegated to the Agent by the terms thereof, together with such powers as are
incidental thereto; and (v) agrees that it will be bound by the provisions of
the Agreement and will perform in accordance with its terms all the obligations
which by the terms of the Agreement are required to be performed by it as a
Lender including its obligation pursuant to subsection 2.13(e) or (f) of the
Agreement to deliver the forms prescribed by the Internal Revenue Service of the
United States certifying as to the Assignee’s exemption from United States
withholding taxes with respect to all payments to be made to the Assignee under
the Agreement, or such other documents as are necessary to indicate that all
such payments are subject to such tax at a rate reduced by an applicable tax
treaty.
4.The effective date of this Assignment and Acceptance shall be _________, 20__
(the “Effective Date”). Following the execution of this Assignment and
Acceptance, it will be delivered to the Agent for acceptance by it and recording
by the Agent pursuant to subsection 8.6(c) of the Agreement, effective as of the
Effective Date (which shall not, unless otherwise agreed to by the Agent, be
earlier than five (5) Business Days after the date of such acceptance and
recording by the Agent).
5.Upon such acceptance and recording, from and after the Effective Date, the
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignee whether
such amounts have accrued prior to the Effective Date or accrue on or subsequent
to the Effective Date. The Assignor and the Assignee shall make all appropriate
adjustments in payments by the Agent for periods prior to the Effective Date or
with respect to the making of this assignment directly between themselves.
6.From and after the Effective Date, (i) the Assignee shall be a party to the
Agreement and, to the extent provided in this Assignment and Acceptance, have
the rights and obligations of a Lender thereunder and shall be bound by the
provisions thereof and (ii) the Assignor shall, to the extent provided in this
Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Agreement.
7.This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York.
IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed as of ________, 20__ by their respective duly
authorized officers on Schedule 1 hereto.



--------------------------------------------------------------------------------









--------------------------------------------------------------------------------



Schedule 1
to Assignment and Acceptance
relating to the Revolving Credit Agreement, dated as of October 22, 2020, among
BUNGE LIMITED FINANCE CORP., the Lenders named therein, and Coöperatieve
Rabobank U.A., New York Branch, as administrative agent (in such capacity, the
“Agent”).

Name of Assignor:

Name of Assignee:

Effective Date of Assignment:






Principal
Amount of Tranche B Commitment Assigned




Tranche B Percentage Assigned
(to at least fifteen decimals) (shown as a percentage of aggregate principal
amount of all Tranche B Lenders)




Principal
Amount of Tranche A Participation Assigned
_______________
Total Tranche A Percentage Assigned
(to at least fifteen decimals) (shown as a percentage of aggregate principal
amount of all Tranche A Lenders)
____________________



Accepted:


[ASSIGNOR]




By:__________________________________
Name:
Title:






[ASSIGNEE]




By:__________________________________
Name:
Title:
Consented To:1
COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH
as Agent




By:__________________________________
Name:
Title:
BUNGE LIMITED FINANCE CORP.




By:__________________________________
Name:
Title:








1     Consent of the Administrative Agent and the Borrower is required only with
respect to assignments to a Person not then a Lender or a Lender Affiliate and
any assignment of the Tranche B Commitment or Tranche A Participation to a
Person that does not have a Tranche B Commitment or Tranche A Participation
(except that the consent of the Borrower shall not be required for any
assignment that occurs when an Event of Default shall have occurred and be
continuing).




--------------------------------------------------------------------------------

Exhibit 10.1
EXHIBIT D-1


FORM OF LEGAL OPINION OF REED SMITH LLP








--------------------------------------------------------------------------------

Exhibit 10.1
EXHIBIT D-2


FORM OF LEGAL OPINION OF CONYERS, DILL & PEARMAN LIMITED








--------------------------------------------------------------------------------



EXHIBIT E-1


FORM OF U.S. TAX COMPLIANCE EXEMPTION CERTIFICATE
(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to the Revolving Credit Agreement, dated as of October 22,
2020 (as amended, supplemented or otherwise modified from time to time, the
“Revolving Credit Agreement”) among BUNGE LIMITED FINANCE CORP., a Delaware
corporation (the “Borrower”), the several banks and other financial institutions
from time to time parties thereto (the “Lenders”), and Coöperatieve Rabobank
U.A., New York Branch, as administrative agent for the Lenders hereunder (in
such capacity, the “Administrative Agent”).


Pursuant to the provisions in subsection 2.13(f) of the Revolving Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s))
in respect of which it is providing this certificate, (ii) it is not a bank
within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code and (iv) it is not a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Revolving Credit Agreement
and used herein shall have the meanings given to them in the Revolving Credit
Agreement.






--------------------------------------------------------------------------------

Exhibit 10.1
IN WITNESS WHEREOF, the undersigned has duly executed this certificate.




                        [NAME OF NON-U.S. LENDER]


                        By: ________________________
                            Name:
                            Title:




Date: ___________________________________






--------------------------------------------------------------------------------

Exhibit 10.1


EXHIBIT E-2


FORM OF U.S. TAX COMPLIANCE EXEMPTION CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to the Revolving Credit Agreement, dated as of October 22,
2020 (as amended, supplemented or otherwise modified from time to time, the
“Revolving Credit Agreement”) among BUNGE LIMITED FINANCE CORP., a Delaware
corporation (the “Borrower”), the several banks and other financial institutions
from time to time parties thereto (the “Lenders”), and Coöperatieve Rabobank
U.A., New York Branch, as administrative agent for the Lenders hereunder (in
such capacity, the “Administrative Agent”).


Pursuant to the provisions in subsection 2.13(f) of the Revolving Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Code, (iii) it is not a ten percent shareholder of the Borrower within the
meaning of Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.


The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Revolving Credit Agreement
and used herein shall have the meanings given to them in the Revolving Credit
Agreement.






--------------------------------------------------------------------------------

Exhibit 10.1
IN WITNESS WHEREOF, the undersigned has duly executed this certificate.




                        [NAME OF PARTICIPANT]


                        By: ________________________
                            Name:
                            Title:




Date: __________________________________








--------------------------------------------------------------------------------



EXHIBIT E-3


FORM OF U.S. TAX COMPLIANCE EXEMPTION CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to the Revolving Credit Agreement, dated as of October 22,
2020 (as amended, supplemented or otherwise modified from time to time, the
“Revolving Credit Agreement”) among BUNGE LIMITED FINANCE CORP., a Delaware
corporation (the “Borrower”), the several banks and other financial institutions
from time to time parties thereto (the “Lenders”), and Coöperatieve Rabobank
U.A., New York Branch, as administrative agent for the Lenders hereunder (in
such capacity, the “Administrative Agent”).


Pursuant to the provisions in subsection 2.13(f) of the Revolving Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the participation in respect of which it is providing this certificate, (ii)
its direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Revolving Credit Agreement
and used herein shall have the meanings given to them in the Revolving Credit
Agreement.






--------------------------------------------------------------------------------

Exhibit 10.1
IN WITNESS WHEREOF, the undersigned has duly executed this certificate.




                        [NAME OF PARTICIPANT]


                        By: ________________________
                            Name:
                            Title:




Date: ___________________________________






--------------------------------------------------------------------------------



EXHIBIT E-4


FORM OF U.S. TAX COMPLIANCE EXEMPTION CERTIFICATE
(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to the Revolving Credit Agreement, dated as of October 22,
2020 (as amended, supplemented or otherwise modified from time to time, the
“Revolving Credit Agreement”) among BUNGE LIMITED FINANCE CORP., a Delaware
corporation (the “Borrower”), the several banks and other financial institutions
from time to time parties thereto (the “Lenders”), and Coöperatieve Rabobank
U.A., New York Branch, as administrative agent for the Lenders hereunder (in
such capacity, the “Administrative Agent”).


Pursuant to the provisions in subsection 2.13(f) of the Revolving Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Loan(s) (as well as any
Note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to this Revolving Credit Agreement or any other Loan Document, neither
the undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners that
is claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.


Unless otherwise defined herein, terms defined in the Revolving Credit Agreement
and used herein shall have the meanings given to them in the Revolving Credit
Agreement.






--------------------------------------------------------------------------------

Exhibit 10.1
IN WITNESS WHEREOF, the undersigned has duly executed this certificate.




                        [NAME OF NON-U.S. LENDER]


                        By: ________________________
                            Name:
                            Title:




Date: ___________________________________








--------------------------------------------------------------------------------



EXHIBIT F
FORM OF
TRANCHE A PARTICIPATION/TRANCHE B COMMITMENT INCREASE SUPPLEMENT
INCREASE SUPPLEMENT, dated _________________ (this “Supplement”), to the
Revolving Credit Agreement, dated as of October 22, 2020 (as amended,
supplemented or otherwise modified from time to time, the “Agreement”), among
Bunge Limited Finance Corp. (the “Borrower”), the lenders parties thereto (the
“Lenders”), Coöperatieve Rabobank U.A., New York Branch, as administrative agent
(in such capacity, the “Administrative Agent”), for the Lenders, JPMorgan Chase
Bank, N.A., as Syndication Agent, and BNP Paribas, Citibank, N.A., Natixis, New
York Branch, Sumitomo Mitsui Banking Corporation and U.S. Bank National
Association, each as documentation agent.
W I T N E S S E T H :
WHEREAS, pursuant to Section 2.1(c) of the Agreement, the Borrower has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the Total Tranche A Participations and/or Total Tranche B
Commitments under the Agreement by requesting one or more Lenders to increase
the amount of its Tranche A Participation and/or Tranche B Commitment;
WHEREAS, the Borrower has given notice to the Administrative Agent of its
intention to increase the [Total Tranche A Participations][Total Tranche B
Commitments] pursuant to such Section 2.1(c); and
WHEREAS, pursuant to Section 2.1(c) of the Agreement, the undersigned Increasing
Lender now desires to increase the amount of its [Tranche A
Participation][Tranche B Commitment] under the Agreement by executing and
delivering to the Borrower and the Administrative Agent a supplement to the
Agreement in substantially the form of this Supplement;
NOW THEREFORE, each of the parties hereto hereby agrees as follows:
1.The undersigned Increasing Lender agrees, subject to the terms and conditions
of the Agreement, that on the date this Supplement is accepted by the Borrower
and acknowledged by the Administrative Agent it shall have its [Tranche A
Participation][Tranche B Commitment] increased by $____, thereby making the
amount of its [Tranche A Participation][Tranche B Commitment] $______________].
2.The Borrower hereby represents and warrants that each of the representations
and warranties made by the Borrower in or pursuant to the Loan Documents shall
be true and correct in all material respects on and as of such date as if made
on and as of such date (unless any representations and warranties expressly
relate to an earlier date, in which case they shall have been true and correct
in all material respects



--------------------------------------------------------------------------------



as of such earlier date); provided that, the representations and warranties made
in Sections 3.1, 3.2, 3.4, 3.5 and 3.6 shall be true and correct in all respects
on and as of such date as if made on and as of such date.
3.The Guarantor hereby represents and warrants that each of the representations
and warranties made by the Guarantor and each of its Subsidiaries in or pursuant
to the Loan Documents shall be true and correct in all material respects on and
as of such date as if made on and as of such date (unless any representations
and warranties expressly relate to an earlier date, in which case they shall
have been true and correct in all material respects as of such earlier date).
4.Terms defined in the Agreement shall have their defined meanings when used
herein.
5.This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.
6.This Supplement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same document.








--------------------------------------------------------------------------------

Exhibit 10.1
IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.
[INSERT NAME OF INCREASING LENDER],
as Increasing Lender




By:     
Name:
Title:


Agreed and accepted this ____ day of
____________, ____.
BUNGE LIMITED FINANCE CORP., as Borrower
By:____________________________
Name:
Title:


BUNGE LIMITED, as Guarantor
By:____________________________
Name:
Title:


Acknowledged this ____ day of
____________, ____.
Coöperatieve Rabobank U.A., New York Branch,
as Administrative Agent
By:____________________________
Name:
Title:








--------------------------------------------------------------------------------



EXHIBIT G
FORM OF
ADDITIONAL LENDER SUPPLEMENT


ADDITIONAL LENDER SUPPLEMENT, dated _________________ (this “Supplement”), to
the Revolving Credit Agreement, dated as of October 22, 2020 (as amended,
supplemented or otherwise modified from time to time, the “Agreement”), among
Bunge Limited Finance Corp. (the “Borrower”), the lenders parties thereto (the
“Lenders”), Coöperatieve Rabobank U.A., New York Branch, as administrative agent
(in such capacity, the “Administrative Agent”) for the Lenders, JPMorgan Chase
Bank, N.A., as Syndication Agent, and BNP Paribas, Citibank, N.A., Natixis, New
York Branch, Sumitomo Mitsui Banking Corporation and U.S. Bank National
Association, each as documentation agent.
W I T N E S S E T H :
WHEREAS, the Agreement provides in Section 2.1(c) thereof that any financial
institution, although not originally a party thereto, may become a party to the
Agreement following consultation by the Borrower with the Administrative Agent,
by executing and delivering to the Borrower and the Administrative Agent a
supplement to the Agreement in substantially the form of this Supplement; and
WHEREAS, the undersigned Additional Lender was not an original party to the
Agreement but now desires to become a party thereto as a [Tranche A
Lender][Tranche B Lender];
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
1.The undersigned Additional Lender agrees to be bound by the provisions of the
Agreement and agrees that it shall, on the date this Supplement is accepted by
the Borrower and acknowledged by the Administrative Agent, become a Lender for
all purposes of the Agreement to the same extent as if originally a party
thereto, with a [Tranche A Participation][Tranche B Commitment] of
$______________.
2.The undersigned Additional Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Agreement, together with copies of the most recent
financial statements delivered pursuant to Sections 5.1(f) and (g) thereof, as
applicable, and has reviewed such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Supplement; (c) agrees that it will, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Agreement or any
other instrument or document furnished pursuant hereto or thereto; (d) appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such



--------------------------------------------------------------------------------



powers and discretion under the Agreement or any other instrument or document
furnished pursuant hereto or thereto as are delegated to the Administrative
Agent by the terms thereof, together with such powers as are incidental thereto;
and (e) agrees that it will be bound by the provisions of the Agreement and will
perform all the obligations which by the terms of the Agreement are required to
be performed by it as a Lender.
3.The undersigned’s address for notices for the purposes of the Agreement is as
follows:
[Address]
Attention:
Tel. No.: ___________
Telecopy: __________


4.The Borrower hereby represents and warrants that each of the representations
and warranties made by the Borrower in or pursuant to the Loan Documents shall
be true and correct in all material respects on and as of such date as if made
on and as of such date (unless any representations and warranties expressly
relate to an earlier date, in which case they shall have been true and correct
in all material respects as of such earlier date); provided that, the
representations and warranties made in Sections 3.1, 3.2, 3.4, 3.5 and 3.6 shall
be true and correct in all respects on and as of such date as if made on and as
of such date.
5.The Guarantor hereby represents and warrants that each of the representations
and warranties made by the Guarantor and each of its Subsidiaries in or pursuant
to the Loan Documents shall be true and correct in all material respects on and
as of such date as if made on and as of such date (unless any representations
and warranties expressly relate to an earlier date, in which case they shall
have been true and correct in all material respects as of such earlier date).
6.Terms defined in the Agreement shall have their defined meanings when used
herein.
7.This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.
8.This Supplement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same document.








--------------------------------------------------------------------------------

Exhibit 10.1
IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.


[INSERT NAME OF ADDITIONAL LENDER],
as Additional Lender




By:        
Name:
Title:


Agreed and accepted this ____ day of
____________, ____.
BUNGE LIMITED FINANCE CORP., as Borrower
By:____________________________
Name:
Title:


BUNGE LIMITED, as Guarantor
By:____________________________
Name:
Title:


Acknowledged this ____ day of
____________, ____.
Coöperatieve Rabobank U.A., New York Branch,
as Administrative Agent
By:____________________________
Name:
Title:






--------------------------------------------------------------------------------

Exhibit 10.1
EXHIBIT H
FORM OF
DECLINING LENDER NOTICE
Coöperatieve Rabobank U.A., New York Branch,
as Administrative Agent
[Address]


Re: Declining Lender Notice
Ladies and Gentlemen:
Reference is made to the Revolving Credit Agreement, dated as of October 22,
2020 (as amended, supplemented or otherwise modified from time to time, the
“Agreement”), among Bunge Limited Finance Corp. (the “Borrower”), the lenders
parties thereto (the “Lenders”), Coöperatieve Rabobank U.A., New York Branch, as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders, JPMorgan Chase Bank, N.A., as Syndication Agent, and BNP Paribas,
Citibank, N.A., Natixis, New York Branch, Sumitomo Mitsui Banking Corporation
and U.S. Bank National Association, each as documentation agent. Terms defined
in the Agreement are used herein with the same meanings.
Pursuant to Section 2.19 of the Agreement, [Insert Name of Tranche A Lender]
hereby notifies you that for reasons other than the occurrence of an Event of
Default, it has elected not to (i) fund any additional Tranche A Loans requested
in any Borrowing Notice, (ii) convert Eurocurrency Loans to ABR Loans or ABR
Loans to Eurocurrency Loans pursuant to Section 2.6(a) of the Agreement or (iii)
continue any Eurocurrency Loan made pursuant to Section 2.6(b) of the Agreement,
in each case, delivered by the Borrower to the Administrative Agent on and after
the Conversion to Approving Lenders Date on which this notice is delivered to
the Administrative Agent.  Upon your receipt of this notice, [Insert Name of
Tranche A Lender] will be a Declining Lender under the Agreement.
The undersigned has caused this Declining Lender Notice to be executed and
delivered by its duly authorized officer this ___ day of ____.
[INSERT NAME OF LENDER],
as Tranche A Lender




By:        
Name:
Title:



